Vote on request for urgent procedure
Mr President, I hope that the House will not accept this request for urgency. I was rapporteur for the legal basis issue when this report originally came before the committee and this House. At that time it was proposed to create a common market organisation for ethyl alcohol alone. In committee that was amended to cover synthetic as well as agriculturally originating ethyl alcohol. The Committee on Legal Affairs and the Internal Market, after studying it carefully, came to the view and reported back that there was no satisfactory legal basis that could be devised for that proposal.
On that account the Committee on Agriculture and Rural Development proposed to this House, and the proposal was accepted, that the project be withdrawn for reconsideration by the Commission. Instead there was very quick reconsideration, and a substantial change. The Legal Affairs Committee, having had a look at it last week, concluded that the same objection concerning the legal basis applies because there is still an attempt, under Article 37, to bring together agricultural and synthetic ethyl alcohol.
This is unsatisfactory. Where a serious question has been raised about the legal basis, the committee responsible, upon considering a new solution to the problem, should surely once again ask for the legal basis issue to be properly looked at, not rush it through under urgent procedure.
Mr President, I cannot go along with the Liberals on this. I would inform you,
my dear Mr Schulz, that is simply because the Liberals indicated yesterday that they intended to reject it, and so I assumed that the honourable Member was among their number, but that is obviously an oversight. But that which is not, may yet be!
Turning to the matter in hand, I would like to inform you that this second Ayuso González report refers to the Council's compromise proposal, which does not provide for a common organisation of the market, but only for a market regulation. This will result in Article 10 being dropped, as Article 10 states that national subsidies are prohibited in an organised market. That has lapsed, and so I ask you to agree to this urgent procedure.
With regard to the speech by Mr MacCormick, I would refer you to Rule 63(4) on the verification of the legal basis. Your comments will be taken into account in the vote on the content.
(Parliament approved the request for urgent procedure)
Mr President, I wish, on behalf of my group and also in consultation with all the shadow rapporteurs and with the coordinators of the Committee on Industry, External Trade, Research and Energy, to ask that my two reports on the rules on participation in the Framework Programme and the Euratom Programme and on dissemination of their results should be adjourned to the July part-session. Yesterday evening we succeeded, after intensive work, in reaching an agreement with the Council. It was not possible to have this agreement formally voted on in the Committee on Industry, External Trade, Research and Energy, and so I now ask for consideration of both reports to be adjourned.
The next item is the joint debate on:
the Commission statement on the visit by the EU troika to Algeria and the signature of the EU-Algeria agreement;
and the report (A5-0175/2002) by Mr Morillon and Mr Cohn-Bendit, on behalf of the Committee on Foreign Affairs, Human Rights, Common Security and Defence Policy, on relations between the European Union and the Arab Maghreb Union: a privileged partnership (2001/2027(INI)).
Mr President, the signing of the association agreement in Valencia on 22 April will give a new framework and new impetus to our relations with Algeria. The Commission encouraged Parliament to give its approval to this agreement as quickly as possible. The Committee on Foreign Affairs, Human Rights, Common Security and Defence Policy has already had a first exchange of views on this agreement.
The Commission shares most of the views expressed during this debate, especially as far as the human rights situation is concerned. In particular the issues of missing persons and access by certain human rights organisations to Algeria are worrying.
The troika, headed by Mr Pique, met last week in Algiers with Algerian authorities, and in particular with President Bouteflika and Mr Belkhadem, Minister for Foreign Affairs.
As Mr Pique has indicated, the political dialogue was rich, free and fruitful. It was the first troika visit since the signature of the association agreement, which opens a new chapter in our bilateral relations. The possibility of negotiating an interim agreement was considered, although there is no agreement on this for the moment.
The presidency expressed our satisfaction on the establishment of regular political dialogue, which will be reinforced when the association agreement enters into force. It was recognised that the recent parliamentary elections constituted substantial progress in the strengthening of the democratic process in Algeria.
The issue of human rights and missing persons was tackled, but unfortunately, taking into account the brevity of the meeting, too briefly. The Commission recalled that a list of missing persons was transmitted to the Algerian authorities and that the Commission was still waiting for a response from the Algerian Government.
Mr President, ladies and gentlemen, I admit that I am a little surprised by the Commission statement on the troika visit; perhaps I will have the opportunity, in the second half of my speech, to describe the situation in Algeria.
General Morillon and myself are presenting a joint report on EU/Maghreb Arab Union relations. Mr Morillon, who is currently contesting an election campaign, is unfortunately unable to be here today, but his colleague, Mr Galeote Quecedo, will be standing in for him.
The aim of the report is to define the nature and the structure of EU/Maghreb Arab Union relations. By this, I do mean Maghreb, and not the individual countries of Arab Maghreb. That is the fundamental idea behind the report. Although we state there is a need to draw up reports on the situation of and relations with the individual countries, such as Morocco, Tunisia, Algeria, Mauritania or other Maghreb countries, our original idea was to try to see if we could move forward relations between the South Mediterranean as a whole, as a possible collective subject, and the North Mediterranean, in other words, the European Union.
I am aware that some Members were not or are not entirely in agreement with the position that has been adopted. Although we have not discussed the specific situation in certain countries in this report, this is not because we believe that this would be the wrong approach, but because we feel that this approach is not suited to the structure of our report.
Our essential aim is to force the hand, as it were, of the Maghreb countries so that they create a Maghreb Union, in other words, so that they succeed in developing a form of cooperation and that they present themselves as Maghreb to the people of Europe. That is why we want, for example, the assessment of the association agreements of each country to be carried out within the framework of a structure that is common to the European Union and the Maghreb Union, in other words, a joint delegation, and that Members of Parliament also take part in this assessment and not simply governments or the Commission.
As you know, Article 2 of the association agreements stipulates respect for human rights. To some extent, Article 2 is a phantom clause. It exists, but we do not really know how to apply it. To the best of my knowledge, there has, so far, been no genuine dialogue, no genuine assessment of the progress made in developing freedoms in the region, nor any debate in Parliament. What we want, first of all, is an initial debate on the development of democracy within the Maghreb countries, and secondly, a debate with the European Union on secularity.
In my view, the main problem of all the Maghreb countries relates to the fact that, in the name of the fight against terrorism and against religious fundamentalism, increasing numbers of laws and government measures have been adopted whose ultimate effect is to suppress these freedoms. The idea of the report is to establish a structure, to create a Maghreb Union, as a whole, and to form an alliance between the collective of the Maghreb Union and that of the European Union.
I would like to add some of my own thoughts on Algeria. It is still hard to believe that a troika has visited Algeria, and is discussing a situation where 45% of the population did not even participate in elections; where, in Algiers, this figure was not even 25%; where, in a region like Kabylia, the participation level was barely 2%. It is still hard to believe that the troika is telling us that yes, Sir, everything is going well, that democratic change has begun in Algeria. Algeria is experiencing economic crisis, Algeria is experiencing political crisis, it is experiencing democratic crisis, and the European Union must really ask itself whether it has chosen the right time to sign an association agreement that does not tackle any of these problems.
Mr President, I naturally could not start without acknowledging my colleague and friend, Philippe Morillon, who, as Mr Cohn-Bendit has said, cannot be here today as a result of electoral obligations in his country.
We in my group are very pleased to congratulate Philippe Morillon because we think he does almost everything well, and I am therefore going to sing the praises of the two rapporteurs who have reached an agreement on a text which has won the almost unanimous support of the parliamentary committee and I hope that there will also be such unanimity in the vote in plenary, because relations between the European Union and the Maghreb and the impetus we are generally trying to give to the Barcelona process undoubtedly require a generalised political will, as we saw with the Valencia Ministerial Summit, since this process will no doubt meet with difficulties along the way.
One of the keys to the success of this report has been the consensus reached by the rapporteurs in order to provide the report with a strategic vision of this relationship, thereby preventing - as Mr Cohn-Bendit has just said - getting bogged down in the debate on the internal situation of any one country in the region and I therefore call on the different parliamentary groups to ensure that we maintain this consensus and do not accept the amendments presented on certain specific countries, which the European Parliament will no doubt have to give its opinion on, but there will be other opportunities to do so. Furthermore, in the cases of Morocco, Algeria and Tunisia there are various reports under discussion in other places.
Like the rapporteurs, my group believes that this is not the place to begin this debate. On the other hand, I am glad that there have been amendments on three issues I consider to be essential to the report.
The first is the commitment to the fight against human trafficking, for which the European Union must provide countries of origin with incentives, using association agreements and its policy of cooperation in order to combat the mafias which promote illegal immigration.
Secondly, and in parallel, we must also commit ourselves to the development of those countries and therefore the fact that the European Parliament has not missed the opportunity in this report to promote the creation of a specific financial body for the Euro-Mediterranean area also seems to me to be worthy of praise.
Finally, I believe it to be essential that we develop a parliamentary dimension for this Euro-Mediterranean relationship by creating a joint parliamentary assembly similar to the one which exists with the ACP countries. I hope we will be practical and that this formula will be applied in the debate next week in Bari. And here in this House I hope we conform to our duty of mutual loyalty which the rapporteurs have given an example of and that their work therefore receives the support of the whole House.
Mr President, our group attaches great importance to this report, which comes after Valencia and follows the Esteve report, which received huge consensus in this House. It also informs the Commission and the Council of the European Parliament's desire to make the Euro-Mediterranean Partnership a political, strategic priority for the Union, and the Maghreb dimension of this partnership must be fostered and supported.
Mr Cohn-Bendit is right: we need to progress from a bilateral to a multilateral vision of this relationship. Moreover, there are positive signs coming from the countries which have resumed contact and cooperation after many years; the desire for cooperation is clear from the fact that a meeting of Arab Mahhreb Union Foreign Ministers was held last January and that it has been decided to hold a meeting of these countries' Heads of State in Algiers on 21 and 22 June next.
This signal must therefore be sustained, not just as regards regional free trade but also as regards social issues, the management of complex phenomena such as immigration and the development of human rights and the rule of law in these countries. In this regard, I would point out that there is a desire on the part of these countries to cooperate in the management of immigration policy, and this is important for us if we want to protect the Union's external borders, but we cannot, as Europeans, focus solely on this aspect: we must also be open to discussions with these countries on how and under what conditions managed, lawful immigration is possible. Often, however, European governments' policies run counter to these principles, and that could place us in a position of conflict with these countries too.
Then, as regards human rights, I will not repeat what Mr Cohn-Bendit said - with which our group fully agrees - about using Article 2 to introduce dialogue and evaluation with a view to advancing the development of the rights of the people and institutions which enforce it.
As regards Algeria, I too am a little disappointed by the Commissioner's words. I myself had the opportunity to be in Algeria during the recent elections with a Parliamentary delegation and I would warn that the situation in Kabylia should not be underestimated, for the rift is deep. Similarly, we need to encourage greater openness on the part of this country for its attitude towards other countries is still too closed and lacks transparency. I feel that we should pursue this objective through the association agreement, but dialogue on these issues is a requirement of the association agreement.
Mr President, I would firstly like to congratulate Mr Cohn-Bendit and Mr Morillon because the working approach proposed in this report reflects the approach drawn up in the resolution on the Euro-Mediterranean Ministerial Conference in Valencia. Therefore, we will do everything possible to ensure that the consensus approach will allow this report to be effective.
I am going to refer directly to the issue of human rights, as Mrs Napoletano did previously. It is especially appropriate that today's debate on Algeria, proposed by the Liberal Group, is taking place so soon after the elections that a delegation from Parliament attended.
I must also say that I was surprised by the Commissioner's comments on human rights in relation to the visit of the troika, a visit which furthermore took place after the elections; I would like to remind you that our visit took place before the elections.
The Committee for Information on Algeria is at work and will publish its conclusions at the appropriate time, in expectation of the work on the report on ratification which is being prepared by Mr Obiols i Germà.
I would like to point out that the almost complete lack of participation in the elections in Kabilia, the very low turn-out in Algeria as a whole and the fact that the majority of the population has not been involved and that there have been significant complaints about human rights is extremely worrying.
In this regard, I would like to insist once again that in our resolution on the Valencia Conference, we express our unanimous concern at the human rights situation, we defend the need for the situation not to worsen in certain countries with which we have signed association agreements - and the conditions are worsening - and we propose the establishment of mechanisms for applying the democratic clause. If we do not move in this direction, our credibility will hit rock-bottom.
Therefore, Mr President, I insist that the report by Mr Morillon and Mr Cohn-Bendit moves in the right direction; we will try to persuade them to support our amendments, at least the general ones, not those relating to specific countries. If over the coming months we are not effective in our defence of human rights, through mechanisms and instruments rather than through declarations, I do not believe we will be moving in the right direction.
Mr President, I would like to congratulate the two rapporteurs, Mr Morillon and Mr Cohn-Bendit, on their work. I believe we should not forget the special situation currently affecting relations between the European Union and the Arab Maghreb; the economic association agreements are leading to a genuine unofficial enlargement towards the South and must bring us closer together on such important issues as immigration. The Maghreb representatives are constantly telling us that they will do nothing about immigration until the European Union offers them clear compensations.
Neither must we forget potentially explosive situations such as the Western Sahara, which is impeding the creation of the Maghreb Arab Union, which is so important if the economic and political union of the Maghreb and its relations with the European Union are really going to be what they should be.
Mr President, I too have just returned from Algeria, having been a member of the parliamentary delegation. I wish to use my speaking time to describe the expectation and hope that many Algerians have placed in relations with Europe and to describe their thoughts and demands as well.
Today, Algeria has, of course, passed a milestone, shall we say, by holding elections, in which the absolute majority was gained by the so-called new FLN. First and foremost, however, Algeria is a country with disastrous social conditions in which hundreds of thousands of families are struggling for survival. Eighty per cent of the country's population consists of young people, whose sole future prospect is unemployment. An additional concern is that the acceleration of the liberalisation process and our future privatisations risk making the situation worse. This social situation is, without doubt, connected to the record level of non-participation in the last elections. The Algeria of today is defined by the citizens' movement in Kabylia, formed in spring 2001 to condemn the repression and killing of 115 young people, is still active in Algeria. It is defined by the women's collective, by the lawyers who are defending more than 150 of the movement's militants who have been detained, some for more than two months. Algeria is also defined by remarkable aspirations to construct a society which reconciles its identity, fundamental freedoms and development which will benefit all people.
The future of Algeria certainly does not lie in repressing democratic aspirations, in restricting the freedom of the press. Instead, it lies in taking into account the often courageous action of many different associations which defend, for example, women's rights, which call for the family code to be repealed, which care for children who have been scarred by violence, or which defend human rights.
Yes, we must revive formal EU-Algerian relations, since the Algerian people have almost single-handedly been coping with an explosion of terrorist extremism for a decade now, whereas other countries only realised the extent of the danger after 11 September. A great deal of criticism and also many expectations have been expressed by our Algerian counterparts, originating in particular from associations, independent trade unions, students and the Kabyle movement, regarding the lack of prior consultation in Algeria and also the content of the association agreement.
With regard to the latter, Algeria must, first and foremost, respect its international commitments on freedom but there is also the question of the social consequences of opening-up the borders and markets and of a policy that, it is claimed, is entirely liberal, at a time when the Union is presenting itself as a fortress.
Lastly, it would, without doubt, be tragic if the genuine democratic potential that exists in Algerian society continues to be wasted, or even stifled. The Algerian authorities, as well as the European Union, must listen to these aspirations. I support what my fellow Members have said with regard to the Union; namely, how can the troika that visited Algiers some days ago openly bring up the question of human rights, which is a positive step, and also welcome the organisation of elections, which caused a general uproar among many Algerians? Given that these elections were boycotted by several democratic parties and by an entire region, Kabylia, I feel that we should, at least, be slightly dubious. It is true, the economic and social situation of the Maghreb people is explosive and the measures introduced by the partnership to defuse the situation have fizzled out!
I would like to end by warning the European Parliament against taking any decision contrary to international law which, since 1991, has been calling for a referendum on self-determination in Western Sahara. Parliament has so far resisted giving in to the politics of the fait accompli and any deviation or change of position is not likely to be of help to the Arab Maghreb Union.
Mr President, Commissioner, ladies and gentlemen, I am one of the Members whom Mr Cohn-Bendit referred to, who does not share the approach taken, although I do congratulate Mr Cohn-Bendit and General Morillon, who is unfortunately not here with us this morning, for the efforts that they have made to try to develop, using this strategic concept of 'Maghreb integration', a possible key to relations between the European Union and Maghreb. I do not believe in this solution, because I think that it is impossible to promote integration mechanisms between such different countries, some of which are fundamentally anti-democratic, several of which are becoming increasingly so. I wholeheartedly support the criticism of the Commission expressed by Mr Cohn-Bendit and other Members on the question of Algeria.
The question of Tunisia still remains. I think that the problem faced by the European Union today is that of strengthening democratic opposition in these countries. We cannot be seen to be demanding with regard to the extremely poor countries of Central or Western Africa, and totally indulgent, as we are, with Tunisia led by President Ben 'à vie' - you are aware that he has changed his name and is no longer President Ben Ali, but President Ben 'à vie' [for life]. This is the result of a referendum in which 99% of voters voted in favour of this change to the Constitution. It is absolutely intolerable!
I would like to thank Mrs Napoletano, because we have at least managed to ensure that the Commission undertakes to no longer admit defeat by the local governments in the democratisation programmes. I think that this reform is fundamental and we will closely monitor the way in which the Commission implements this.
I have taken careful note of the comments made by Mr Galeote Quecedo and other Members. Specific reports must at once be drafted on each country, particularly Algeria and Tunisia. Mr Cohn-Bendit undertook to do this in the Committee on Foreign Affairs, Human Rights, Common Security and Defence Policy. I note that the Group of the European People's Party agrees with the position adopted. Mr Esteve's comments lead me to believe that he also agrees with this. I therefore feel that the calendar of the Committee on Foreign Affairs must include the reports on each of these countries which, I reiterate, differ greatly from one another, because most of them have very little democracy.
Mr President, in a recent survey in Morocco, 82% of secondary school students expressed their desire to emigrate to Europe. Last year, more than 100 000 Maghreb citizens tried to enter the European Union illegally. The differences in economic growth and wealth and the democratic differential between the European Union and the Maghreb is increasing. The gulf is widening.
Furthermore, the most recent political processes in the European Union are demonstrating the extent to which this tragedy of the mass exodus of population leads to greater social and political upheaval, with the risk that this may lead to a growth in populism and the extreme right.
We do not have much time left to reverse this trend and it seems to me that neither the Council nor the Commission realise how extremely serious the problems relating to the development prospects of the Maghreb and the countries of the South and East of the Mediterranean in general are. There is not much time left, perhaps a decade, but not much more.
This Parliament had expressed the view that Euro-Mediterranean policy should be the top priority of the European Union's external policy. Given the way things are developing, perhaps we should reach the conclusion that the European Union's policy on the Maghreb and Euro-Mediterranean relations should also be one of our main internal priorities.
Mr President, the European Union's foreign policy in the globalised world we are living in must not recognise borders, but the neighbouring countries must receive special attention, both those of the East and those of the Mediterranean, and in particular the Maghreb countries, whose relations with the European Union are the subject of today's report.
I must therefore thank the rapporteurs for having included in their reports one of my amendments, which relates to another working group within the Euro-Mediterranean Inter-Parliamentary Forum, in addition to the one dealing with the situation in the Western Sahara. That group must deal with the problem of migration, especially that which originates from Africa, where Morocco plays a decisive role, because, as well as economic dialogue, we need political, social and cultural dialogue.
Commissioner, in relation to Algeria, I am concerned about Kabilia and the future of the Berbers.
Mr President, I would firstly like to congratulate Mr Morillon and Mr Cohn-Bendit on their excellent report, which has tried to incorporate everybody's contributions.
However, despite the work done, our group cannot vote in favour of the report because certain elements we consider to be important are lacking and this could be corrected. One of them relates to the respect the European Parliament must show for international law. The European Parliament draws up laws and directives and therefore its relationship with the UN must be one of respect and support. We are therefore concerned about the fact that a crucial issue such as the holding of a self-determination referendum for the Saharaoui people is not suitably dealt with in this report. This would mean guaranteeing and promoting greater democratic respect in that region, both for the countries of the Maghreb and in their relations with the European Union. We are therefore presenting an amendment in this regard.
The second issue, which is also very important, and which is partly included in the report, is the recognition that our influence and participation in the economic development of the Maghreb is contradictory. We are investing and increasing trade and, nevertheless, the consequence of that investment is that the rationalisation of the countryside, and that of trade and services, is creating more unemployment and depriving young people of their future prospects, which is leading to an increase in emigration, which is horrendous but understandable.
We believe that the fact that this report does not adequately deal with this crucial phenomenon is a shortcoming which must be corrected, together with others which relate to improving democratic conditions, as other speakers have already said.
Mr President, cooperation between the European Union and the Maghreb countries must be based on a number of basic principles.
However, I feel that we have the duty, first and foremost, to point out the report's serious omission to mention the religious persecution of Christians and Jews, who are not free to practise their faith publicly in these countries. There has recently been an extremely serious incident in these very countries in which a Jewish religious building was damaged, and this should have been mentioned.
Moreover, we cannot continue to maintain the populist stance that opening up our borders is a way to help these countries in future. Exactly the opposite is true: if anything, the solution is to set up effective measures in fields such as small and medium-sized enterprise and European craft trades in these countries, but such measures are not receiving support. Therefore, we oppose the indiscriminate opening up of our borders to immigration but we would like, if we may, to stress a fundamental point, namely that the Maghreb countries must undertake to take back the illegal immigrants which the Member States are labouring to repatriate.
Mr President, of course, like all the previous speakers, and particularly the rapporteurs, I am in favour of a strengthened Euro-Mediterranean partnership. This partnership is of interest both to the countries bordering the Mediterranean and to the whole of the European Union. And I feel that we should focus, first and foremost, on our relations with the Arab Maghreb Union. The Maghreb Union remains a pious hope, however, with the creation of this Union encountering a series of obstacles which, unfortunately, have not yet been overcome.
In a few days' time, the meeting of the AMU Heads of State will be held in Algiers and I would like to highlight one of the obstacles which continues to sour relations between Algeria and Morocco. I wish to discuss the conflict in Western Sahara and the future of the Western Saharan people. The rapporteurs quite rightly touched upon this. As chair of the ad hoc delegation sent on behalf of Parliament to this region, to Tinduf and El-Ayun, I cannot stress enough that we must find a political solution, it is a matter of urgency. The fate of thousands of Western Saharan men, women and children is at stake, people who, for 26 years, have been living in extremely harsh conditions and are awaiting a solution that recognises their rights and their dignity. To resolve the situation, a good-will agreement must firstly be reached between the main countries that are directly involved, namely Algeria and Morocco. I sincerely hope that the meeting between the AMU Heads of State will enable progress to be made in this area.
Mr President, as some of the previous speakers have pointed out, and as the rapporteurs for the report also observe in recital G, the present conflict concerning Western Sahara remains an obstacle to further regional integration. It cannot be emphasised enough that this 27-year-old conflict is a major problem, and not only for parties directly involved.
What, therefore, I in actual fact miss in the report is a considered opinion discussing the peace plan in actual fact adopted in 1991 by all the parties directly involved in the conflict. Along with this, there is a more detailed agreement signed by the parties, that is to say Morocco and Polisario, in 1997 in Houston.
Instead, the rejected third way, or what is termed James Baker's framework agreement, is talked of and continued with, instead of a conclusion being reached as to what we are to do to implement the peace agreement adopted by the parties. That, I think, is a major shortcoming.
Mr President, I wish to begin, very briefly, by expressing my agreement with what Mrs Lalumière has said, because I believe that the issue of the Western Sahara must be looked at before any report on the Arab Maghreb Union can be considered.
In any event, with regard to the report - and I offer my congratulations to both rapporteurs - I wish to highlight some points that have been made and some omissions. Amongst the points that have been made, I would highlight in particular the value attached to the political dimension; with regard to the omissions, I would mention in particular the insufficient value attached to something that could be extremely important and which concerns the Agadir declaration - and also the Valencia declaration - which enabled a significant partnership effort to be made in the field of Justice And Home Affairs, and consequently, for there to be a support base for combating terrorism and trafficking in human beings. Although economic issues are of undeniable importance, the political value attached to this partnership is, despite everything, and I repeat, in terms of resolving the problem of Western Sahara, a fundamental aspect, which must be emphasised.
Mr President, I would like to ask for your forgiveness since the Convention on the future of Europe is going to change things, as it is going to mean many meetings and much effort, but we will get there if we make that effort and if we are willing to talk, and that is what I wanted to do, by saying the following:
We all have an interest in there being a constructive relationship between the European Union and the Arab Maghreb Union, but surely that constructive relationship must be based on a whole range of aspects, including political ones.
If the Union wishes to act correctly on an international level, that action must be based on conflict prevention and crisis management and regrettably there is an historic conflict in the Maghreb region involving several countries and peoples which has not gone away: the Sahara conflict.
The positive thing about the report presented by Mr Morillon and Mr Cohn-Bendit is firstly that it acknowledges the existence of that conflict, something which the European Union had not done for many years. This conflict was not on the Union's agenda.
This conflict must now appear on that agenda as a priority so that we can contribute, on the basis of international law, to the quest for a fair and negotiated solution which safeguards the rights of the peoples, beginning with the Saharaoui people's right to self-determination and so that we can thereby put an end to an issue which causes great instability in terms of the future of the Arab Maghreb Union and the countries it consists of.
In this respect, the situation is still regrettably deadlocked and it falls to the European Union to apply pressure so that it ceases to be so, and to apply pressure in a good sense, because it would benefit the region and would benefit Europe.
Mr President, the intentions set out in this resolution appear, at least on the surface, to be good. In fact, the meaning of this document is, as usual, elusive. In reality, Europe says a lot but does very little, simply because, deep down, it attaches little importance to its relationship with the Maghreb. This situation arises from the distribution of power in Europe: this European Union, which is dominated by the northern countries - and, what is more, the list of speakers this morning shows this very clearly - is somewhat indifferent towards the Mediterranean. It could also be due to the fact that, for certain Atlantic interests, it is important that the Mediterranean does not become an autonomous framework for cooperation.
We talk about it, but we almost always talk about it from the point of view of human rights. That is a way of not talking about it and, what is more, I would point out in passing, allowing ourselves to be used by an opposition which is never asked to justify itself with regard to democracy. This being the case, our Maghreb neighbours need not fear: France will do what Europe does not. France will do it because of its history, its natural inclination, its interest, and also because it naturally cooperates with the Maghreb countries as part of the French-speaking community and also, in quite a broad context, as part of the community of French-speaking culture. I do not think that Europe's lack of concern about the Mediterranean matters much. In fact, it is better for it not to be concerned, for France will implement a policy dictated by the historical and geographical context, even if, for now, its politics and Eurocentric perspective tend to somewhat hinder its actions in this field.
Mr President, the Commission endorses the excellent report by Mr Morillon and Mr Cohn-Bendit and the accompanying resolution. Regional development cooperation with a grouping such as the Arab Maghreb Union is entirely in keeping with the policy guidelines formulated by the Euro-Mediterranean foreign ministers at their summit in Valencia on 22 and 23 April.
Thanks to seven newly signed association agreements, North-South cooperation between the EU and its Mediterranean partners now has a proper legal and economic framework. An agreement will be signed with Lebanon on 17 June and negotiations with Syria are continuing. Once these are finalised, the whole set of association agreements between the EU and Barcelona Process partners will be completed.
But there is something more we have to do if we want to put this on a really solid footing. We have to persuade our partners to engage in South-South cooperation. That point was made again at Valencia. It was made in the decisions on trade taken by the Barcelona Process trade ministers when they met in Toledo on 19 March. The same issues were also raised at the meeting of the industry ministers which I attended a week later.
This decision sets out to facilitate trade and investment amongst the countries of the southern Mediterranean. Working parties will look in detail at how this closer regional cooperation will function. From a more general political point of view, the Commission welcomes more frequent meetings between the Arab Maghreb Union countries and looks forward to an AMU summit in the near future.
There is another initiative that the Commission wants to encourage: the Agadir Declaration of 8 May 2001 in which four Arab countries - Morocco, Tunisia, Egypt and Jordan - proposed the setting up of a free trade area. The Commission hopes that other countries in the region will join this initiative. In addition to political support the Commission is willing to provide technical assistance, not just for the AMU but also for the Agadir Declaration.
There are two additional points I would like to make on the report. As far as democracy and human rights are concerned, the Commission obviously shares the view put forward in the draft resolution on the importance of respecting the provisions of the association agreement. In this respect, sustained action is needed by the EU institutions to improve the situation. The Commission is currently planning programmes in Algeria and Tunisia through MEDA and the European initiative for democracy and human rights, and will continue to do so independently.
With regard to financial cooperation the Commission is fully aware of the importance of covering the regional dimension. Ten per cent of funds available under the MEDA programme will be earmarked for regional measures. Some of these resources could be dedicated to fund intra-Maghreb cooperation.
I will pass on the message from the debate to Mr Patten, who is responsible for this dossier. Unfortunately he is on mission today.
Thank you very much, Mr Liikanen.
The debate is closed.
The vote will take place today at 12 noon.
The next item is the recommendation for second reading of the report (A5-0180/2002) by Mrs Roth-Behrendt, on behalf of the Committee on the Environment, Public Health and Consumer Policy, on the Council common position for adopting a European Parliament and Council directive amending Council Directive 76/768/EEC on the approximation of the laws of the Member States relating to cosmetic products (15073/1/2001 - C5-0072/2002 - 2000/0077 (COD))
Mr President, I hope we will manage today to conclude a legislative process that was first discussed in Parliament a number of years ago. This legislation is, of course, concerned with the protection of health, and we all naturally want cosmetic products - soaps, shampoos, perfumes - to be healthy, which means not presenting any hazard to the people who use them.
All Members of this House have a natural interest in making the European cosmetics industry competitive and keeping it that way. We have, of course, always borne in mind that jobs are tied in with the manufacture of cosmetics and that these jobs deserve to be safeguarded.
Presenting as rapporteur the committee's second reading to Parliament today, I can tell you that the committee adopted it by 44 votes in favour, with two abstentions, that is to say, with a very, very large majority right across all the political groups. That is the way we want it.
What do we want to achieve here today? We want this second reading to alter the Council's Common Position, which is poor, feeble, and far from forward-looking. The Ministers of the Member States, assembled in Council, have missed their chance to set a course and also to hear what their peoples want.
What, then, do the people of Europe want? If you were to conduct a survey, it is likely that you would, in many countries, hear very diverse opinions. Most, though, would agree that there is a sufficient choice of soaps, deodorants, perfumes, and lipsticks. We do not need hundreds and thousands of them if animals have to undergo lengthy torture to produce them. So let there be a stop to animal experiments in the field of cosmetics. You would certainly find an overwhelming majority of the public in favour of that, and in Parliament as well.
Right, we said in the committee second reading, let there be no more animal experiments in the field of cosmetics. We also go even further and say that, from a certain point, sales of cosmetics tested on animals must cease. We are convinced that this is the only way that we will step up pressure in favour of alternative methods of testing and on the search for tests in which animals are not tortured, in which animals do not have to suffer.
What do we want in addition to that? We want perfumed ingredients that bring out allergic reactions in people and are recognised by experts as allergenic, to be indicated on labels. Not in the least do we want to ban them. We want them to be labelled so that people with allergies can make their choice. We also want consumers to be better able to ascertain how long cosmetics will last, so that they know, when they open a cosmetic or a sun cream, whether they will be able to use the product next year or whether it will have become harmful to health or have lost its effectiveness. All groups in the Committee on the Environment, Public Health and Consumer Policy were very much of one mind on these various proposals.
I hope that, when we vote at noon today, we too will be united in an overwhelming majority that will show the Council how very poor we consider its Common Position to be. I would have liked the Commission and Commissioner Liikanen to have been a bit more courageous and not waited for an absolute majority at second reading in Parliament to force them to change their mind. I would have liked the Commission to have demonstrated a bit more flexibility and courage on some points, as, in my experience, Mr Liikanen otherwise usually does. I hope that we here are at least in agreement that this partnership works.
I would now also like to say something about this partnership. There is indeed a great deal of disagreement in this House, and some of us still maintain that disagreements are a good thing, in that they make clear to the public the differences between us and the reasons why they should vote for one party or for another. I must admit that I am, at the moment, more concerned about the matter in hand. I am very grateful to members of the other groups for their cooperation, which has been extremely fair and thoroughly accommodating. Looking up at the representatives of the cosmetics industry, who are sitting up in the gallery and waiting with understandable interest to see what is to be decided today, I can only say that I value the largely fair cooperation afforded by the cosmetics industry, who have an important stake in these matters, and I know that constructive cooperation also builds trust.
All the bodies which have played their part so far - Parliament, industry, consumers' organisations, and also the organisations representing people with allergies - are convinced that Parliament, today at noon, will have a unique chance to at last enact a law that will, in a couple of years, activate legislation that people want and need. I hope that, at noon today, we will be courageous enough to show this to the Council and the Commission by an overwhelming majority. My dear colleagues in other groups, you will have my support in doing so. I hope that I will also have yours. We will confirm this today and, if necessary, in a conciliation procedure.
Mr President, ladies and gentlemen, the seventh modification of the directive on cosmetic products has once again brought two issues before this Parliament which have been widely debated since the first directive was adopted in 1976. The last revision was the sixth, in 1993. The issues I am referring to are the prohibition of animal experimentation and the prohibition of the marketing within the European Union of products which have been tested on animals.
The rapporteur, Mrs Roth-Behrendt, has worked hard and seriously, maintaining the coherence of the Commission's text and improving it, particularly in view of the illogical proposal of lifting the prohibition on marketing.
My group has always supported this amendment and has agreed with the rapporteur that, after so many years of work and unfulfilled expectations in relation to ending animal experimentation, we must deal with this issue once and for all, setting precise timescales, urging and motivating the cosmetics industry to mobilise all its available resources so that, without in any way jeopardising the safety of its products, experiments on animals will be stopped for good as soon as possible.
The Group of the European Peoples' Party, however, has always believed that full compliance with this directive made it necessary for the rapporteur's initial proposal to show a degree of flexibility, while allowing for certain exceptions since, although it is true that the majority of cosmetic products offer the consumer complete safety without their ingredients having to be tested on animals, there are certain cases in which scientists have still not been able to find reliable alternative methods for particular products which are not totally superfluous, such as sun products or creams, which provide a degree of protection from sunlight.
In this respect, the work not just of my group but of all the parliamentary groups has focused on the identification of these cases and their incorporation into the text of the directive, and the rapporteur has been highly receptive to this. Without allowing the cosmetics industry to delay eliminating its animal experimentation practices, the proposal for a directive allows exceptions for very specific tests and for a maximum period of ten years.
Fortunately, I believe that this amendment has the support of the whole of the European Peoples' Party and that, when it comes to it, it will have the support of the whole House. I am convinced that a vote in favour by the European Parliament, not just in relation to this amendment, but the whole of the proposal, will finally bring into being regulations which combine animal protection and consumer protection in a balanced and fair manner.
Mr President, I support both the line of the proposals which have come from our colleague Mrs Roth-Behrendt and the objective which many people in Parliament have been trying to achieve for the past ten years.
No other issue has taken Parliament so long to deal with as that of animal testing in the matter of cosmetic products.
So I think the message that should go back to the Member States is that this Parliament believes that, until we get serious, the industry will not get truly serious. I accept that there are a large number of areas where there is cause for concern in terms of medical research and extremely difficult and serious tests for which no valid alternatives have yet been produced. But I remain convinced that, unless we are able to send a clear signal by reasserting the position we took at first reading, there will not be that incentive that comes from the clear knowledge that these sanctions are there and will be implemented. The test ban and the marketing ban have not been complied with.
We cannot afford further delays. I would say to everyone, including the Member States who tried very hard to bring us a common position that we could accept, we still have to try harder. The answer is to send a signal at second reading, so that the rapporteur and our colleagues of all parties have the strongest possible negotiating position when we come to one of the most serious processes of conciliation we have ever had in this Parliament.
Mr President, animal testing is carried out on a huge scale across the European Union and the world to ensure that products like chemicals and new medicines and pharmaceuticals are safe for humans to use. The public has long made clear that it wants an end to animal testing for no better purpose than to ensure the development of yet more vanity products to fill our bathroom shelves, such as all the deodorants, soaps, and hair shampoos to be found on supermarket shelves.
Yet this debate has dragged on year after year with it becoming increasingly difficult for the public's wish to be turned into practice. Now we have a classic conflict between the Parliament, which has made it clear that it wants an end to animal testing, and the Council, which has done its best to ensure that no marketing ban is introduced.
We have made it quite clear that an animal testing ban within the European Union alone is insufficient. It simply means that animals will be tested upon in countries outside the European Union where no proper supervision can be undertaken. A marketing ban has to be introduced, pressure has to be put on industry to ensure that new alternatives are developed. The proposals being put forward by the EPP have been particularly helpful.
My group will be supporting Mrs Roth-Behrendt's call for a marketing ban to be introduced at the earliest moment. However it is likely that it will be the EPP amendment which goes through today. That leaves open the option for us all of an ambitious and yet realistic settlement, an agreement between the Parliament and the Council which can end this matter once and for all, putting pressure on the industry but not creating insoluble problems. I hope that today in the vote later in this plenary we can once and for all put an end to this issue and put an end to unnecessary animal suffering.
Mr President, I support the rapporteur's position. It is completely unacceptable to torture animals in order to, supposedly, improve ourselves. Contrary to what the cosmetics industry states, it is possible to produce and sell safe products whose ingredients have not been tested on animals. Many companies moved away from these archaic practices years ago and the overwhelming majority of consumers want an immediate ban. It is unfortunate, therefore, that both the Commission and the Council are still taking the side of the cosmetics industry and those responsible for profit-driven torture of animals.
The proposed ban would apply only to products tested in the EU and would allow companies to export testing to other parts of the world. This is unacceptable. We want the practice to stop, not to be relocated.
The Commission's failure to implement a marketing and test ban - which was meant to come into effect in 1998 - is completely unacceptable, and to argue that a marketing ban would face problems in the WTO is nonsense. There is a legal precedent. The adoption of the Dog and Cat Fur Act in the US showed that animal welfare can be a legitimate reason for restrictions.
As far as labelling goes, I am very disappointed that the Council did not adopt Parliament's recommendation in the first reading that "tested on animals" should be clearly stated on the product label. The consumer has a right to know this.
In relation to CMR substances, which are allowed in cosmetics, the Committee on the Environment, Public Health and Consumer Policy reaffirmed its first reading request to ban CMRs in cosmetics unless evaluated and accepted as safe by the Scientific Committee. In fact, the committee's position on CMR substances has been strengthened in line with the latest position of the Scientific Committee.
In the light of the fact that the Commission recently banned CMRs in its review of chemical directives but has included it as an exemption, it is ridiculous that a substance can be banned from paint and polish but not from something that is put on your body. It is completely hypocritical to argue for the continued torture of animals in the interests of safety, whilst at the same time allowing dangerous products.
Mr President, on this issue, we are completely in agreement with the rapporteur, Mrs Roth-Behrendt, and with the decision taken by the Committee on the Environment, Public Health and Consumer Policy. We believe that animal experiments should be restricted to those areas in which they are of vital importance to human health, for example that of medical products. Obviously, animal experiments must not take place in connection with cosmetic products.
We are therefore in favour both of a total ban on such animal experiments and of a marketing ban. It must also be realised that an effective ban of this kind in the EU would have a very beneficial effect on the whole of the world market. It would provide arguments in the global market for completely doing away with animal experiments in this area. It would show that there are alternatives.
This issue has been discussed for a long time, indeed for too long. I am amazed at the Commission's attitude, which must be characterised as antiquated, and at the failure to realise that it is time to take this decision. A genuine decision in favour of a marketing ban would expedite technical developments leading to alternatives. That is in itself something positive.
The possibility has been mentioned of a conflict with the WTO. I think the risk was exaggerated earlier on but, if a decision of this kind is challenged in the WTO, it is obviously a battle in which the European Union must engage, and engage in fully, for it would be an important conflict of principle concerning the right to enable animal and human health to take precedence over the free market. That is a right one should of course be prepared to fight for.
Mr President, I would like to start by congratulating the rapporteur on her excellent work, although some of the issues she has dealt with have caused some confusion. With regard to the majority of them, we believe that we cannot make any exception to the fundamental ideals relating to growth and civilisation in which we firmly believe and which Parliament has never failed to uphold.
This applies to animal experimentation, amongst other practices, where continuing to fail to apply a limit, thereby delaying research into alternative methods of experimentation, means failing to encourage research itself and continuing to use practices which are in conflict with those goals of prosperity and civilisation.
The only point in Mrs Roth-Behrendt's report which I do not understand is the point relating to Amendment No 28, previously Amendment No 26, to the Commission text, which contains the list of allergenic substances. Clearly, the respect to be shown towards animals must also be shown in equal measure to human beings, and it is therefore our responsibility to place a limit on the use of substances with proven allergenic capacity.
Out of the 23 substances listed in the amendment, there are certainly 13, as the rapporteur rightly points out, with proven allergenic capacity, and it is therefore justified to place a limit on their content in products. Then there are another 13 whose excessive toxicity has yet to be proved, as the rapporteur implies, moreover, specifying that the Scientific Committee has recommended limits to be placed on their use, purely as a precautionary measure and pending more thorough analysis. This is an indirect precaution in the sense that there can be absolutely no risk of toxicity - always assuming that their might have been - in the use of these ingredients according to the limits laid down. The fact is that these last 13 substances include 11 defined as natural essential oils which may as well not be used at all as be used in the quantities laid down, and the concern is therefore not that the quality of the product will suffer but that local farming economies, particularly in the south of Europe and particularly in France and Italy, which produce the basic ingredients - jasmine, citrus fruit in general and bergamot, in particular - will be wiped out.
Our group has always stressed how crucial it is to lay down strict standards in the field of animal welfare that apply right across the European Union. I believe that all animals are God's creatures. Accordingly, each animal should be treated by us with respect and not - as is unfortunately often the case these days - used as a disposable item. I am convinced that we received animals to use as food and - insofar as strictly necessary - to develop and test medicines. Any other use of animals, or should I say, abuse of animals, is simply unacceptable.
We are therefore in favour of a European ban on the use of animal testing for cosmetic products. However, unlike the Council, we are of the opinion that a European testing ban alone is not sufficient, because this means that animal tests outside of Europe will simply continue. Only a testing ban in combination with a European trading ban on cosmetics tested on animals will force the cosmetics industry to look seriously into developing alternative methods. However, I would like to note in this connection that we must ensure that producers in developing countries are not treated any worse than European producers, particularly as this contravenes the WTO regulations. It is therefore of major importance for countries outside of Europe to be brought up-to-date in good time in order to be able to comply with the bans.
I would therefore ask you to vote in favour of Mrs Roth-Behrendt's proposal. In this way, we send a clear message to the Council that we believe that only in this way can unnecessary and unacceptable animal suffering which accompanies the development and sales of cosmetics be brought to an end. Let us hope that with this, after years of unnecessary delays, the abuses in this sector will come to an end. I thank you for your attention.
Mr President, ladies and gentlemen, my dear Mrs Roth-Behrendt, animal experiments in the field of cosmetics need to be done away with, and as quickly as possible. This House decided that as long ago as 1993, but at that time we had a weak partner alongside us. It appears that we still do. The weak partner in question is the Commission, which has, over recent years, not got a grip on consistently putting these European resolutions across at the WTO and getting our partners there to grasp soon enough that we are ready to go ahead. We want to force them to take positive action.
That is why, Mr Liikanen - despite the high personal regard I have for you - I find your presentation very disappointing and hope that our next debate will see us at last getting a ban on animal experiments, which as far as I am concerned could be in five or six years' time. What is crucial, though, is that, after those five or six years have elapsed, the cut-off point must be reached. Everyone must be aware that, after five or six years, experiments on animals will be over, apart from those scientifically-justified exceptions that we intend to lay down here and now. We know that there is an exception to every rule, but exceptions must remain just that and nothing more. That is why we cannot, in five years' time, have a new document presented to us and the debate starting all over again from the beginning. We cannot explain it to our children and nor can we explain it to the animal.
The Commission has enough clout to sort this out at a sufficiently early stage with our WTO partners around the world. Our experience with leghold traps, and traps with animal skins, is an outstanding demonstration of this. If we involve our WTO partners in the debate at an early enough stage rather than take them by surprise, a way can very well be found. Commissioner, I really would like to encourage you to go down this road. You are in character enough of a man to play the part of an outrider throughout the world. I very much want to motivate you to do that.
It is dreadful to derive beauty from animal suffering. Animal tests should only take place as an absolute necessity, and that is not happening in the case of cosmetics. This is why a ban on both sales and testing should be introduced. The sooner the better.
It is unfortunate that compromises are required in this respect. Labelling on all products tested on animals must now become compulsory with immediate effect. It is of major importance for industry, science and the government to invest more in alternative methods, as far too little use is still being made of current knowledge due to this approach. The validation procedures must be accelerated. Forty thousand animals annually are forty thousand animals too many. The replacement, reduction and refinement of animal tests are a question of civilisation. Animals are far too beautiful to be treated so dreadfully.
Mr President, I should first of all like to express my appreciation for Mrs Roth-Behrendt, for her sound work and for her perseverance in this debate. As Mr van den Bos said a moment ago, forty thousand animal tests annually are forty thousand too many. Twenty-five years ago, the Body Shop launched cosmetics that were not tested on animals. It has proved for 25 years that it is possible. This Body Shop policy should now become standard European policy. At the earliest opportunity. It is beyond me why the Christian-Democrats want to wait for another ten years. If we really want this, we simply have to say: as soon as possible. Even if this results in a trade conflict with America or any other partners in the WTO. A reduction in animal suffering is the express wish of the European people, and we as MEPs must comply with this.
Mr President, the appeal is often made that the United States of America and those countries participating in its unilateral war against terrorism share common values. What they are is never spoken aloud. It is nevertheless well known that Bush's values do not incorporate a high level of commercial ethics. There are no moral values in the United States that can be used to justify hormone-free food, plant varieties that are not genetically modified or cosmetics that have not been tested on animals.
In this context the Council common position on effecting a marketing ban on animal-tested cosmetics, subject to permission by the Organisation for Economic Cooperation and Development, is untenable. At the OECD, decisions are taken on the basis of unanimity and they do not have to be explained. That makes it possible for the USA to dictate to the EU on the question of values. It would be more honest to clarify whether a marketing ban on animal-tested cosmetics is incompatible with WTO rules. If necessary the matter could be referred to the WTO's dispute settlement procedure where a ban could be upheld without the opposing party being able to dictate the final outcome alone.
The WTO must look into whether world trade is also possible with reference to ethical criteria. The European Parliament has used the same solid criteria in its desire to ban animal experiments and in its demand elsewhere for a sales ban on animal-tested cosmetics in the EU.
Mr President, this is a debate which is bedevilled with hypocrisy. We see products on sale claiming to be free from animal testing when the manufacturers know perfectly well that the products may not have been tested on animals, but that the ingredients were. We see countries like my own, claiming to have banned animal testing, when all they have done is export the problem to countries where animals are even less respected.
What we need and what this report brings us towards is a ban on the marketing of products tested on animals. Of course, what we need is to ensure that safety is our key criterion. Human health must not be put at risk by what we are doing. We must bear in mind the range of products that we are talking about - it is not just the cosmetics that we put on our faces; it is also the toothpastes, the sunscreens, the baby products, the lens cleansers and so on.
Our aim must be a realistic timetable to phase out products which have been tested on animals by setting a deadline for each of those tests. We have to reconcile the interests of human health and those of animal welfare, and it can be done.
Our amendments would ban with immediate effect those tests for which alternatives have been validated. It would set a deadline for each of the others, according to the stage reached in the process of validating an alternative, up to a maximum of five years. It would acknowledge that for the three tests for which there are as yet no alternatives there would be a maximum of ten years in which to find alternatives, after which those tests would stop too.
We are tired of waiting on this issue. We have waited five years; we have waited 1,825 days since this measure should have been brought in. In that time, we have seen 190,000 animals suffer and be destroyed. We want to bring that to an end. We need safe cosmetic products. We need human health to be ensured and we need animal testing to be stopped. It is time to bring this issue to a conclusion.
Mr President, I have been most surprised by the arguments from the Council and the Commission suggesting that a marketing ban would be, as they say, "not WTO-secure", yet the WTO rules in this area are distinctly unclear. It is just as likely that a marketing ban will prove to be "WTO-secure" as it will "WTO-insecure". The point is this: the arguments about WTO rules are purely hypothetical. It is not entirely appropriate in my view to move from the arguments of substance for and against a marketing ban to a much more convoluted and esoteric debate about WTO law. A more honest approach - the approach advocated by this Parliament - is to adopt a marketing ban as soon as possible, and then deal with the WTO aspects separately in the unlikely event that our laws are successfully challenged in the WTO. That would be a better approach, both right in principle and right in practice.
Commissioner, today I have to accuse you of hostility to industry. What do you actually think will happen to European industry now?
First we are told that, yes, the end will be in 1998, then it is 2000, next 2002, and now you come along with a presentation and have absolutely nothing to say. How on earth do you think industrialists work? Such a thing could only occur to a functionary who has never had to put even a brass farthing into his own industry. The potential has been there for ages for European industry to have a whole new boom in cosmetics. It is you who have prevented it! In 1996, four million people signed up; they were artists and beautiful women who like using cosmetics. Now you come along and tell us that, in the European Union, we do not want to torture animals any more; instead, we will do it just over the border. This Parliament, the artists, the beautiful women - how stupid do you think we are? What do you take us for? Do you really think we are the sort of racists and xenophobes who will not have dumb beasts tormented here in the European Union, but will let it happen to dogs in Hungary or Poland? That strikes me as monstrous, and as an insult to the four million people who signed their names to protest against such things.
You know, there is a fine saying to the effect that 'the day will come when men will look upon the murder of animals as they now look upon the murder of men.' That was not said by some crazy animal rights activist, but by Leonardo da Vinci, perhaps the greatest artist who ever lived. Never again, Commissioner, will you be referred to in the same sentence as Leonardo da Vinci. You are certainly not a great artist, you are certainly not sensitive, but I do think you might have some idea of what we are talking about today.
I would like to thank Mrs Roth-Behrendt for what she has achieved, and especially also Mrs Christina García-Orcoyen. An alliance the like of which you rarely come across, and I think that you, Commissioner, should be afraid of them.
Mr President, Commissioner, I wish first to congratulate the rapporteur on her excellent work, at both first and second readings. This report formalised proposals on issues on which the Commission proposal was not sufficiently wide-ranging or ambitious and the common position has once again failed to take up some of these proposals. I therefore feel that there are three matters to which Parliament must draw the attention of both the Commission and the Council. Firstly, the need to ban all potentially carcinogenic or toxic substances in cosmetic products; secondly, a ban on the use of fragrances in products specifically designed for children, given the risks of allergic reaction potentially associated with these fragrances; and, thirdly, the hottest topic of this debate; testing products on animals.
In my view, both the Council and the Commission's positions are unacceptable. On the one hand, the Commission is taking a step backwards with regard to previous legislation; in other words, when faced with non-compliance with previous legislation, the Commission prefers to stop talking about a marketing ban. Where the Council is concerned, a step forwards has been taken, because it has referred to the OECD the regulation of a matter that falls to the European Union to define. I do not know whether this recourse to the OECD is just another symptom of the intergovernmental shift that has been affecting the Council of late and I therefore believe that the rapporteur's position is the most appropriate one: we must ban testing on animals in Europe, we must move towards a ban on the marketing of these products and towards alternative methods.
Mr President, I shall endeavour to confine my comments to one point which I feel is important and which has to do with the facility to use animal testing to check certain products where there is no alternative method available. In brief, we need to make sure we vote in favour of the amendments which allow alternative methods to be used, especially for toxicity and reproduction, for which there are currently no satisfactory alternative tests. For the rest, I too am in complete agreement with the rapporteur that, where there are alternative methods which allow animal testing to be avoided, we should use these alternative in vitro methods. Consequently, what I and my fellow Members who tabled this amendment are trying to do is to allow alternative methods to be used, but not in cases in which there is no alternative to animal testing. I must point out that the first priority is human health and then, of course, respect and protection for animals.
I hope that Parliament will vote in favour of these amendments which give us this facility until such time as these tests can be replaced by alternative in vitro methods. I must reiterate and stress that, as there are no satisfactory in vitro methods available, it would be irresponsible and absurd to do away with every facility for which there is, as yet, no alternative method.
Mr President, I agree with all the speakers so far. It is unacceptable that when we are making such enormous scientific advances we still accept the infliction of pain on small animals in order to find out whether a new face cream is safe.
I would like to express my strong support for the report. The rapporteur has struck the right compromise: the ban would not be immediate but could come into force in five years, and that means that, in effect, we have given the companies concerned at least 15 years' notice since we first started discussing this about ten years ago. I also support the idea that we should demonstrate our own responsibility - a concept which is foreign to the Greens - by introducing a marketing ban as tests are developed where at present there are no alternatives available, even though we then have to set a deadline for these tests, perhaps ten years ahead. Parliament's report will give the search for alternatives a new urgency.
I have two questions to the Commission and I hope that when Mr Liikanen answers he will address himself specifically to my points on Amendments Nos 21 and 28. Mr Nisticò and Mr Nobilia raised this earlier on.
I am very concerned that, on the labelling of fragrances, aromas and essential oils, Amendments Nos 21 and 28 involve the introduction of unnecessary requirements which may have a very unfortunate effect on the composition of products, their continued availability and indeed the viability of some of the smaller firms that make them. The rapporteur proposes a very comprehensive system of labelling when perfumes and aromas are present in products, even in tiny amounts. In fact, although this is designed to protect the few consumers who have allergies to certain fragrances, the proposal is unlikely to provide a significant public health benefit. There may be no safe fragrance for some allergic individuals. The best they can do, as they well know, is to steer clear of products with fragrances in them altogether.
The rapporteur is reacting to representations by the European Consumer Bureau, which says it is putting the case for allergy sufferers and clearly sees the issue as part of its war on chemicals. I have to say that I have received no representations from allergy sufferers on this point.
The European Flavour and Fragrance Association points out that the amendments will saddle consumers with products carrying references to up to 50 ingredients in 11 languages. This is stupid and unnecessary. Furthermore, there is a danger that some essential oils would be removed from formulations, thus damaging the economic interests of some countries, including some very poor countries. These amendments are a bad and unnecessary deal for consumers and the industry. I hope that the rapporteur will consider withdrawing them and that the Commission and the Council will reject them.
Mr President, I thank you for giving me an opportunity at the end of the debate to express my gratitude for the way it has gone. It has been a very lively debate, characterised by emotion and level-headedness, and touching on various points. For that I am very grateful to the Members of this House who have spoken. I am grateful to Mrs Flemming for making me aware of what Leonardo da Vinci said, and I have been constantly trying to think up points of similarity between him and Mr Liikanen, who, when he responds, will perhaps astonish us by telling us that the two of them have much in common and that he, in the depths of his heart, actually has great sympathy with Parliament's proposal. I am very grateful to all the Members who have supported me and a similar number of whom will, I hope, support the proposals when we vote at noon today. Should cosmetic amendments - and 'cosmetic' is the appropriate word - be necessary, I am convinced that we will have to make them in the course of the conciliation procedure.
I would like to briefly address the points made by Mr Nobilia and, at the end, Mrs Jackson. I have to tell Mrs Jackson that I could not withdraw the amendments even if I wanted to, because the Committee on the Environment, Public Health and Consumer Policy had adopted them with 44 votes in their favour. It has therefore now become the Committee's position and not just my own, and I have to make a true and faithful report of that to Parliament.
I would like to say in addition that I am a lawyer rather than a natural scientist, and so I have done something very simple. I have borrowed the position of the Scientific Committee on Cosmetology, composed of European Union scientists, who have established that 26 substances result in allergic reactions, 13 of them to a severe degree. That labels should indicate the presence of these substances I find the most utterly obvious thing in the world. We have labels for nuts in chocolate and everything else for people who suffer from allergies, and we have to have labels for this as well. The aromatic oils industry having belatedly woken up to this, I can well understand why, three days before the vote, it was trying to influence us. I do not want to ban its products, but I do want the substances listed, in one language rather than in eleven, and with their chemical names, in the list of ingredients, which is, incidentally, what the Scientific Committee on Cosmetics proposed. It is my conviction that we owe that to the European Union's consumers.
Mr President, on behalf of the Commission I would like to thank Mrs Roth-Behrendt and the Committee on the Environment, Public Health and Consumer Policy for this report and congratulate them on the impressive work they have done.
The wish expressed by Parliament in its opinion for the first reading to improve consumer protection has, to a large extent, been taken into account in the common position. That said, I am aware that Parliament's assessment might be different and I fully respect it, as has been confirmed here today.
The Commission and Council welcome in particular the proposals relating to some categories of products, such as products for children or intimate hygiene or the extension of the minimum durability date requirement. They would be of clear benefit to consumers.
The Commission shares Parliament's concerns on the use of substances classified as carcinogenic, mutagenic or toxic for reproduction (CMR). The cosmetics directive already regulates the use of CMR substances in a sectoral manner.
However, to find a consistent and sustainable solution for the substances specific provisions have been introduced to strengthen the legal framework, while complying with the key principle of risk assessment. Furthermore, the Commission has proposed new measures on these new substances in its White Paper on the new chemicals policy and we are now working on concrete proposals with my colleague, Mrs Wallström.
Regarding the fragrance allergies issue, the Commission and Council welcome the introduction of a labelling system for allergenic fragrance ingredients. This will improve the current labelling requirements to allow consumers who are sensitive to certain ingredients to avoid products containing them.
As regards the issue of animal testing, we all know how difficult and sensitive it is, especially because it creates a great deal of concern among the public. We all share the objective to reduce animal pain inflicted during experimentation.
This issue is linked to many other policy areas and we are therefore working in constant and close cooperation with my colleagues, Mr Byrne and Mr Lamy, who are responsible for health and consumer protection and trade issues respectively.
The Council common position compromise has taken these aspects into account in a new global approach. It leads to a balanced solution offering a genuine benefit to animal welfare, whilst safeguarding consumer health and taking into account the impact of our internal decisions at international level. We thought that this approach would be a positive step and give a political signal that your concerns have been considered, as it reintroduced a marketing ban.
The proposed solution to ban animal testing within the EU whenever possible and to make mandatory use of all alternative methods at the earliest opportunity seemed an improvement. It will lead to the management of animal testing within the European Union, thereby answering the criticism of exporting the problem.
Acceptable validated alternative methods are still lacking for a number of key toxicological parameters. They are necessary for a full health risk assessment of cosmetic ingredients to ensure a high level of consumer protection. It is impossible to predict when all the necessary alternative methods might be available.
Finally, the European Union is bound to ensure compliance with its international obligations, but an essential objective is to provide the highest possible level of safety. A total ban on all animal testing would endanger the safety of cosmetics and therefore human health.
The marketing ban, linked to the acceptance at OECD level and excluding any cut-off date, reduces the risk of a challenge under the disputes settlement system of WTO. The European Union, with the strong support of the European Parliament, is seeking to promote considerations relating to the welfare of animals with the WTO. However, this proposal has so far found very little support among the WTO members.
Some colleagues have argued that the EU should implement such a ban and see whether it is challenged by other WTO members and then if necessary consider the measure in the light of WTO opposition. I put the question to my colleagues who are responsible for WTO relations and their reply is as follows: Such a course of action has a political cost. We would reinforce the suspicion already widespread among developing countries that, regardless of their commitments in the WTO agreements, developed countries intend to use their trade power to impose their own ethical priorities and values on others. To provoke a WTO case under those circumstances might, therefore, be counterproductive, increasing the polarisation between developing and developed countries and reducing the chances of success of the EU's effort to bring such matters as animal welfare and environmental and social considerations into the WTO discussions. That is the opinion of my colleagues who are responsible for this field in WTO relations.
I am convinced that further work, in close cooperation between Parliament and the Council and Commission, will finally lead to a balanced solution that genuinely benefits animal welfare while safeguarding consumer health and our international commitments.
Mr Jackson put two detailed questions on Amendments Nos 21 and 28. On the second part of Amendment No 28, we could accept in principle the listing of these recognised fragrance allergens in Annex 3, according to the suggested modalities, but it should be in the form of a Commission directive. The Commission would reject the first part.
The proposed amendment to Annex 3 has to be implemented via a Commission directive adapting technical progress adopted under the comitology procedure. As far as Amendment No 21 on fragrance listing is concerned, this amendment requires a full ingredient listing, including perfume composition.
Given the large number of ingredients in fragrance compositions, indicating all the fragrance ingredients on the labelling would neither be feasible nor helpful to consumers or dermatologists and would be disproportionate to the anticipated risks. Furthermore this deletion would remove the legal basis for requesting that fragrances with potential allergenic effects be indicated as requested in Amendment No 26, which has been introduced in the common position.
In conclusion, the Commission can accept in principle Amendment No 1, first part, Amendment No 5, first part, Amendment No 27, second part and Amendment No 28, second part. However, the Commission cannot accept Amendments Nos 1, second part, Amendments Nos 2 to 5, second part, Amendments Nos 6 to 27, first part, Amendment No 28, first part, and Amendments Nos 29 to 33.
The debate is closed.
The vote will take place today at 12 noon.
The next item is the recommendation for second reading (A5-0141/2002), by Mr Nisticò, on behalf of the Committee on the Environment, Public Health and Consumer Policy, on the Council common position for adopting standards of quality and safety for the collection, testing, processing, storage and distribution of human blood and blood components (14402/1/2001 - C5-0069/2002 - 2000/0323(COD))
Mr President, I would like to express my immense satisfaction at the adoption in committee on 23 April last of the directive setting quality and safety standards for blood, essentially without any significant shift from Parliament's position and amendments. At last, I feel that a directive can be adopted at second reading which provides the greatest possible guarantees, particularly for patients and consumers, of the quality and safety of blood and its components in order to avoid infections and complications such as those which have caused so many scandals and disasters in the past.
The adoption of a new European directive laying down uniform quality standards for blood will, at last, allow the free movement of blood and its components throughout the countries of the European Union and the removal of unwanted restrictions on the movement of donors from one country to another. There will have to be high quality and safety standards for all the stages of the transfusion process, from donation to testing by means of specific, updated laboratory tests, to the collection, processing, storage, distribution and use of human blood and blood components.
As I am sure you will all remember, the point of the directive which was most critical and most disputed in our committee and in the House concerned what are known as 'voluntary unpaid donations'. In my opinion, the common position adopted by the Committee on the Environment, Public Health and Consumer Policy resolves all the disputes over this point. Indeed, Article 4 states, according to the principle of subsidiarity, 'This directive shall not prevent a Member State from maintaining or introducing ... more stringent protective measures .... In particular, a Member State may introduce requirements for voluntary, unpaid donations, including the restriction of imports of blood and blood components'.
The Committee on the Environment, Public Health and Consumer Policy deleted the clause 'provided that the provisions of Article 30 of the Treaty are met'. A new amendment has now been tabled by the socialists to the effect that all the Member States may prohibit or restrict imports of blood and blood components to secure a high level of protection of health and to achieve the objectives laid down in Article 19(1), provided that the conditions laid down by the Treaty are met. This seems to me to be a good, acceptable compromise.
With regard to voluntary and unpaid donations, Article 19 of the common position lays down a number of specific provisions, including, in particular (Paragraph 1) that Member States are to encourage voluntary and unpaid donations and ensure that blood is in so far as possible provided from such donations. I feel that this is a very balanced provision and this position has already been endorsed in committee. Article 19(2) lays down in general terms that the Member States are to inform the other Member States and the Commission of the actions taken by them to achieve the objective set out in Paragraph 1. In this regard, I would like to table an oral amendment requiring the Member States to provide this information every three years instead of every two years, for this tallies with the text of a subsequent article.
In addition, still on the subject of voluntary unpaid donations, some of the Members called for the Council of Europe definition to be included in the text, particularly in Article 3. I broadly support the Council of Europe definition but I feel that it is sufficient for reference to be made to it in recital 23, precisely as it is currently worded, to the effect that this definition 'should' - not 'must' be taken into account by the Member States. I therefore oppose both Amendment No 7 and Amendment No 19, which seek to include a literal, rigid definition of 'voluntary and unpaid donation'. Indeed, I feel that some flexibility is necessary in order to encourage donors. Commissioner, each Member State has a different attitude, different traditions and a different culture when it comes to the definition of 'unpaid', which I feel must be wholly respected.
It is not for Europe to impose rigid definition criteria on the individual Member States. The important thing is to have enough donors to achieve the most important objective, which is to avoid a shortage of blood and blood components.
Another point of controversy concerned the responsible person. In my opinion, there should be a compromise amendment giving Member States the freedom to choose the type of qualification required of the responsible person, in line with the principle of subsidiarity.
In conclusion, I hope that this directive will, at last, see the light of day and be adopted.
On my own behalf, I should first of all like to thank Mr Bowis for letting me go first, because I am having to receive a visitors' group, a choir, that will be opening the Dutch week shortly. This is why I should like to leave at 11 a.m.
Mr President, it is not the first time that a very emotional and very passionate debate is taking place on the subject of the supply of blood. The opinions on this subject are diverse, even between my good friend, Mr Nisticò, and myself. We do however agree on one thing, namely that the safety of the supply of blood must be paramount because too many people rely on blood products. Patient organisations - and I would quote haemophiliac associations - were right to get involved in the debate, but their opinions are also diverse. Moreover, these different opinions run parallel with whether or not a Member State is self-sufficient in the organisation of the supply of blood and blood production.
I come from a Member State where self-sufficiency is paramount, and the voluntary, unpaid donation, the so-called 'gratis principle', underlies the organisation of our supply of blood. I am not able, or prepared, to impose our principle on other countries, and I am talking to Mr Nisticò when I say this. He asked for subsidiarity a moment ago. This should not, and cannot, entail the undermining of our principle of voluntary 'gratis' self-sufficiency. For this reason, I would ask Mr Nisticò to bring up for discussion the principles that were laid down at first reading in Parliament and confirmed at second reading by the Committee on the Environment, Public Health and Consumer Policy. This means that we need to make a positive recommendation on the agreements in the framework of the trilogue, involving Mr Lund, Mr Nisticò and others, namely in order to continue to enable the Dutch people, the northern Member States, to maintain their own organisation, which is also the gist of Amendment No 19. Mr Nisticò, I am prepared to withdraw my support for Amendment No 7 if you can assure me, in the framework of this subsidiarity, that Amendment No 19 will also be supported, including by Members whose countries operate a different system.
Please allow me to comment on a second amendment. We will support Amendment No 20, Mr Lund's compromise to replace Amendment No 10, which enables a Member State to continue to determine its own organisation and its own blood policy. This is also backed by Mr Nisticò. This compromise receives my unqualified support, for I think it is an improvement on the original amendment which I had tabled on Amendment No 10. I should like to urge all of you once again to support Amendment No 19.
Mr President, I am sorry that my giving way to Mrs Oomen-Ruijten seems to have caused her some anguish but I do not think she is any need of any blood products. This is a very welcome report and I congratulate our rapporteur.
The safety of blood, as we all know, is paramount. Some of our Member States have had horror stories to remind them of that. But the supply of blood is also paramount for those whose lives depend on it. Our preference is for unremunerated donation - that is the British practice and that is what we want to see - but, in practice, Europe imports nearly 50% of its plasma and plasma products.
I am not talking about the standard blood transfusion service that comes around to your church hall and you pop in for half an hour, have a cup of tea, and go back to work. I am talking about plasma donation, where you have to travel some distance to fixed machinery and it takes half a day. We have to import some of those products and a lot of them come from the United States, where many of the products are remunerated.
Research shows that remunerated blood is perfectly safe in itself. The key, of course, is the screening of blood products wherever they come from. The hyper-immune plasma products are nearly all imported into the European Union and 2,166,367 people in the European Union depend on them: some 400 thousand in Britain, 400 thousand in France, 100 thousand in the Netherlands, 40 thousand in Finland and so on. These are people with haemophilia, primary immune deficiency, albumen tetanus needs, acquired deficiencies, auto-immune diseases and Rhesus negative pregnant women. Without supplies, their health and their lives can be at risk.
Of course we must encourage unremunerated donation. That is our custom and practice but in a world of BSE and CJD, we cannot be purists. Otherwise we are putting the lives of our fellow citizens at risk.
Mr President, I had really prepared myself for making a positive speech about higher quality European blood products, but I have to say that the way in which Mr Nisticò has acted as rapporteur on this matter is beneath contempt. As late as last week, we made an agreement with Mr Nisticò while the Commission and the Council were present, and this agreement led to our compromising by tabling Amendment No 19 through which the definition of unpaid blood donation is transferred to the recitals. This was a compromise, even though Mr Nisticò is now shaking his head. What is happening in this case is simply dishonest. What Mr Nisticò is doing is beneath all contempt, and I should therefore like to say that, in connection with the vote later today, you should be prepared for our requesting a postponement. I will not tolerate this approach. It is not the way to treat fellow MEPs in Parliament. Both the Commission and the Council, whose presidency was represented at the meeting in question, accepted this draft compromise, as did Mr Nisticò on behalf of his group and as rapporteur. To come here to the second reading in Parliament and, in spite of everything, state an unwillingness to stand by the agreement we had entered into is therefore quite extraordinary. That is in any case the last agreement I enter into with Mr Nisticò and, as I say, we shall do what we can to have the vote on this matter postponed so that we can have it debated in detail with the leaders of the Group of the Europe People's Party (Christian Democrats) and European Democrats and with the coordinator of that group in the Committee on the Environment, Public Health and Consumer Policy. What has happened in this matter is simply awful, and we shall not tolerate it.
Mr President, Commissioner, I would like to thank the rapporteur, Mr Nisticò, for his cooperation throughout the process of putting this report together. I would like to add to Mr Lund's comments that what I find unacceptable is the fact that a compromise discussed between two groups, without the participation of the shadow rapporteurs, at least, of the other, so-called smaller groups, is being presented as a parliamentary compromise.
Having said that, the liberal group, which I am representing here, considers that the common position adopted by the Council is an excellent compromise. It takes equal account of the concerns expressed by blood donors, in particular with regard to ethical requirements in the field of donations, and by patients, who are demanding that products derived from plasma be available as needed throughout Europe, as has been amply illustrated by Mr Bowis. In other words, any amendment whose effect might be to threaten this balance would appear to be dangerous, and I would add, in particular, that we believe fighting over the obligation for donations to be entirely without remuneration is a mistake, as making voluntary donations the sole method means favouring one national collection system over another, which would be completely counter to the Treaties. Why must we be forced to choose between the German mixed system, for example, the monopoly of the Red Cross in Belgium, or even the French system, which, since the tragic contaminated blood affair, has set up an effective blood monitoring system which many Member States now use as a model? That is not the key issue. The most important thing, and we would stress this, is to promote the highest possible quality and safety standards for donations of blood and blood components, and it is not by extolling the virtues of obligatorily entirely unpaid donations, I repeat, or by proposing assimilation - thus far scientifically unfounded on grounds of both ethics and quality, as stated by Amendments Nos 7 and 10 adopted in committee and Amendment No 26 - that we will be laying down proper foundations for the future of the blood sector in Europe and providing a practical, sustainable solution to the question of self-sufficiency. The liberal group will therefore vote against these amendments. Yes, of course you must listen to voluntary blood donors. Of course their contribution is priceless. But you must also listen to patients when they tell you that no one with haemophilia or primary immune deficiency will inject plasma products that are untreated or of uncertain quality just because they come from voluntary donors. The message we must send here and now to donors and recipients is one of generosity and solidarity. We believe it is unproductive to set their points of view against each other. The main threat to the blood sector and the lives of patients lies in the lack of medicinal products derived from plasma. It is in accepting this reality and accepting all healthy donors without excluding anybody that the battle for self-sufficiency will one day be won in Europe.
Mr Nisticò, you have asked to speak on a personal matter, I would ask you, in the light of Rule 122, to wait until the end of the debate, because Rule 122 states that all personal statements shall be heard at the end of the discussion.
Mr President, I am pleased that Mr Nisticò has included many of our amendments. There are, however, some gaps, requiring amendments to be tabled with a view to ensuring the maximum level of safety of blood products.
We therefore consider that all undesirable effects and incidents relating to any stage of the blood donation and transfusion process must be reported, no matter how serious they are. We also consider that it is genuinely essential, in the interests of quality and patient information, for a medical examination to be carried out on all blood donors before blood is taken.
Secondly, the question of remuneration for blood donations is fundamental. Most European countries have a system of voluntary, unpaid blood donations. We cannot accept any challenges to this principle, and we believe it should be extended to the whole of the European Union. From an ethical point of view, we cannot defend the idea of selling blood or, indeed, any other component of the body. The human body is not a commodity. In this respect, we find it extremely shocking that companies can make a profit from free blood donations.
The remuneration of donations could be counter-productive in terms of quality. Donors motivated by financial gain might be led to deny any health problems they may have, which could have tragic consequences - as in China - for their own health and for the health of recipients. I am not denying the risks in terms of blood supplies, but I think we can motivate potential donors by means other than money.
It is in order to ensure that the objectives of this directive, the quality and safety of human blood, are achieved that I am calling on my fellow Members to vote for our amendments.
Mr President, in 2001, 55% of the European Union's blood products originated from donors who were remunerated for their effort. Of the plasma used to supply the EU market, 73% originates from people who receive remuneration for donating it. It is only through these donors that full supplies of plasma products can be kept up. Secure supplies of blood products save lives and must therefore be given absolute priority. The Common Position is a good basis for this.
A ban on remunerated donation is not feasible in terms of health care provision. I can see nothing immoral in this - quite the opposite. I remember my own student days, when we students derived part of our income from donating plasma.
Mr President, Commissioner, this is the second reading of a very important directive, a directive which concerns our strategy on public health and the safety of European citizens. The European Parliament has examined this directive setting standards of quality and safety for blood and blood products very closely, because we need to use strict scientific criteria to describe the terms and conditions which must be met in order to safeguard the health of both donors and recipients of blood and blood products to the maximum. Incidents such as we have seen in the past in the European Union, where people have lost their lives due to contaminated blood, must not be allowed to happen again.
I am delighted that the European Commission adopted a series of important amendments at first reading; however, it also needs to look favourably on another series which it rejected at first reading, but which has been re-tabled and re-adopted in the Committee on the Environment. I should like, if I may, to comment on a number of them. I consider that patients who are due to undergo a blood transfusion have an inviolable right to be informed by those responsible of any possible adverse reactions or health risks. Of course, it goes without saying that the confidentiality of personal data is assured because third parties will not have access to them. I disagree with the European Commission's proposal in Article 9 as it is currently worded. The person responsible for the establishment must be not only a doctor, but one specialised in blood donation, because complications or side effects which require medical care or action often occur during blood donation.
I should also like to mention an ethical matter. Under the Treaties and the Charter of Fundamental Rights, the human body and its organs cannot be treated as commodities. Consequently, I agree with the principle of voluntary, unpaid donation because I believe that, apart from the ethical implications, this impacts directly on the quality and safety of blood. Finally, it would be an oversight on my part if I failed to thank the rapporteur for his excellent work.
Mr President, in many EU countries - including my own - a lot of work still needs to be done to restore full confidence in the blood transfusion and blood products services generally after a period of tragic lapses in safety. This directive will go a long way and is extremely important because of that.
I will come straight to the point I have difficulty with, and I support completely what colleagues - in particular Mr Bowis - have said. I cannot understand why blood from a remunerated source must necessarily be banned in Europe. Quite frankly, the biggest threat to our hundreds of thousands of patients in the EU who need blood and blood products is the lack of an adequate supply. The supply must be safe but, by definition, a voluntary patient who might have HIV is no safer than a person with no health problems and who is paid. It comes down to the proper screening and treatment of the product regardless of the source. We must not become emotional about this issue.
I wish that all blood and blood products came from voluntary, unpaid sources. It is the ethos in my own country, and I would like to encourage it. We must encourage the public to donate blood. There is a scarcity of donations in my own country and many others. We are 50% dependent on imports into the EU. Self-sufficiency has to be a goal. However, to even consider, by definition or otherwise, banning all products that come from remunerated donors is a retrograde step. I am not alone in saying that. The voluntary organisations that look after the interests of patients who need these products are pleading with us in this Parliament and the EU not to ban all sources of paid donations. We must encourage the ethos of voluntary donation, but we cannot ban paid donations. If the patients - not the pharmaceutical or blood companies - are asking us, we should listen to them and respond to them. With the greatest of respect, it would be arrogant on our part not to do so.
Mr President, blood safety is an important issue for citizens across the European Union. There have been far too many scare stories and accidents across the EU involving blood and blood components. This directive setting standards of quality and safety of collection is absolutely vital. With EU citizens travelling more and more and visiting other EU Member States, we must ensure that when any unfortunate accident happens, whether on holiday or at work, the people are safe in the knowledge about the quality and safety of the transfusion that is going into their bodies.
Quality and safety are the watchwords, that is why in principle I support voluntary donation. This has been the topic, as we have heard, of a very heated debate and I feel that the rapporteur has given a strong sense of the feeling that voluntary donations are the preferred option in the EU.
However, in the United Kingdom there is a special case to be made. Due to the impact of CJD, known as mad cow disease, we have to import our plasma products from outside the Member State. Most of these products come from the United States of America as there are not enough sources in the other Member States and, sadly, the products have to come from paid sources.
This is a difficult issue but one where the United Kingdom has a particular problem. The United Kingdom Government has been left with no alternative than to take plasma products from paid sources to avoid putting United Kingdom citizens' lives at risk. In conclusion, I welcome this directive and its objectives, I welcome the principle of voluntary donation and I look forward to seeing EU citizens benefiting from the quality and safety of blood and blood components.
Mr President, right at the outset it has to be said that my colleague, Mr Nisticò, as rapporteur, has done some excellent work in his improvement of the articles on the issue of safety in this directive. It is of the utmost importance for all EU citizens that the single market in blood and blood products that has been set as an objective cannot work without reliable safety standards. At the same time, however, it must be said that we have managed to reach agreement on how levels of safety can still be substantially increased by making unremunerated blood donation a fundamental principle.
The Council of Europe has undertaken some important work to increase safety with regard to blood donations and promote the principle of non-remuneration. This would not prohibit the payment of travel expenses and compensation for lost working time, which is important for donors of plasma in particular, who often have to travel to another area and give up a lot of their time. It is a good principle for the EU too, but if we are just going to be satisfied with making recommendations to Member States regarding practices in the manner of the Council of Europe we shall have lost something essential in our role as legislator. If, on the other hand, we give Member States the right to refuse imports of blood and blood products that have been donated for payment from second and third countries we shall at the same time be weakening the basis of the original aim of the whole directive, the creation of a single market.
Community legislation is generally of a high quality and easily manages to control even the small details of human life - too small, one is tempted to say. One cannot help but wonder why this particular directive was unable to distinguish ordinary blood donations from others, such as plasma donations. In the case of the former, we could have introduced an absolute ban on remuneration without any need for exceptions and, regarding the latter, we could have permitted remuneration as long as the shortage of plasma and other special products make it necessary. I shall wait for the Commission to submit a new proposal in which this important detail can be corrected.
Mr President, Commissioner, I wish to congratulate Mr Nisticò on his excellent work and say that, throughout Europe, the issue in question is to resolve the extraordinarily difficult situation involving blood.
The European public feels that the discrepancies between the Member States' legislation provide no guarantees of safety given the increasing circulation and import of blood products, on the one hand; on the other, they feel equally unsafe due to the events that have taken place in various countries in recent years. What we are dealing with here, therefore, is not so much the issue of price, of whether or not donations of blood should be remunerated. It is rather a question of whether we can guarantee levels of safety and of not forgetting the importance of the issue of blood for Europe's citizens.
Various leaks have taken place recently at the heart of this debate and I am sorry that the issue of whether or not donations of blood should be remunerated has been given centre stage. With regard to this issue, I would say that the rapporteur is right and that we should stick to the common position since, on the one hand, it does not ban remuneration, which is essential in some cases in order to overcome shortages, but, on the other, encourages voluntary donations and even allows some Member States to go further by defining more rigid rules that could even prevent the import of blood products that do not adhere to these rules. However, once again, Mr President, what is at stake is safety and finding a solution to the problem of blood shortages.
Mr President, people who suffer from the bleeding disease of haemophilia are gravely concerned, as, if payment for blood donation is actually banned, there may be serious difficulties with the supply of blood products. Indeed, some people could even die. Half of all the plasmatic clotting factors currently used in the European Union comes from remunerated donors; either they have made their donation in the EU or their plasma has been imported. It can readily be imagined what a threat it would be to patients if new legislation meant that the supply of these products were to be halved. There is at present no evidence that medicinal products from unpaid donors are in any way safer than those from donors who have been paid. The fact is that the medicinal products authorities in Europe have been checking the safety and effectiveness of all plasma products in the European Union and this has not led them to see the payment of donors as a problem.
There is something else. Contrary to prior expectations, the provision of genetically manufactured Factor 8 - which is only one of the blood clotting factors - has been constantly beset with problems. That precombinant synthetic blood clotting factors would bring with them a boundless range of low-priced compounds, as the pharmaceutical industry originally asserted, has quite simply not, to date, been demonstrated to be true. The products have become more expensive and also hard to obtain.
It is a cause of dismay that between 400 000 and 500 000 people around the world are dependent on clotting factor compounds; only 10% of them are provided for to the standard of the industrialised countries of the West. Of the world's haemophiliacs, 80% have no supplies. If we now dispense with remuneration, the position of these people - who do not live in the European Union - could get much, much worse.
Mr President, Commissioner, the report Mr Nisticò has presented is an excellent one, the content of which I fully endorse. I do not want Mr Lund's statement to give a false impression. There is a need for this directive to achieve uniformity across the Member States in matters affecting the safety and quality of blood and blood plasma. Both in terms of infection and the maintenance of supplies, the protection of patients has the highest priority.
Two things, therefore, must be safeguarded as a matter of fundamental principle: blood quality and the availability of sufficient blood and blood plasma in the European Union. I will go on record as supporting the Council's Common Position, which enhances the safety of blood and blood components and, at the same time, puts us on course to achieve maximum availability of lifesaving drugs.
Plasma is needed in the manufacture of drugs which are essential to life, for example the clotting agents 7 and 8 for haemophiliacs and immunoglobulins to prevent infections in patients with congenital weaknesses of the immune system. Any bottleneck would put many patients' health at risk, something that we as politicians certainly cannot justify. Voluntary and unpaid blood donation is a basic principle and so let it remain. The payment of expenses to plasma donors in the EU cannot, however, be excluded for the future. Almost 50% of the human blood and blood plasma needed in the European Union has to be imported, mainly from the USA.
The directive must not prohibit the import of plasma originating from paid donors either. The EMEA study published at the end of last week clearly shows those blood products from paid and unpaid donors are without doubt equally safe. There is therefore no reason to make unpaid donation mandatory on safety grounds, which would inevitably block supplies even of medicinal products manufactured from blood plasma. This makes Amendments Nos 7, 19 and 20 unacceptable.
Mr President, it was in 1628 that Doctor William Harvey first postulated his theory on the true nature of blood circulation. It took about 200 years, however, for this theory to be fully accepted. Thankfully, it has taken a significantly shorter period of time, less than a year and a half, for the Council and Parliament to consider the Commission's proposal presented in January 2001 for a directive establishing quality and safety requirements for blood and blood components.
The proposed amendments before you today are the culmination of considerable efforts on the part of the Council in reaching its common position, the Environment Committee in proposing amendments to that position, and the rapporteur, in cooperation with the Spanish Presidency, in trying to reach a compromise.
Of the 28 amendments proposed by Parliament, eight must be rejected by the Commission. These are Amendments Nos 4, 7, 8, 11, 22, 23, 24 and 26. I will briefly give our reasoning on each of these. Amendment No 4, refers to "products", a term that covers, in this context, any therapeutic product derived from blood or plasma, including medicinal products based on blood constituents and prepared industrially. The latter are covered by Directive 2001/83, where technical requirements are specified in detail. As the term "products" in this amendment could lead to legal difficulties, it needs to be omitted.
This also applies to Amendments Nos 5 and 6 and, to a certain extent, to Amendment No 1, which is acceptable on balance but is somewhat superfluous without Amendment No 4.
With regard to Amendment No 7, the Commission accepts the view that the definition of "voluntary non-remunerated donation", as defined by the Council of Europe, should appear in the text of the directive. The discussions in Council, however, have clearly demonstrated that this definition is not sufficiently precise to be included in the enacting terms of a legally binding directive. For these reasons, the Commission prefers this definition to be incorporated in recital 23. We therefore reject Amendment No 7 and accept the compromise proposal put forward by the shadow rapporteur in Amendment No 19.
Amendments Nos 8 and 27 propose two slightly different definitions of "haemovigilance". We accept Amendment No 27 and reject Amendment No 8 because Amendment No 27 reflects more closely the directive's provisions on this issue.
Amendments Nos 11 and 22 propose a preference for the responsible person to be a haematologist.
As the tasks of the responsible person are managerial as well as technical, such a specialist may not always be required for this post. Furthermore, it is not opportune to mention in a Community legal text specific qualifications that are not harmonised at Community level.
Member States, however, have the freedom to impose stricter requirements if they so wish. I recommend instead voting in favour of the compromise Amendment No 28 by Mr Nisticò. Amendment No 23 has to be rejected because it is not appropriate to modify the title of an article so that it no longer corresponds with its content.
The issues presented in Amendment No 24 have all been taken into account in the modifications to Article 15 of the common position, together with a new definition of "haemovigilance" presented in Amendment No 27, which the Commission can accept.
Amendment No 26 has to be rejected. The establishment of any deadline for the introduction of binding requirements relating to voluntary unpaid donations cannot be considered at a time when Member States are facing difficulties in securing an adequate supply of blood - a point made by many of the speakers here this morning.
All other amendments are acceptable to the Commission, either in full or in part. Amendments Nos 1, 9, 12, 15, 17, 19, 25, 27 and 28 are fully acceptable.
Allow me to elaborate briefly on those amendments that the Commission is prepared to accept in part. These are: Nos 2, 3, 5, 6, 10, 13, 14, 16, 18, 20 and 21. Amendment No 2, as drafted, clearly is not in line with the limitations of Article 152 of the Treaty. The wording would need to be substantially revised to comply with the Treaty. However, it would be a far better solution to drop the amendment entirely.
With regard to Amendments Nos 3 and 21, in relation to personal genetic data, the Commission fully supports the idea behind the proposal, but the examples given for potential misuse of data might be too specific. Amendments Nos 5 and 6 would only be acceptable if the word "products" were to be deleted for the reasons I have already given in my comments on Amendment No 4.
Amendment No 10 would cause major problems. We believe that in Article 4(2), on restrictions of imports among Member States a reference to the Treaty is clearly necessary in order to avoid any misinterpretation of this sensitive text.
The wording in the compromise Amendment No 20 by the shadow rapporteur provides this reference but the suggestion that voluntary unpaid donations alone can ensure a high level of health protection is scientifically doubtful.
A revised wording indicating that voluntary unpaid donations can contribute to a high level of public health, as already stated in recital 23, would be acceptable. We are prepared, however, to accept the deletion of the specific reference to Article 30 of the Treaty.
Equally problematic is the proposed reference to Article 19(1), which establishes a Community objective but not a legal requirement. Therefore it cannot, as such, be used to justify trade restrictions among Member States, which are generally only acceptable for very substantial reasons.
The danger here is that this provision might be vulnerable to legal challenge, which could lead to the directive being annulled.
The Commission fully agrees with the principle of regular reporting by Member States on the issue of voluntary unpaid donations, as proposed in Amendment No 13. However, this reporting requirement should be brought into line with the reports that Member States have to submit every three years on the overall implementation of the directive. I note what Mr Nisticò said in his own contribution on this issue a moment ago.
Amendment No 14 can be accepted in a modified form. It would be necessary to make reference in Article 20 to quality management, coupled with a new recital which could include all the extra detailed explanations required by the current amendment.
The cross-reference to Article 11 would provide safeguards for testing to be always carried out in accordance with good practice, while the new recital would provide an explanation for the principles behind the procedure.
With regard to Amendment No 16, the Commission is ready to accept the first part, referring to genetic analyses, but not the second part because patents cannot be regulated under Article 152.
The idea behind Amendment No 18 can be accepted in a slightly modified form within the first paragraph of Article 23.
To conclude, it is the Commission's opinion that, with regard to the 28 amendments, agreement between all three institutions remains within our grasp. The European Parliament is now at a critical juncture where it must make its decision on whether the proposed compromises are acceptable. This decision will either further the debate in the context of the conciliation procedure or enable the directive to go forward for final adoption at the forthcoming Health Council.
Mr Nisticò has asked to make a personal statement under Rule 122 of the Rules of Procedure.
Mr President, I have taken the floor briefly for personal reasons and I would like Dr Lund, to whom this appeal is addressed, to be so kind as to listen to me. In the first place, after a long university career and coming from a region in the south of Italy, I consider myself to be a man of honour, of the highest intellectual and moral integrity, and I always work for the general good of the patient. Secondly, as a neurologist, my brief diagnosis is that Mr Lund may have suffered temporary minor loss of memory regarding our agreement. I repeat: I agree to include the definition of 'unpaid voluntary donation' in recital 23, but I consider, as I said in the meeting attended by the Commission and the Council, that, ultimately, this should be taken into account by the individual Member States. If Mr Lund agrees with me on this point - and I feel the important thing is this - I would leave his proposal totally unchanged but I would conclude with an oral amendment at the end to the effect that 'this should be taken into account by the single Member States'. I feel that, in this way, Mr Lund, we who have worked together with great enthusiasm and commitment with both your and my group, might resolve an issue which is extremely important to both the donors' and the patients' associations.
Mr President, I shall merely make the one observation, to the effect that I stand by every single word I said in my speech. I am very pleased that, with the position he and the Commission have adopted on the amendments, Commissioner Byrne has confirmed the agreement entered into with regard to Amendment No 19. I understand that it is an agreement by which Mr Nisticò still does not wish to stand.
The debate is closed.
The vote will take place today at 12 noon.
The next item is the report (A5-0139/2002) by Mrs Klaß, on behalf of the Committee on the Environment, Public Health and Consumer Policy, on the indication of the ingredients present in foodstuffs [COM(2001)433 - C5-0404/2001 - 2001/0199(COD)]
Mr President, Commissioner Byrne, ladies and gentlemen, we are now going about the amending of Directive 2013/EC on the indication of the ingredients present in foodstuffs, which is a significant step towards maximising consumer protection in the states of Europe. The fundamental change in eating habits and the resultant transformation of the way food is produced and processed - for who, after all, still washes their own vegetables or still cooks according to basic recipes? - mean that ready-produced food constitutes an increasing part of our diet. There must be a political response to this in the form of new rules to improve consumer safety.
People with allergic reactions to certain ingredients must also be enabled to recognise with certainty from the packaging when substances dangerous to them are present. Already, 8% of adults in the European Union, and 3% of children, suffer from allergies, the effects of which can range from respiratory illnesses to life-threatening symptoms. Only the avoidance of the foods that are hazardous to them can give these people a high degree of security, and so there is an urgent need for notification of ingredients that trigger allergies.
In labelling, there is a need to strike a balance between practical and clear identification on the one hand and the consumers' justified demand for complete information on the other. The Commission proposal provides a good basis for doing this. What is particularly important from the consumers' point of view is to tighten up on the exceptions to the requirement for labelling, with the dropping of the 25% rule deserving particular mention. But the completely new and most attention-grabbing thing in the amendment of the directive is, for me, the list of allergenic substances based on the Codex Alimentarius. This report proposes for the first time that the presence of allergenic substances must always, and without exception, be indicated.
This list of allergenic substances must, though, be constantly monitored so that current scientific knowledge can be incorporated. Parliament must act together with the European Food Safety Authority and the Commission to find a way to keep this list constantly up to date. As I see it, this means that it must be possible to add new substances, but it must also be possible, in the light of new knowledge, to delete others. I therefore strongly urge support for my amendment on the continuous monitoring of the list.
The interpretation of this list, to be found in Annex III, requires detailed guidelines. What, for example, is meant when nuts are mentioned? What products are meant by the reference to crustaceans? Does that include snails? Having dropped the 25% rule, the Commission proposes minor derogations to the requirement for labelling, these being in the order of 5% and 2%. These apply, on the one hand, to foodstuffs on which there are already Community regulations, such as chocolate, sauce and mustard preparations and to foodstuffs such as milk, that do not require a list of ingredients. An exception is made for mixtures of spices or herbs constituting less than 2% of the finished product.
Seasonal variations in supply make it particularly important for small and medium-sized enterprises to be enabled to react speedily to changes in market conditions by means of the use of the clause with the phrase 'contains ....... and/or .............'.
Contrary to what some critics have said, all the concessions I have referred to do not mean that consumer protection is being weakened, but constitute a sensible arrangement and an alternative to the 25% rule, which has been dropped. This does not affect the fundamental requirement that the presence of all allergenic substances be indicated on the label. I have gone into labelling in great depth and also got to grips with its practical implementation. In all this, we must not forget that labelling must not disorient the consumer, but must be clear, distinct, and, in the final analysis, legible. Taken as a whole, the Commission proposal improves consumer protection in the European Union and offers consumers greater transparency and more information. Current difficulties, in particular, mean that it sends an important signal to the people of Europe.
Let me conclude by thanking most warmly all those who have helped and supported me. I would be delighted if the amendments I have put forward were to meet with the approval of a large majority of Members of this House.
Mr President, Commissioner, ladies and gentlemen, here we are again, with farmers demonstrating because we are dealing with food issues. I believe it to be important that we should keep fighting to win consumers' trust, and it is particularly with regard to foodstuffs that more precise labelling is vitally necessary.
In my capacity as draftsman of the opinion of the Committee on Agriculture and Rural Development, I would like first to thank our rapporteur, Mrs Klaß, for her fine cooperation. Even though, when discussions started, we approached issues of detail from slightly different angles, as a whole we took the same line, so that the Committee on Agriculture and Rural Development and the Committee on the Environment, Public Health and Consumer Policy complemented each other very well, something which I do think should be mentioned and appreciated at this time.
As a whole, the Commission proposal amounted to a welcome advance in the labelling of foodstuffs, but no doubt there is nothing so good that it cannot be improved. That was a task for us here in Parliament.
The existing rule that all food ingredients - including constituent parts of compound foodstuffs - must be enumerated in the so-called list of ingredients on the label did indeed provide for derogations. Mrs Klaß has addressed the question of the so-called 25% rule. We often hear it said by way of justification for this that labels were made too all-inclusive by the large number of constituents listed on them, thereby ending up being unreadable, which was no doubt a bit extreme. The Commission itself made reference to the absence of uncertainty in Member States where this rule did not apply. No doubt the 25% rule was problematic mainly in that consumers could not know, when buying processed foods, whether they contained substances that might trigger allergies, in that even very small proportions of these were significant to the consumer.
I do think that this context makes it clear that an even closer look needs to be taken at the difference in Amendments Nos 7 and 12, and consideration given either before or after the adoption of the directive as to whether this scientific basis for the inclusion of allergenic substances is the right one.
Mr President, ladies and gentlemen, the identification of food ingredients issue is one that recurs in Parliament on a regular basis. When a major amendment to the labelling directive was decided on in 1995, there were similar discussions on the same issues as are on the agenda today. In my view, though, today's discussions are necessary simply because there has been an increase in people's allergic reactions to certain component foods, some of which have been a threat to life itself. This alone makes amendment of the directive and other measures necessary. In my estimation, the production processes have remained unchanged since 1995. What has changed is Parliament's attitude, as, at that time, we were already debating the rights and wrongs of the 25% rule. That is no longer an issue today, so we are - I think - going back to 5%, which ensures that consumers can be certain of spotting allergenic substances that are a danger to them, and that is the whole point of this amendment. That is why we should carry on along this road.
Today, though, we are back to walking the tightrope between clarity and the need for information, by which I mean firstly the clarity of the label and secondly that of the directive. The consolidated version 2013/EC was a superfluous piece of legislation, and, in my view, so complex that anyone starting to apply this directive needs the help of someone learned in the law in order to accomplish it properly. Please do not misunderstand me: I know of no amendment that we should be making other than this one. I would like, however, to sharpen our awareness so that we can consider, in view of the next amendment to the labelling directive being imminent, whether there are not essential things that we could leave off the label because the public now know a good deal more than once they did. When the public enter a hostelry, restaurant or bar, where mixed drinks and many varieties of food are prepared, we work on the assumption that they know what is in them and can also find out by asking. That is an approach that we might perhaps take to what lies ahead when the next amendment comes round; I believe it is nearly upon us. I am thinking of such things as alcoholic drinks.
Mr President, I wish to congratulate the rapporteur on an excellent example of where a substantial and sensible proposal from the Commission has been further improved in our committee. In my remarks, I want to follow Mr Schnellhardt. I believe that it was right for our committee to go further than the Commission, after the abolition of the 25% rule, by also taking an axe to some of the exceptions and exemptions which had been suggested by the Commission.
I wish to say something about the many people who correspond with us about allergies. For anyone suffering from an allergy, it is no good saying that it is only an insignificant percentage of people who have it. If you have an allergy, it is 100% for you and we need to be certain that the labelling concerned gives due warning.
There is one area where we are not for the first time facing sustained opposition. Mr Schnellhardt just mentioned alcoholic products. Amendment No 1 which I moved in the committee and which was carried, would indeed make certain that there could be a single committee responsible for the labelling of products for alcoholic beverages. I believe that is important and something which has been strenuously resisted over the years by the wine lobby.
We are not saying that the specialist committees should not be involved in this, nor that there should not be a dialogue. Sooner or later, we have to tackle, within this general issue of allergies and labelling, the issue of a special interest which has always stood in the way of accurate labelling of some products and of applying the same provisions to all products. I do not believe that we can go on with that and my personal view is that now is the time. I would recommend - although there is a free vote in my group - that we vote in favour of Amendment No 1 and that we start to label wine in the same way as we label other products.
Mr President, firstly I would like to thank the rapporteur, Mrs Klaß, and the members of the committee for all their hard work on this particular dossier.
The question of food labelling is of great importance, as many people have said this morning. Our legislation must satisfy the legitimate demands of consumers. After all, what could be more reasonable than wanting to know what foods are made up of, in order to make informed decisions in the face of an increasingly wide range of foods from which to choose. But even more important for a sadly ever-growing number of consumers, those who suffer from food allergies or intolerances, is information about the presence of certain ingredients for health reasons.
It is therefore essential that labelling legislation not only ensures that all consumers receive comprehensive information, but also addresses the very real problem of adverse reactions to food. These are the objectives of the proposal we are discussing here today and I am pleased to note that in general it has attracted a broad consensus of support. In view of this, our discussions can focus mainly on the most appropriate means of achieving the objectives.
Labelling issues are often more complex than they at first appear. For example, some flavourings are spice mixtures containing dozens of ingredients. Is it necessary, or even desirable, to list them all? I believe not, except in the case of substances derived from ingredients which can cause allergies or intolerances.
To encapsulate the problem, just how precise does food labelling need to be? It is absolutely essential to avoid an excessive amount of information which would be difficult for consumers to take on board. Quantity cannot be allowed to cloud quality and clarity. Our proposal aims, therefore, to provide information that is sufficiently complete whilst guarding against the omission of any ingredients which might cause allergies or intolerances. At the same time, the obligation to provide detailed labelling must be accompanied by procedures enabling manufacturers to satisfy this obligation without excessive technical difficulties. It was with these considerations in mind that we examined the proposed amendments before us today. As the list is relatively short, I will comment on them all.
Amendment No 1 would abolish the possibility of having technical implementing rules adopted for the special case of alcoholic drinks under the sectoral management committee procedure. However, specific labelling provisions are in force for certain alcoholic drinks - wines, for example. This amendment would create inconsistency with existing legislation and therefore I cannot accept it.
Amendment No 2 would add mixtures of mushrooms to other mixtures, fruit and vegetables, which can be labelled without having to satisfy the rule of descending order of weight and specifies that this option would only apply in the case of mixtures whose proportions may vary. I accept that this point is valid and I therefore accept this amendment.
Amendment No 3 would abolish the possibility of flexibility in the labelling of ingredients used in small quantities - under 5% of the finished product.
Thus it would remove, firstly, the possibility of not strictly respecting the descending order of weight in the list of ingredients and, secondly, the possibility of using the expression "and/or" in the case of ingredients which are interchangeable according to availability. Amendment No 13 would abolish only the first possibility.
However, these provisions which allow for some flexibility of labelling presentation are technically justified, given the obligation to list all ingredients, including those used in very small quantities. I cannot, therefore, accept these amendments.
Amendment No 4 would abolish a requirement for an explanation as regards repetition where ingredients are used several times in the preparation of a product. This amendment provides for simplification and can be accepted. Therefore Amendment No 14, which would abolish the whole provision, cannot be accepted.
Amendment No 5 aims to remove the provision of not requiring the indication of the composition of compound ingredients used in small quantities - under 5% of the finished product - where the composition in question is covered by current Community legislation which gives the composition corresponding to the trade name. This derogation would not, however, apply in either additives or allergens.
The aim of this derogation is to avoid making a list of ingredients unnecessarily long, while remaining consistent with the objectives of the proposal. I cannot accept its removal and must therefore reject the amendment.
Amendment No 6 aims chiefly to abolish the derogation from labelling provided for in the proposal for ingredients which make up preparations of sauces and mustards constituting less than 5% of the foodstuffs. This derogation is also designed to avoid making the list of ingredients excessively long. The amendment would remove the advantage of keeping lists shorter. I cannot, therefore, accept Amendment No 6.
Amendment No 7 comprises two distinct elements. First, it would exempt processing aids derived from allergenic ingredients from the requirement to be indicated on the label, on the grounds that these substances are eliminated during the manufacturing process. However, residues may be present in the finished product and may cause allergic reactions, even where mere residues or traces of allergens are present. This part of Amendment No 7 is therefore not acceptable. Second, it would make the European Food Safety Authority responsible for establishing criteria for updating the annex and for revising it every two years. There is an ambiguity here, because amendment of the annex - which will be necessary - has to be done by the legislator, having consulted the authority on the scientific aspects. We can accept the principle of regular revision of the list annexed to the proposal but the amendment as it is currently worded is not acceptable. Neither is Amendment No 12 on the same issue.
The purpose of Amendments Nos 8, 9 and 10 is to add ingredients to the list in the annex. However, the list proposed by the Commission remains valid and should only be supplemented later on the basis of objective scientific criteria. With a view to subsequent updating of the list the Commission is consulting the Scientific Committee for Food and has made provisions for a rapid procedure to update the list. These amendments are therefore not acceptable.
Finally, I can agree on the principle that, as requested in Amendment No 11, an interpretative guideline for Annex III(a) would have to be laid down, but only if this is necessary. My view is that this annex should be drawn up in such a way that no further interpretation guideline would be needed. I cannot, therefore, accept the current wording of this amendment.
That concludes the summary of the Commission view of the proposed amendments.
The debate is closed.
The vote will take place today at 12 noon.
Mr President, just very quickly, can you confirm that the French football team has contracted Legionella?
You are more familiar with the Rules than I am, Mr Corbett. I am not sure under which Rule you rose to make your point. I cannot confirm that but I can confirm they will be taking an early return trip to France.
The next item is the vote.
Recommendation for second reading, in the form of a letter on the common position adopted by the Council with a view to adopting a European Parliament and Council regulation amending Council Regulation (EC) No 577/98 on the organisation of a labour force sample survey in the Community (6241/1/2002 - C5-0181/2002 - 2001/0127(COD)) (null)
(The President declared the common position adopted)
Recommendation for second reading (A5-0194/2002) by Emmanouil Bakopoulos, on behalf of the Committee on the Environment, Public Health and Consumer Policy, on the Council common position with a view to the adoption of a Directive of the European Parliament and of the Council amending for the nineteenth time Council Directive 76/769/EEC relating to restrictions on the marketing and use of certain dangerous substances and preparations (azocolourants) (15079/1/01 - C5-0071/2002 - 1999/0269(COD))
Mr President, I would like firstly to express my thanks to Members for their interest in this proposal and especially to Mr Bakopoulos, the rapporteur for his constructive work. This is an important directive as it would introduce a ban on certain colourants for textiles and leather articles as there are colourants that have been shown to pose risks to human health.
It is a far-reaching proposal as it covers the marketing and use of a large number of textiles and leather articles. The proposed directive will also encourage the marketing and use of alternative colourants. I can understand that Members have concerns going beyond the proposed directive with regard to material other than textiles or leather and I would like to address those concerns.
The Commission's approach is to identify articles containing the dangerous substances that have clearly been shown on the basis of sufficient data to pose risks. Currently the Commission has no information that these colourants are present in toys made of materials other than textiles or leather. However, toys containing dangerous substances or preparations are already banned by the toys directive. Furthermore, within this framework the Commission is actively considering the risks posed by such substances in toys. Against this background, the Commission is unable to accept Amendments Nos 1 to 4.
Mr President, ladies and gentlemen, I request that a vote now be taken on the legislative proposal as well, as it would make no sense to return it to the committee.
Mr President, I have been presented with a table that sets out the position with regard to the attitude of the Commission and I can present that table to you in due course.
Mr President, I expected nothing else of the Commission. No doubt it will take a very unambiguous vote in this House to convince them of the need to overcome their lethargy!
Mr President, at the initiative of our rapporteur, Mr Nisticò, there have been informal negotiations with the Council and the Commission on this matter, which is a very sensitive one for many in Parliament and for many of the Member States. Last week, we reached an understanding and an agreement as to how this matter could be resolved without a protracted and very difficult debate in the Conciliation Committee. During the debate in Parliament this morning, it was that agreement and that understanding - which it had been possible for both the Commission and the Council to accept and which had been reached on this issue specifically relating to unpaid blood donation - that our rapporteur ran away from. I would therefore ask that we postpone the vote and see if we cannot solve this matter and so avoid a host of more or less ill thought-out oral amendments.
You have made a formal proposal. I will follow the due procedure.
Mr President, I am in favour of an amendment to Amendment No 19, an oral amendment - in this way, all the positions would be respected - ending with the words: 'this should be taken into account by Member States'. In this case, I would be in favour of the amendment and it would therefore be a good compromise agreement.
Mr Lund, does this compromise allow you to withdraw your request, or do you wish to maintain your request for postponement?
Mr President, I should like to stand by my request to postpone the vote. This matter has proceeded in a quite unsatisfactory way, and I am pleased that, as late as this morning, Commissioner Byrne confirmed my reading of the matter and the agreement which Mr Nisticò ran away from this morning. We must have time to discover how we are to resolve this matter. I should still like us to solve it in such a way that we avoid a protracted debate in the Conciliation Committee of an extremely difficult matter.
A framework decision is legally binding upon the Member States. It is not, however, covered by the codecision procedure, and democratic control by the European Parliament is limited. Legislation of this kind must be covered by a democratic decision-making process. Serious organised crime must be fought by means that are effective but in ways that accord with the rule of law.
For a country like Sweden, which has no constitutional court, the rule of law aspect is especially sensitive. The absence of a constitutional court means that people obviously have little opportunity to check up on what is, or is not, constitutional. Such control by the courts is also missing at European level.
The Swedish Christian Democrats have today voted in favour of the Marinho report. To succeed in the fight against crime, simplification of the legal cooperation between the Member States is required if matters are to be dealt with more quickly. It is therefore important to be able promptly and efficiently to implement a decision to freeze property or evidence prior to an impending court case, even if such assets or evidence are to be found in a Member State other than that in which the decision is made. At the same time, it is necessary fully to guarantee the legal rights of everyone involved and not to be in too much of a hurry to make such an important change to the legal system.
We consequently believe that it is wisest initially to have a limited area of application for the framework decision. Only once it has been possible to evaluate experience of this cooperation will it be appropriate to discuss whether legal cooperation can be taken further and intensified and, if so, to what extent. The framework decision nonetheless has scope for the Council to add other types of crime at a later stage, which is why I voted against Amendments Nos 11, 12 and 18.
- (FR) The new Rule 6a(13) of the Rules of Procedure, as adopted following the Duff report, states: 'The [competent] committee [of the European Parliament], after consulting the Member States, may draw up an indicative list of the authorities of the Member States which are competent to present a request for waiving the immunity of a Member'.
As I said yesterday, this convoluted wording has but one objective: to avoid clearly recognising a national competence which is a hindrance to the European Parliament. To avoid admitting this, the text begins by saying that the European Parliament has the right to draw up a list. As this right is pure fabrication, it is quickly added that the list is 'indicative'. Thirdly, as this cramping of the European Parliament's style is still not appreciated, it is specified that the Member States are to be 'consulted', which appears to mean that they do not decide. What is more, we do not know what they are consulted on either: whether it is the principle of the list or its content.
This is one of the methods traditionally used by the European institutions to take over national competences: they begin by completely confusing the issue, then they say that the situation is too complicated and that, in order to simplify it, competence must be transferred to Brussels.
. (NL) Parliamentary immunity appears to be very important to many MEPs, for it is constantly being discussed in this Parliament. MEPs are subject to the national rules of their Member States, and these differ considerably. In one country, this means that during their mandate, MEPs cannot be prosecuted without their own cooperation or without the decision to lift their immunity for punishable offences, and that they are therefore put at an advantage compared to other citizens. This benefits criminals who want to protect themselves. In other countries, like the Netherlands, this merely means that an MEP cannot be prosecuted on the grounds of statements made in the parliamentary debate or in questions as an MEP. For the time being, I am in favour of this restricted definition of immunity, for it ensures that MEPs and their electorate are, and remain, on an equal footing, without the MEPs being hindered in their work. I can understand that there is more need for immunity in states where attempts have often been made to seriously hamper MEPs, who are considered political enemies, in their work by constantly instituting legal proceedings against them. But let us keep this to a minimum and not extend it to separate European law.
Mr President, each year in Europe alone 38,000 animals are routinely killed after being used to test the development of new cosmetic products. For nearly ten years the EU has had a ban on the sale of products tested on animals but we have yet to implement this. There is no reason why we should not do so, especially in cases where scientifically validated alternatives to animal testing are available.
The Commission proposal to now replace this sales ban with a mere test ban is totally unacceptable and of great concern in view of massive public demand to end the use of animal testing for cosmetics. The test ban alone only serves to export the problem as cosmetics tested on animals in countries outside the EU will continue to be sold in the EU. Only a sales and test ban will remove such products from our shelves. This will not compromise the safety of cosmetics, as products sold in the EU must fulfil legal safety requirements. We need to speed up the development of alternative testing.
Mr President, in common with the majority of European Union citizens, I believe that the use of live animals in cosmetic testing is an unnecessary and unacceptable practice and must be banned. Over 8,000 ingredients have already been cleared for use in cosmetics. How many more new products do we need? What is going to provide the incentive for commercial companies to develop alternative testing methods?
The answer is, firstly, a marketing ban on new animal-tested cosmetics five years after adoption of the legislation, as the report that we adopted in the Environment Committee states. This is clearly not now against WTO rules. Secondly, a complete test ban, with a definite date by which it will come into force.
I believe anything less than this to be insufficient and unsatisfactory and I know my constituents share that view. Banning cosmetic testing will not mean that consumers will be sold unsafe products, but will mean an end to a great deal of animal suffering.
Mr President, ladies and gentlemen, I am delighted that we have today shown such unanimity with regard to the Roth-Berendt Report. I hope that our great strength of conviction will also turn out to have had an effect on the Commission. I am in favour both of banning testing on animals and the marketing of the products tested. I believe that the transitional periods have been extended too far. It is for this reason that I would have preferred even shorter transitional periods.
I would like to take this opportunity to point out that this sort of trade in animals is going on, and only a couple of days ago, in the South Tyrol, the part of Upper Italy that I come from, a transaction of this kind was thwarted. We were able to block the convoy and rescue the animals. We know that that is not the solution. The solution is regulation by the law. I hope that we will put such legislation into effect as soon as possible. Our contribution to it has now been made.
. (NL) Unfortunately, tests using certain substances to establish how animals become ill, suffer and die formed a normal part of scientific and industrial progress, but luckily these are increasingly less common these days. The discussion now merely revolves around whether animal tests can be avoided altogether when they concern purely medical matters. It is disgraceful that tests of this kind should still be used for luxury purposes, such as the production of cosmetics. It is these days generally acknowledged that this should be stamped out as a matter of urgency. Despite this, this development has been hampered by the fear that companies that carry out animal tests will move outside the EU territory and that their products will subsequently be imported, because cross-border trade is currently uncontrolled. Mrs Roth-Berendt proved very resourceful in finding solutions to the fact that the Council continues to denounce an import ban. She now refers to the public opinion and demands labelling, allowing the consumer to establish whether animal tests have preceded the marketing of the product. In addition, she is trying to reduce the number of animal tests faster and more drastically and avoid the addition of substances that smell pleasantly but make people ill. Given the opposition by the Council to date, this is the best solution.
- (FR) Today we have voted on a important issue. Eight thousand ingredients have already been tested and are available for use in industry, and I believe it was essential to reject cosmetic testing on animals.
Some have put forward the public health argument in opposition to the amendments prohibiting these tests, but it must be reiterated that on no account can the results of tests carried out on animals automatically be considered valid for human beings. This is a genetic and scientific fact which would have serious consequences in just ten or twenty years.
I am saying this not just as an animal lover but out of respect for living creatures.
The fundamental question is, in fact, how much we are capable of sacrificing to the myths of eternal life, eternal beauty and eternal youth. This is essentially a philosophical and humanistic question which is currently one of a number of concerns our people want politicians to address. The debates on globalisation, large corporations and their profits and the respect for and dignity of all human beings reflect similar concerns.
. (PT) The amendments that have been tabled consolidate amendments to the Regulation currently in force that clarify ideas, establish criteria for allocating slots and their legal nature and the possibility of slot transfers, they adopt international concepts of facilitated and coordinated airports, replacing previous designations of coordinated and entirely coordinated airports.
Nevertheless, I must point out that, by replacing these with the titles of facilitator and coordinator, the first appears to have a consultative rather than a regulatory role, and so we could ask whether the operation of these facilitated airports will be effective, specifically in terms of the distribution of slots.
Since this proposal would lead to only really congested or 'coordinated' airports having clear legal regulation, the laws will only apply in a small number of situations, which could be a step backwards in the slot allocation system.
Given the successive food crises we have experienced, the 25% rule on the labelling of foodstuffs should be abolished and consumers suffering from allergies should be given full information on the foodstuffs they buy. Similarly, I believe the derogations on preparations of sauces and mustards constituting less than 5% of the finished product should be discontinued.
Certain exceptions, however, should be retained, such as the role of the expert committees responsible for the various drinks. These committees must continue to lay down the rules on labelling. Certain alcoholic drinks, such as wine, must obey specific rules on labelling. Additives and technological adjuvants whose presence cannot be proved in the finished product should not be labelled.
I welcome the fact that the scientific criteria for inclusion in the list of ingredients in Annex III are fully taken into consideration and that this list is revised and updated biennially. We consider the implementation of the directive to be important. That is why we are excluding prior assessment by the Food Authority of the scientific criteria that determine the inclusion of the ingredients in the Annex.
- (EL) ?he text of the decision on social inclusion following the vote on the amendments is a far cry from the original text of the Figueiredo report approved by the Committee on Employment. Not only have references to the disastrous results of liberalisation, competition policy, agricultural and fisheries policy, the stability pact and the need for welfare benefits, social protection and redistribution of resources and opportunities been removed, it now states that employment is a right and opportunity for those who want to work, with temporary work seen as the only opportunity for many of those who are unwilling to look for or unable to find permanent employment. In other words, the unemployed who do not want to work are responsible for unemployment!
The way the vote went again shows the European Parliament in its true colours, unable to ditch its role as the bastion of big business and the policy of the ruling classes.
That is why the MEPs of the Communist Party of Greece voted against the report, even though it retained a few positive points, including those I referred to in my intervention yesterday (free, compulsory education for 12 years).
. (PT) The amendments tabled during the vote on my report on social inclusion weakened its substance on significant points. In fact, of the 19 amendments tabled by the Group of the European People's Party (Christian Democrats) and European Democrats, 12 of those that were approved sought to remove important aspects of the real strategy that needs to be developed to effectively promote social inclusion and to include the negative approach of defending temporary work, which runs counter to the promise and the idea of full employment. The removal of the points dealing with the following issues is particularly significant:
the importance of social transfers, notably old-age pensions, without which 41% of the European Union's population would be at risk of living in poverty; and other social transfers without which, even if old-age pensions were maintained, the percentage would still be 26% of the population as opposed to the 18% currently in that position;
an assessment of the impact of monetary policies, including the Stability Pact, on social matters such as employment, poverty and social exclusion, equal rights and opportunities, and so on.
Finally, it should be noted that other PPE-DE amendments were rejected, which has enabled important aspects of the report to be preserved. Hence my abstention from the final vote.
We are basically well disposed towards the European Union. As Swedish Liberals, we view European integration as an opportunity to achieve solutions to cross-border problems relating, for example, to the environment, trade, movement across borders, human rights and conflict management. Social integration is an important part of the development of Europe. Social integration is an important aspect of the fight against poverty and social exclusion, which is why we are of course in favour of it.
Because subsidiarity is something we defend and to which we adhere as one of our most important principles, we see no reason to harmonise the area to which the report relates. Social integration is an example of an area that is not directly cross-border in nature, and the points dealt with by the report can better be taken into consideration at Member State level.
- (FR) In the next series of National Action Plans for social inclusion, in 2003, it is essential to recommend that the Member States give high priority to those living in persistent poverty. The report describes the current situation and, I regret to remind you, we have 60 million poor people in the European Union, and this is unacceptable. At the Lisbon Summit, the fifteen Member States undertook to eradicate poverty by 2010. The Treaty of Nice confirmed this commitment. This report acts as a springboard to reinforce the policies and programmes of the European Union and confirms that the fight against poverty is still a major issue.
We have succeeded in adopting the Charter of Fundamental Rights. Now we need to bring it to life. Article 1 of the Charter, which emphasises the dignity of every human being, is key. The dignity of all those living in poverty is injured and, to us, that is unacceptable. We must establish a proactive policy for schooling, for public services, for housing and for employment. Most importantly, we must anticipate the risks of exclusion and do something to protect the most vulnerable groups: the structural changes within our Union could create further risks of discrimination and spark off a fresh wave of racism and xenophobia.
- (FR) The aim of the report by Mr Morillon and Mr Cohn-Bendit is to bear witness to a firm commitment by Parliament to an active, effective Euro-Mediterranean policy. In this respect, it outlines ideas worthy of study.
First, the desire to enter into discussions with our partners in the Arab Maghreb Union (AMU) is, at last, translated into an approach that goes beyond the purely trade level to which the relationship between the two shores of the Mediterranean has thus far been limited. We should be glad that the emphasis has, at last, been placed on entering into political and cultural rather than just economic exchange.
In the same vein, the involvement of our southern partners in the definition of a common immigration policy is long overdue. This policy, which is often referred to but never established, is becoming urgent. Although the willingness that the report seems to express is overdue, it nonetheless represents a positive development in attitudes within the European Union.
I would also like to commend the co-rapporteurs' intention not to set themselves up as role models: we all have as much to give as we have to receive, and there are few areas in which this humility is as necessary as in North-South cooperation.
This intention, however laudable, is, unfortunately, contradicted in the text of the report itself.
(Intervention cut short pursuant to Rule 137(1) of the Rules of Procedure)
. (NL) Europe has often interfered with North West Africa in a negative way. Up until 50 years or so ago, those countries formed the colonial property of France, Spain and Italy, and particularly in Algeria, independence was preceded by a lengthy and devastating war. This past has contributed to the fact that violence and poverty in those countries still play an important role. In Tunisia, an authoritarian state emerges without any right to opposition; in Algeria, the army plays an important role and the large Berber population feel like second-rate citizens; in Morocco, the situation is politically speaking slightly better but many try to join their families who have been in the EU for a long time, and in the Western Sahara, the agreed referendum on independence has still not been held. Much like the USA is separated from a much poorer Mexico by the Rio Grande and a fence, Europe is kept separate from northern Africa by the Mediterranean. Many inhabitants of the Maghreb countries look for Europe's higher standard of living or have reason to flee an oppressive regime. I concur with the view of the Green-Conservative coalition of rapporteurs that it would be preferable to make an economic migration superfluous by providing incomes and employment in their own countries, but that need not lead to support for the leaders of a unified Maghreb.
I see Mr Fatuzzo is present. Would he like to give an explanation as to why he gives no explanation today?
Mr President, I am preparing myself in case, on Wednesday, the House should adopt Amendment No 74 to the Rules of Procedure, which radically reduces Mr Fatuzzo's opportunities for delivering explanations of vote. I am in training in case the House, in its wisdom, decides that it would be better for me to speak less.
Mr Fatuzzo, it would have been a pity to let the opportunity pass.
That concludes the explanations of vote.
(The sitting was suspended at 12.51 p.m. and resumed at 3 p.m.)
The next item is a recommendation (A5-0212/2002) by Mr Gil-Robles Gil-Delgado, on behalf of the Committee on Constitutional Affairs, on the draft Council decision amending the Act concerning the election of representatives of the European Parliament, annexed to Council decision 76/787/ECSC, EEC, Euratom of 20 September 1976 [8964/2002 - C5-0225/2002 - 2002/0807(AVC)].
Madam President, ladies and gentlemen, the draft Council Decision which is before the House today marks the culmination of a long process. A moment ago we were arguing about whether it was 25 years or 30 years. Either way it has been a long process.
Since 1960, when the draft convention on election to Parliament by universal suffrage was adopted, our House has produced five reports which have ended up deadlocked within the Council. At last the Spanish Presidency has achieved a laborious agreement within the Council. We must celebrate this and congratulate the presidency on this delicate manoeuvring.
This text includes the majority of the proposals the European Parliament had made in the Anastasopoulos report. Specifically, it introduces the principle of proportional representation with each Member State having a choice about the type of preferential list it wishes, the incompatibility of the status of a Member of a national parliament with that of a Member of the European Parliament, with exceptions for the United Kingdom and Ireland until the 2009 elections, the power of each Member State to set the ceiling for the electoral expenses of candidates and the power of each Member State to create territorial constituencies which do not affect in a general sense the proportional nature of the elections.
It also brings the 1976 Act into line with the changes introduced by the successive Treaties in the institutions and bodies of the Union and an intelligent solution is found for compliance with the 'Matthews' judgment on the vote of the electorate of Gibraltar.
It is true that Parliament's other proposals have not been included, such as the single constituency for the whole of the European Union, the movement of elections to the month of May and the objective of parity between men and women on electoral lists. Some people will therefore say that this is a minimal agreement, but the rapporteur believes that it is better to take a step forward towards a more homogenous electoral system, than to remain in the blind alley we were trapped in.
This is how the European Union has acted, moving forward prudently, sometimes excessively so, but moving forward nonetheless, like tortoises, slowly but surely. Of course the assent does not mean renouncing Parliament's positions. The rapporteur has opted to re-state them in the recitals, improved by the contributions of the members of the committee, whom I would like to warmly and expressly thank for their cooperation.
These are not purely rhetorical demands. The draft Decision lays down that the Act would be subject to a new review before 2009, by which time Parliament's demands could be incorporated. For all these reasons, I would ask you to support the assent in favour of the draft Decision.
Madam President, ladies and gentlemen, I will end by mentioning a proposal by President Delors, which could be a shot in the arm for the European elections: it simply consists of doing at Union level what is done in the Member States, that is, that the head of the electoral cartel should be proposed by the President of the Commission. The vote would therefore leave behind the realms of abstract notions and purely national references and give the Union a public face. I have included this proposal in the recitals, with the support of the Committee on Constitutional Affairs, because I strongly believe that it is time that the citizens understood who they are voting for and why.
Madam President, this is a truly historic event: the first modification of the 1976 Act.
President Gil Robles, whom I would like to congratulate as rapporteur for this parliamentary assent, has said that many drafts have become deadlocked. I remember how a distinguished British Conservative, Edmund Burk, said that Spain was like a whale washed up on the shores of Europe (or something like that, I am quoting from memory). Therefore, I am very pleased that it is the Spanish Presidency that has managed to break the deadlock on this issue and that in 2002, under the Spanish Presidency, we will have the first reform of the Electoral Act.
I believe this is one of the few cases in which the European Parliament is called upon to issue an assent, that is to say, to vote yes or no, and, furthermore, so that this assent may have legal results, there must be an absolute majority in the House.
This was the conflict the European Parliament was faced with: what to do. As the rapporteur said, it is true that not all of the aspirations of the European Parliament contained in its previous report, drawn up by our friend and former colleague, Mr Georgios Anastasopoulos, have been taken into account.
It is also true that it was necessary to adapt this Electoral Act to the various and successive modifications of the Treaties. And it is also the case that we had to comply with a mandate and resolve an issue which stemmed from a judgment of a Court - in this case the Strasbourg Court - and therefore adapt our electoral system to the judgment in the Matthews case. That is what is being done.
Like the rapporteur, I believe that most of the considerations expressed by the European Parliament on these issues, in its previous report, since the Treaty of Amsterdam modified the uniform electoral system in accordance with the general principles of electoral law, appear in the spirit and the letter of the text before us today.
The Group of the European Peoples' Party is therefore going to vote in favour, and it is true that there will be time to accommodate other requests from the European Parliament in the future.
The historic nature of this moment, however, does not end there, because the Group of the European Peoples' Party is going to support an amendment presented by Mr Bonde - a very unusual thing in this Parliament - because we think it is a good amendment, an amendment in which Mr Bonde says and maintains that those Members of Parliament elected in the territory of a State represent the whole of the electorate, something which, by the way - and this brings me back to what I said at the beginning - was also advocated by Edmund Burk in his comments to the voters of Bristol in 1794.
Madam President, I would therefore like to say that my group will vote in favour of this assent which Mr Gil Robles has drawn up with such skill and dexterity.
Madam President, I would like to congratulate the rapporteur for his work. He is wise to recommend that Parliament gives its assent to the position that the Council has adopted.
This is one of the only areas under the Treaty where it is the Parliament and not the Commission which has the right of initiative. We took this initiative some years ago, the Council has acted on our text, and indeed incorporated most of the essential elements that we wished to see incorporated into the uniform electoral system, or at least the common principles for the system.
Our argument that proportional representation should be obligatory in every Member State is accepted. I come from the last Member State to have introduced proportional representation for European elections and am glad that this will now be recognised as a principle to be applied across all Member States. It also recognises that so that not everything is done at the level of highly centralised national lists, regional constituencies, which are closer to the people, should be possible, especially in the larger Member States.
The report also recommends that we bring to an end, although this will be phased in, the dual mandate whereby Members sit both in the European Parliament and in their national parliament. That is an attempt to do two full-time jobs at once: it is no longer feasible, it is no longer tenable and it is right to phase it out.
All in all, we can approve this text although it is not fully satisfactory in every respect, but that is part of the give and take of the European Union, part of the process of accommodation that we go through and we can accept it. My group will therefore be voting for the report by Mr Gil-Robles.
We have a problem, however, with recital D. This recital begins by stating that we regret that the single European constituency, which Parliament proposed, will not be introduced. The problem here is that Parliament did not propose that, Parliament said that it was something that could be examined for the future, as of the 2009 elections. The text even says that we regret that it is not to be introduced in time for the next European elections, when we did not even envisage it as a possibility for the next European elections. If we are serious as a parliament, even those amongst us who support the idea of 10% of the seats being elected in this way, we should take this particular recital out of the text because it actually contradicts the facts and our proposals. We will be doing ourselves no good by regretting that the Council did not approve something which we did not even propose. With that small reservation, I can support the text and my group will be voting in favour of the rest of it.
Madam President, as previous speakers have said, it has proved to be an extraordinarily controversial process to get this far, especially for the British who have only now agreed to bring in a fair voting system, without which, it must be said, I would unlikely to be speaking here this afternoon. The British also accept that they have a responsibility to ensure that the citizens of Gibraltar can be represented in this place. I trust that the participation of Gibraltar within the European political system will soften some of the nationalistic tensions we have seen in that part of the Union.
Several States have quite properly conceded the end of the dual mandate. This practice is contrary to the constitutional principle of the separation of powers and impairs Parliament's efficiency. So I congratulate the rapporteur and the Belgian and Spanish presidencies for brokering the agreement. I look forward to a further review of the uniform electoral procedure, by which time I trust that the Convention will have established the argument for regional seats in the larger States as well as for some element of a transnational list.
Madam President, in the opinion of my group, although the rapporteur's resolution is indisputably satisfactory, the Council text is mediocre. It is true that we have made progress with regard to Gibraltar, and I am pleased for our British and Spanish friends, as well as for the people of Gibraltar. That said, however, how can the citizens understand that we have European political families when some Members of this Parliament are not elected transnationally? What is more, how can we explain that a very flexible mandate incompatibility system will preserve overlaps between the offices of members of a national parliament and Members of the European Parliament for a long time to come? Lastly, how can we explain to the female half of the human race that European electoral law says nothing about gender equality? I am glad to say that these points are included in the rapporteur's resolution, but we are quite aware that these are only recitals and that the Council and the Member States can do with them as they will.
I would like to draw the attention of the Council to one point: territorial division. It is said, in French at least, that this will not affect the essentially proportional nature of the voting system. The word 'essentially' is interesting, firstly because it was not translated into all languages; some Council versions even omitted the adverb. Moreover, what is meant by 'essentially'? This concept means that in effect, by chopping up the electoral territory, we may well end up with lists of two or three MEPs in a constituency, meaning that the electoral threshold will become 20 or 30%. This will certainly simplify debates in this Chamber tremendously, but to the detriment of representativeness. There is no point to proportionality unless it guarantees that citizens are properly represented.
That is why we are trying to combat this threshold effect in the recitals that have been adopted, and I would like to thank officially our rapporteur and the Committee on Constitutional Affairs while hoping that the Council will come round to this position. That is why my group has not yet decided whether to vote to endorse this mediocre text.
Madam President, ladies and gentlemen, in my group there are different views about how the system for elections to the European Parliament should be developed, and so the group's members will certainly cast their votes in different ways on the report. My personal view is that the compromise achieved in Council is, as a whole, acceptable, representing as it does a move towards a more homogeneous European electoral system.
The ruling on the incompatibility of membership of the European Parliament and of a national parliament simultaneously was long overdue. What is particularly heartening is that Gibraltarian citizens can at last take part in European elections. I very much hope that the citizens of the candidate countries will be able to vote in the 2004 elections and that the accession negotiations will not be delayed. I am concerned, though, about my government's present activities and I call upon it not to jeopardise the timetable for enlargement.
I wish to address four issues on which my group takes the view that there is an urgent need to change electoral law. Firstly, we reject minimum thresholds as being undemocratic, putting smaller parties at a disadvantage and hampering political pluralism.
Secondly, it is high time that the right to vote in European elections at last ceased to be restricted to EU citizens. It is incomprehensible that people from third countries who have been living and working in our Member States for many years, are still denied the right to vote and stand for election. Why do we not, at last, make an advance towards integration here, especially in view of the menacing increase in hostility towards foreigners in our Member States?
Thirdly, the voting age needs to be reduced. At the end of April, the Council of the European Youth Forum addressed itself to the Convention, calling for the age for voting and standing for office to be reduced to 16. I support this demand by young people and hope that the Youth Convention in July will also put all its weight behind it.
Fourthly, the recitals refer to the equality of men and women as being a problem, and rightly so. I believe it is not acceptable that women make up only some 30% of the Members of this House. It is for the political parties to put men and women on an equal footing by revising their own rules for drawing up the list of candidates.
Madam President, Mr Gil-Robles Gil-Delgado, ladies and gentlemen, this report does not seem to me to be very appropriate as, although, strictly speaking, there is no uniform electoral procedure, the European elections have nonetheless been organised on very widely accepted common principles since 1999. Why, therefore, produce yet another report on a matter that has been discussed numerous times, except to try to re-launch an integration process that seems even more doomed than ever.
We could talk at length about the grounds for a move that arbitrarily imposes proportional representation and, even more controversially, the territorialisation of constituencies in the more populous Member States, by means of Community law. I would like to emphasise that there is nothing, except reasoning that is as simplistic as it is erroneous, to suggest that this measure would bring the elected closer to the electorate or this being one of the desired objectives, that it would increase participation in European elections. Single or regionalised constituencies, proportional or majority voting: since 1979, every permutation has been tried, to no avail. We must therefore accept that tinkering with the electoral laws will not create an artificial feeling of belonging to the European Union or reduce the colossal abstention that affects the legitimacy of Parliament. Having said that, I would more specifically like to highlight two aspects that I consider unacceptable.
First, the unlikely idea of a single European constituency for the election of 10% of the seats in Parliament, which I am glad to say was rejected by the Council but which is nonetheless referred to by the rapporteur. Not only does this proposal run entirely counter to the objective of territorialisation - the single European constituency would distance its Members from their voters, whereas territorialisation aims, on the contrary, to bring them closer - but it also ignores Article 189 of the Treaty on the European Communities. In effect, while the latter stipulates that Parliament must be composed of representatives of the people of the Member States of the Community, it is being proposed that we elect stateless Members.
The second point with which I thoroughly disagree concerns the reflections on the role of the European political parties, which the rapporteur invites to announce a candidate for the Commission Presidency in future election campaigns. I note that this initiative constitutes a further violation of the Treaty, which gives the governments of the Member States the power to choose the person they wish to appoint as president of the Commission.
What is more, I believe that this ridiculous idea is dangerous, not to say perverse, as, by usurping a responsibility reserved for the Member States, it introduces a party system, and its inevitable corollary, an Assembly Government, at European level. The participation of the European parties in voting is something that could possibly be considered, but their involvement in the workings of the Community institutions must be firmly opposed. That is why, with regret, I cannot echo the compliments addressed to our rapporteur - although my criticism is by no means personal - and I therefore conclude that this report must be rejected.
Madam President, as is frequently the case in Parliament, the more we talk about the citizens the more we are thinking only of our own interests. This draft decision of the Council and the report by Mr Gil-Robles Gil-Delgado make a good impression: utopia, the need for proximity, the idea that we could move towards a European democracy, that we could have someone at the top of the list who would be president of the Commission; all these ideas are as far from reality as utopia was from the ideas of the contemporaries of Thomas More. Behind this utopia, there is reality, a raw, pragmatic reality; it is quite simply the desire of the large European parties to gain a stranglehold over the European Parliament, the desire of the Party of European Socialists and the European People's Party to appropriate democracy in Europe through territorialisation which, by raising the thresholds, will, in effect, give them a duopoly over European democracy, with the rather spiteful complicity of the Greens, who are hoping to close the gap between themselves and the leading parties in a European constituency.
That is the reality, ladies and gentlemen: the confiscation of European democracy by European political parties which are entirely removed from the political reality of European citizens. This appropriation would be complemented by the funding system which would enable political funds to be reserved for these parties. What we are witnessing here is a hold-up.
Madam President, the report by Mr Gil-Robles Gil-Delgado proposes that our Assembly endorse the draft decision of the Council on the procedure for European elections and, on this particular point, we agree with the rapporteur. In effect, this draft, in its current wording, seems to be flexible enough to respect the sovereignty of each country.
On the other hand, assent would go hand in hand with a number of controversial recitals, for example the recital lamenting the fact that the Council draft does not stipulate the possibility of transnational European lists. On the contrary, we think that these lists would only increase the isolation of the European Parliament from voters in the Member States.
If we have one regret, it is that the Council has forgotten to note that, pursuant to Articles 189 and 190 EC, even in cases where a country creates regional constituencies for the European elections, these Members represent their whole country and not just their constituency, as Mr Méndez de Vigo pointed out earlier. In any case, this rule is there, since it is enshrined in the Treaty, but we have still submitted an amendment to recall its presence to make sure it is not overlooked.
Madam President, ladies and gentlemen, it is all too true that the procedure for direct elections to the European Parliament has been an almost interminable business since the seventies. Sensible solutions keep getting tangled up in the institutional undergrowth. Parliament may well have the right of initiative under the European Treaties, but it is the Council that must come to a decision - a unanimous one.
As long as four years ago, we discharged our obligations with the Anastassopulos report, but the Council of Ministers has taken a very, very long time to do something about its own. Now it has managed to come up with something, we are glad that we at last have a uniform electoral system in time for the 2004 elections, but I must warmly thank Mr Gil-Robles Gil-Delgado for having raised the matters that Parliament has so long called for, but which have unfortunately not been taken up. Thus, there is nothing left to us other than to accept or reject the Council proposals; in other words, it is a case of 'sink or swim'.
Even though we have to admit that a number of points have been taken on board, matters are as unsatisfactory as ever they were.
This report adds Parliament to the roll of those who have called on the Convention to revise the provisions on EU election law in the Treaty establishing the European Communities. According to the treaties, Parliament has the right of initiating electoral legislation, and it is not acceptable that it no longer has a part in reaching final decisions. Matters of such fundamental importance to Parliament require that Parliament be given the full right of codecision.
I can hardly resist saying that the proposed wording concerning the introduction of territorial constituencies, with the protocol on the subject, brings the thorny issue of Great Britain and Gibraltar nearer to a solution. It is indeed sad that a country like Great Britain, with centuries of experience of Empire and a centuries-old tradition of democracy needs a ruling by the European Court of Human Rights to remind it of its greater responsibilities beyond the bounds of its own territory. This solution means that the citizens of Gibraltar will at last be able to participate in elections to the European Parliament. This is certainly a success for democracy in Europe.
Madam President, in the Gil-Robles Gil-Delgado report on the European elections procedure, attention is drawn to a large number of points that are important for an effective, decisive and controllable Europe. Unfortunately, the actual Council proposal which we need to agree on still contains a number of items that leave room for improvement. Parliament has in any case expressed its thoughts on the matter.
The European elections have in recent years consistently been typified by a low turn-out. In my own country, the Netherlands, the turn-out in 1999 was only 30%. In other countries, the situation was similarly disappointing. In order to boost the numbers in 2004, the elections must in any case become a great deal more exciting and more political. The citizen must have the sense that by casting their vote, they can leave their mark on European policy and on the solution to the problems that are crying out for European cooperation, including asylum, food safety and the environment. This should, firstly, be done by allowing Parliament to appoint the President of the European Commission on the basis of the results of the elections. This is why in the report, all European political parties are urged to make their candidates known for this position well beforehand. This gives the candidates a human face, makes them known and ultimately, brings the Commission closer to the people.
The day on which the elections are held is also extremely important in connection with identifying with the European project. Only when we all vote on the same day will the people have the sense that they are voting for one and the same political body. Most countries already vote on the same day, namely Sunday. It is regretful that a limited number of countries, including Ireland, the UK and my own country, the Netherlands, do not go to the ballot boxes on the same day as other European Member States - namely Sunday - and that the sense of excitement is thus lost. The reason is that apparently, we do want to open the supermarkets for commerce on Sundays, but if respect for democracy is at stake, the Netherlands is not interested. I would therefore make an appeal to put respect for democracy before commercial interests in the Netherlands and go to the ballot box on Sunday.
Finally, I mooted the idea in the Netherlands last week to have the national Commissioner of the European Commission directly elected by referendum. It is, in my view, an outmoded notion that such an important, politically recognisable figure should be appointed behind closed doors by government representatives. This is why I call for a referendum that coincides with the Parliament elections in 2004, where direct votes can be cast for a candidate. This idea is naturally not only for Dutch purposes, but also for other European countries. I hope that my fellow MEPs are willing to think this through very carefully, as I believe this to be an interesting idea.
Madam President, ladies and gentlemen, the ten elected Members of the European Free Alliance, the sum total of the regionalist and nationalist Members within the Group of the Greens/European Free Alliance, have a problem with recital C. It does state that it is possible to establish regional constituencies for elections, whereby, however - and I quote - 'the proportional representation of political families at Member State level must not be undermined?.
Could I point out that in the Belgian system, Member State level for European elections is totally irrelevant? Dutch-speakers and French-speakers go to the ballot boxes in two separate constituencies for elections which are totally unrelated to each other. In my opinion, recital C is a liberal interpretation of Article 2 of the Council's draft decision. Moreover, the different language versions - just read the French, Dutch and English versions - are not identical.
The European Free Alliance is also struggling with the reference to transnational lists in recital D. In our opinion, this practice will lead to an even greater erosion of political diversity in this hemisphere. Indeed, it is making it even more difficult for smaller political formations to obtain seats at transnational, national and regional level, certainly when this is combined with the 5% electoral threshold. This is why the ten MEPs of the European Fee Alliance will not be endorsing the present recommendation by Mr Gil Robles.
Madam President, this report is a technical stage in the Eurocrats' protracted efforts to develop a political, parliamentary division of the European Union. These efforts were based on the provisions of the Treaty of Maastricht through which an attempt was made, albeit unsuccessfully in Denmark, to make the electorate and the world around us believe that developing European political parties was an important integration factor. Through these manoeuvres, aimed at developing a political and parliamentary division, the intention is to create a European political identity. This political architecture is back to front. It is like a builder starting with the top floor and building downwards, rather than beginning at ground level. These efforts are doomed to fail. They are succeeded by a long list of initiatives regarding European political parties, but politics is not founded on the basis of preconceived resolutions concerning a European construction whose top floor presumably belongs in the stratosphere. The most recent historical precedent for this form of back-to-front political architecture is the Tower of Babel which, as is well known, did not work out very well, with the construction's never being finished.
Madam President, Mr Gil-Robles and Mr Méndez de Vigo, sitting side by side, are a physical expression of a profound contradiction, because the spirit of this recommendation thoroughly contradicts the philosophy behind the European Convention. The Convention is working on the idea of a politically united Europe without internal borders. Mr Gil-Robles' recommendation, on the contrary, keeps to the path of the past, that of a European Parliament made up of representatives of the Member States instead of the whole European Community. This is regrettable because different peoples of Europe, such as my own, that have been divided by the action of the current Member States, will remain separated in the future. For how long will the French, the Spanish and other such separatists persist in this, may I ask?
Madam President, I should like to thank Mr Gil Robles for his report on the organisation of the European elections. Many renowned rapporteurs have already gone before him, including Edgard Faure, Schelto Patijn, Karel De Gucht and also Mr Anastassopoulos. All these reports have always resulted in some improvement in the organisation of the European elections. Once again, the Council's most recent draft decision includes a number of recommendations by our former fellow MEP, Mr Anastassopoulos and Mr Gil Robles. I would like to mention the principle of proportionate representation, the incompatibility of the membership of national parliaments with that of the European Parliament, a cut in the expenses for campaigns, probably to avoid hold-ups involving multimillionaires from our Parliament.
A number of points have also been missed out. I should like to mention the requirement of gender equality, I should also like to mention the moving of the election date to avoid it coinciding with holidays. And something that is unfortunate - and which is the most important point here - is the drafting of one European list. This is particularly unfortunate, because this was a very sound point and would also have given us the opportunity, for example, to have a new President of the European Commission directly elected via the political parties and via a European list. It appears that the Council wants to hold on to this power and continue the undemocratic manner in which the President, and also many members of the Commission are appointed. This is unfortunate. I specifically say 'many' members, for I also know that a number of the members of the Commission, like Mrs De Palacio, have been directly elected on the European lists. They are therefore not all there without a mandate.
It is unfortunate nevertheless, and maybe the only way to correct this is to ask the Convention to look into this matter. In my view, it is very important that the members of the European Commission should be democratically legitimised, like the MEPs. This could enhance public support for the Commission's work and can also help the members of the Commission take more account of public opinion, as this is done by MEPs.
The idea mooted by Mr van den Berg to solve this by holding a referendum is an interesting one in itself, but I should like to say straight away: you were in government for eight years with your party. You could have organised it all, but you did not. It is interesting that you should now ask the former opposition to organise this, and I will certainly pass on the message.
Madam President, when I welcome parties of visitors to Strasbourg, I discover that the majority of these members of the public assume that MEPs are all elected under the same procedure and that we are all paid the same for the work that we do here. They are all the more surprised to learn that these things are laid down on a national rather than European basis. Elections to Europe's Parliament are conducted nationally with 15 different procedures which will be 25 once enlargement has taken place, and although we are doing the same work here, the way we are treated varies widely. This makes it high time for us to get a European statute on MEPs and their work and, of course, for the procedure for European Parliamentary elections to be standardised to make it representative of Europe as a whole.
I also thank Mr Gil-Robles Gil-Delgado, who has made an important contribution to our next step towards a uniform election system. I also want to point out the remaining loopholes that the Council has left. One of them is the absence of Europe-wide lists in European elections. We are all aware that the last European elections were almost purely national in character, dealing with internal policy disputes and having very little to do with what we are doing here and with what we are here for. It is only when we have Europe-wide lists that the European parties will make the effort, and will endeavour to mobilise the public without reference to national borders. This has not been achieved. We urgently call on the Council to introduce Europe-wide lists when the electoral system is next revised.
I also agree with Mr van den Berg that it is impossible for us to vote from Thursday to Sunday, with the result being announced only after the votes cast on Thursday have been recorded on Sunday evening. What has been put before us is a first step, and a good one. The second step must be taken as a matter of urgency.
Madam President, Madam Vice-President of the Commission, ladies and gentlemen, the fathers of Europe at Laeken - there were probably no mothers there - gave the Convention on the future of Europe something more than a year in which to achieve a big success in the process of making Europe more visible, by drafting the text of a new constitutional treaty.
A quite disproportionately small part of the Convention's work will be devoted to preparing solutions to the issues now raised in the Gil-Robles Gil-Delgado report - a uniform system for elections to Parliament, which will then truly merit the name of 'European', solutions under the heading of 'regionalisation' to the system's proximity - or lack of it - to the citizens, and to the problem of how to make it possible to use the elections to the European Parliament to reach a decision on how to give Europe a face, that is, by the direct election of the President of the Commission. There is, alas, nothing of any real substance on the subject of European lists. Work on these few topics has to date taken the Council and Parliament almost thirty years, not always with much by way of results. Vive la différence is still the watchword for the organising of elections to the European Parliament.
Quite apart from many other aspects, it is precisely this bewildering array of proceedings every fifth June that makes it easy for the European public to regard European elections as unimportant or incomprehensible. Turnouts of under 50% are their reaction to this deplorable state of affairs. What is to be done under such circumstances? Do we put a brave face on a bad job, rejoice in small improvements, thank the rapporteur for his good work and await the miracle that the Convention will bring to pass in fifteen months' time, changing everything and making it better?
I accept the compromise and join in thanking our rapporteur Mr Gil-Robles Gil-Delgado, and I call on everyone to wish the Convention and its members success in making the impossible possible, giving Europe a comprehensible and workable structure that the citizen can understand, with electoral laws by which the public will know themselves to be challenged to join in deciding what the future of our shared European home should be.
Madam President, I would like to thank our rapporteur for his open-mindedness in drawing up this report.
The assent we are going to give on the amendment of the Act concerning the election of representatives to the European Parliament is part of a strategy of small steps. A small step is better than nothing but, quite frankly, the text should have been better. Why are the ideas of mixed voting and of transnational lists combined with proportional lists in a regional context not accepted? If we want to establish a European public space, we need to bring to life political parties that have a goal, that of electing the representatives of the peoples of Europe to the European Parliament. If we want to bring to life the concept of European citizenship, this public space needs to be fed with elected representatives, on a basis of transnational constituencies contributing to the appointment of a Commission president.
With regard to equality, I believe the decision could have been bolder and could have proposed a rule of equality for European elections. On the matter of privileges and immunity, I regret that this amendment of the Act does not make any progress possible when, indeed, we are experiencing difficulties due to the absence of European rules in this field on a daily basis.
Lastly, I would like us to agree on the designation. We should be referred to as 'European Members of Parliament' or 'Members of the European Parliament', not 'representatives' or 'Members'.
All that remains is to hope that this small step will lead to further small steps when the Act is re-examined or within the context of the work of the Convention.
Madam President, the report before the House makes perfect sense if you believe that this Parliament ought to be the legislature of a European Polity. After all, every other state has a national assembly elected by a uniform method. But I hope Members will acknowledge that this is not the only legitimate view of the European Union. Some of us see this Parliament not as a federal assembly, but as a forum wherein the representatives of the peoples of Europe may hold the EU bureaucracy to account.
The role of a Member of the European Parliament is not to be an agent for the European project; it is to represent the interests of his constituents. I was elected to speak for south east England in Brussels, not to speak for Brussels in south east England. That is why I believe that it should be up to each Member State to decide how and when to select its MEPs. I personally favour a majoritarian first-past-the-post voting system. But even if I did not, I would still object to any method being imposed by the EU.
Nor is it the business of this House to dictate the gender composition of electoral lists. It is surely up to each party to decide how many men and women it wants to offer as candidates and up to voters to pass judgment on them.
Above all, I object to the reiteration of this Parliament's demand for a pan-European top-up list. This, it seems to me, elevates the dogma of European integration above any practical considerations of accountability or responsiveness. There can be no European democracy as long as there is no European demos. We delude ourselves if we believe that this House commands anything like the affinity and identity which national parliaments have built up over the centuries.
This Parliament could perform a useful role scrutinising the budget and holding the Commission to account. I only wish that the House were more interested in carrying out the functions which it already has, rather than constantly demanding new powers.
Madam President, the Recommendation for which President Gil-Robles is rapporteur is particularly timely given that the European Convention is meeting. Why? For a politically very important reason, I believe: if we want to launch any initiative or send any message to strengthen the democratic legitimacy of the European Parliament, we must do so now.
Every day and every week we are hearing all types of messages which argue that the composition of this House leads to democratic deficit. It is said for example that the democratic deficit must be overcome by strengthening the national parliaments' capacity to act within the processes of European construction. It is even said openly that the citizens believe that the national Members of Parliament truly represent them rather than European ones, forgetting that they both derive their legitimacy from the same source: universal suffrage and the political will of the citizens as expressed through the ballot box.
I therefore believe it very positive that there should be an improved uniform electoral procedure for the election of Members of the European Parliament. I would also stress issues which I believe to be essential, such as, for example, the proportional system which directly represents the opinion of the citizens and guarantees plurality; the fact also that parity is asked for - at the moment there are as many female voters as male ones, more even - and the political parties formed on the basis of the will of the citizens, and not only this Parliament, must also show that parity.
Finally - and why not? - we should insist that the person who is elected, when the time comes, by the European Parliament as President of the Commission, should also be put to the people as a candidate to the European Parliament. So congratulations. You have my full support.
Madam President, I will speak very briefly. I am sorry to have arrived late for this debate, but certain presidency obligations in relation to ministerial enlargement conferences have detained me until very recently. I do not wish to miss this opportunity to express the Spanish Presidency's feelings about this achievement in relation to the European Parliament's electoral procedure. We have worked hard to achieve it and of course nothing would have been possible without the cooperation and the excellent work of the rapporteur, Mr Gil Robles, and the Committee on Constitutional Affairs.
I believe we are dealing with an historic agreement. Let us consider that Parliament is deciding on a text which dates from 1976. I believe this is a very important step forward. The Presidency is pleased, because this is a strengthening, a further step - as Mr Carnero said - in the strengthening of the role of the European Parliament as a true representative of the people of Europe. I believe we should all be pleased and the Spanish Presidency wishes to join in with this important occasion for Parliament and congratulate it and the rapporteur, as well as the Committee on Constitutional Affairs.
Madam President, very briefly, I would like to offer my sincere congratulations to the rapporteur, Mr Gil-Robles, on having completed what he has called this historic report. While this text originates from 1976, the reality is that the first initiative of this Parliament dates from 1960, and the road has therefore been a long and difficult one. However, it appears that a fruitful conclusion has been reached at last with this text.
I would also like to congratulate the Spanish Presidency and the Council on the efforts they have made to bring together a consensus on what is constitutionally a very important agreement which will be decisive for the elections to the European Parliament scheduled for 2004, which furthermore will be the first elections in which the current candidate countries participate and we hope by then they will be full Members of the Union.
The Commission agrees with the rapporteur that this text contains the most important elements of the draft which Parliament adopted in 1998, with the excellent report by the former Vice-President of the European Parliament, Mr Anastasopoulos, and we are therefore delighted that what we have seen in the debate today will be adopted tomorrow by Parliament and - I hope - with the greatest possible majority.
I am sure that the broader political issues mentioned during the debate will be discussed and dealt with by the Convention and perhaps that will be the best place to find a definitive solution to them.
Thank you very much, Madam President. I believe that today's agreement is an extremely important one in the life of this Parliament and for the future of the construction of Europe.
Thank you, Commissioner De Palacio.
The debate is closed.
The vote will take place tomorrow at 11.30 a.m.
The next item is the statements by the Council and the Commission on the results of the preparatory meeting for the Johannesburg Summit, which took place between 27 May and 7 June 2002 in Bali.
Madam President, the Johannesburg Summit constitutes a further step forward in the process begun in Rio de Janeiro aimed at achieving sustainable development at world level.
In Rio, the so-called Agenda 21 was defined, which contains the fundamental objectives to be achieved during this century. Nevertheless, although important progress has been made, the global environment has continued to deteriorate significantly.
Johannesburg will bring together all the States, all the interested parties, the NGOs, the private sector etc., to draw up new mechanisms for achieving that objective.
This summit is intended to deal jointly with the economic challenges - development in the sense of pure economic growth - the social challenges - the reduction of poverty, achieving the aims of the United Nations Millennium Declaration - and the environmental challenges. The understanding is that these three challenges are interrelated.
The results of the Johannesburg Summit are expected to include the following elements: a political declaration which represents a renewed commitment by world leaders to achieve the objectives of the Millennium Declaration and the shortcomings in the application of Agenda 21, an action programme with fundamental action commitments, voluntary cooperation initiatives which involve all agents, governments, civil society and the private sector in a series of initiatives to implement the action programme.
The European Union is actively working on the six priorities for Johannesburg in the areas of health, water, energy, trade, global public assets and sustainable models for production and consumption.
I will firstly comment on the preparatory work done during the Spanish Presidency.
During this period there have been two preparatory conferences at world level, held in New York: PREPCON 2 and PREPCON 3, and on 24 May the last preparatory conference began in Bali, PREPCON 4, which includes the ministerial meeting of 4 to 7 June.
Meanwhile, in Brussels the Community positions have been prepared by means of a process made up of the following stages: the conclusions of the Environment Council of 4 March which were endorsed by the Barcelona European Council, the conclusions approved by the Development Council on 30 May and, finally, the conclusions of the General Affairs Council of 17 June, based on the previous ones and on the results of PREPCON 4, which will be adopted by the Seville European Council as the European Union's global position for Johannesburg.
On the level of the fifteen Member States, the debates have focused on the following issues, which must be resolved at the General Affairs Council of 17 June, immediately prior to Seville: firstly the coherence of Community policies, without prejudice to the adaptation of Community policies to the internal and external objectives of sustainable development. We must prevent the Johannesburg Summit dictating the nature of the reforms of Community policies. Secondly, the removal of subsidies prejudicial to the environment. Although chapter 2, on trade, achieved a formula for compromise, reducing and, where necessary, removing subsidies considered harmful to the environment, there is still no consensus amongst the Member States on the obligatory or automatic nature of the removal of those subsidies. The Council will also refer to the Swedish initiative of the ombudsman to facilitate exports from the developing countries to the Community market. A more in-depth study is required before it can be accepted and included at the Johannesburg Summit as a Community initiative. To this end, the Commission has committed itself to presenting a document in the future to deal with the possible implementation of that initiative.
Financial issues, such as those relating to the possible link between funding and the future initiatives established during the Johannesburg Summit, will also be dealt with, and these financial issues are those which are essential so that the additional official development aid resources, agreed to during the Monterrey Conference, are implemented or allocated to the initiatives established in Johannesburg.
The mobilisation of alternative funding resources, with the intention of combining alternative resources, such as the so-called Tobin tax, with global public assets and the possible extension of the 'Highly-indebted poor countries' initiative.
Secondly, I will comment on the perspectives in the run-up to the Seville European Council. The Presidency has done much work in preparing for the Johannesburg Summit. The European Union must make a very significant contribution to this summit and demonstrate a great capacity for leadership, because we are world standard bearers for sustainable development. I believe that the ratification by the Union of the Kyoto protocol offers proof of this and furthermore because the international preparation of the summit clearly requires European leadership.
At the moment there is disunity at international level and there is a lack of clarity in the intended objectives for the summit. PREPCON 3 was disappointing and the new proposed action programme must have greater consensus and must be more specific.
The United States wants to minimise political issues as much as possible and would even like to remove the political declaration and the action programme in order to concentrate on implementation. Furthermore, the United States' focus in relation to implementation is innovative: it wants to create new 'transfunds' which can bring together public and private money, which is rejected by several European partners.
The Presidency believes that the European Union should play a role similar to the one it played in Monterrey: to seek consensus with our main partners. As soon as possible we must coordinate our efforts with JUSCANZ, the group made up of the USA, Japan and Canada, and with the Group of the 77. Maximalism and political confrontation get us nowhere.
Monterrey was a success, because the European Union worked throughout for a consensus, and if practical results were achieved to benefit developing countries, then in Johannesburg we must try to do the same. If we do not achieve this, the ghost of Durban and the problems during that summit will weigh heavily on Johannesburg. One-thousand-five-hundred non-governmental organisations are going to participate, some of which are very radical. Some seem more interested in confrontation than in achieving concrete results which benefit the developing countries.
At the PREPCON 4 in Bali, we have tried to reach consensus on a short action programme with a clear focus. A political declaration must be very short, very clear and prevent confrontation, and must be aimed at implementation and practical issues.
In this respect, it is important that the European Union has a communication strategy with which to confront the Johannesburg Summit. We must have a clear vision of what we want in Johannesburg and of how we want to communicate that vision to world public opinion, but above all European public opinion, which, as I said before, has led the way on all these issues.
Finally, the presidency believes that the global pact which we intend to create on the basis of the results of Monterrey, Doha and Johannesburg, must be founded on the principles of democracy, respect for human rights and good government.
The developing countries must respond to the financial efforts of the developed countries by combating corruption and acquiring firm democratic values.
Mr President, the European Commission's role in the UN Ministerial preparatory conference in Bali, at which I represented the European Commission, was facilitated by the comprehensive reports prepared by Mr Papayannakis and Mr Lannoye and discussed with my colleague, Mr Nielson, at Parliament's part-session last month.
The Commission agreed with Parliament last month that the preparatory process for the world summit is not going as well as we would like. This remains our assessment after the Bali meeting. As we have heard, three documents are being prepared for Johannesburg: an action plan on sustainable development, drawn up under the leadership of the UN-appointed chairman, Dr Salim, secondly a political declaration and thirdly criteria for the launching and monitoring of partnerships to implement the actions and political commitments agreed in Johannesburg. None of these documents was finalised in Bali, but while the Bali meeting to prepare for Johannesburg was not a breakthrough, it was not a breakdown of the process either.
There was intensive EU coordination throughout the meeting in Bali. Ministers agreed that the key EU objectives to be achieved were, firstly, the setting of clear targets and time-frames, especially for water, sanitation and energy, secondly the establishment of a clear linkage between the political commitments and targets in the proposed action plan, and their implementation through initiatives or partnerships, and thirdly an agreement on the shift to sustainable patterns of consumption and production.
Some progress was made in these areas in Bali, as well as on issues such as health, Africa, small island states and the environment and some of the differences between delegations were reduced. However, the meeting was dominated by the developing countries' insistence on trade and finance issues. The G 77 group pressed for the creation of a world solidarity or poverty fund based on voluntary contributions from public and private funds. Whilst it said that it did not wish to reopen agreements reached in launching the trade round in Doha or at the Conference on Financing for Development in Monterey, the G 77 group was seeking signals from the developed countries which could lead to increased market access for developing in addition to least-developed countries and ways of constraining those that have not yet clearly committed increased resources under the Monterrey Consensus to do so.
Since the developed countries have always made it clear that market access questions would have to be discussed in the World Trade Organisation in the context of the Doha development agenda and that there would be no new public funds for development beyond what had been pledged in Monterrey, the positions taken by the G77 representatives, led by Venezuela, inevitably led to an unfortunate standoff between the developing and developed countries. This blockage in the means of implementation meant that we were unable to achieve the breakthrough we were looking for in Bali.
Whilst useful progress was made in cleaning up the text of the action plan, large parts - including some key EU objectives - have not been agreed. All these issues will have to be sorted out either in informal meetings or actually at the Johannesburg Summit.
A successful outcome in Johannesburg now depends on finding ways of bridging the gap between the developed and developing countries over trade and finance issues. The EU position has a lot of appeal for developing countries, not least because it seeks, inter alia, to promote common commitments on increasing trade-related assistance and capacity building beyond pre-Doha levels, to search for innovative ways to encourage trade in sustainable products and to encourage the emulation of the European "Everything but Arms" initiative. The European Union therefore can, and must, play a constructive role in bringing the parties together.
However, unless a satisfactory solution is found, there is a risk that the Johannesburg meeting will be dominated by acrimony over the issues of trade and finance and the focus on sustainable development risks being lost. If that happens, the opportunity to make progress with sustainable development could be missed.
Now is the time for leadership. The South Africans are now in the driving seat and will need our help and support to pull things together in the coming weeks. The European Union will need to play its part in overcoming differences in the next few weeks. Future meetings, such as the Seville European Council and the G8 meeting, as well as bilateral contacts, will provide important opportunities for review and discussion by developed countries on how to respond to G77 concerns without reopening the Doha and Monterrey agreements. We will need to work closely with G77 to re-establish a climate of trust and partnership and explain our globalisation and sustainable development agenda.
In addition to the political context, we will also continue our technical work to build support for our partnership initiatives, which can bring real benefits to developing countries in terms of poverty reduction, health and educational improvements and environmental protection.
Together we must ensure that the European Union plays a leading role in ensuring that the outcome of Johannesburg is ambitious and action-orientated. The European Parliament is an advocate of sustainable development. We must bring a sense of urgency to the preparations for Johannesburg in the short time that lies before us.
Madam President, Commissioner, Mr de Miguel, the outcome of the preparatory meeting held in Bali has been a disappointment. The fact that the various nations proved incapable of overcoming their national self-interest makes us extremely apprehensive about the outcome of the Johannesburg Conference. There is even a definite feeling in the air, it could be said, that failure is a real possibility. Given the degradation of the environment and of social conditions that we have been seeing, the Johannesburg Summit is crucial to producing a blueprint for a more harmonious planet. Failure would not only be unacceptable but also an outrage. We must build bridges in order to save this Conference, but, and let me state this clearly, in the run-up to Johannesburg many countries are adopting a blocking approach, others a more passive approach and I do not believe I am far off the mark in saying that, objectively, only the European Union is setting off for Johannesburg with the desire to give an ambitious worldwide commitment to sustainable development.
Against this backdrop, and because we cannot waste the kind of opportunity we have not had for ten years and which is unlikely to be repeated in the next ten, the European Union must play a leading role. This applied to the Kyoto Protocol, and must apply to the Johannesburg Summit. The EU must demonstrate leadership that results in the definition of concrete policies, timetables and targets in fields such as biodiversity, the 'greening' of the economy, financing for developing countries, energy, water and trade.
This leadership cannot be underpinned, however, by institutional imbalance, with the Commission and the Council on one side and the European Parliament on the other. We must learn from the mistakes, but also from the successes of the past. The role of the European Parliament delegations such as, for example, at the decisive conferences for the Kyoto Protocol, in The Hague, Bonn and in Marrakech, a role, as a matter of fact highlighted by the Commission and the Council, leads us to think that we need to give the European Parliament a more fitting role for this Johannesburg Summit.
Consequently, out of respect for the citizens that we represent here, I believe it is crucial that the European Parliament has the right not only to send a delegation of 25 Members of this House, but also and above all the right to have its representatives participate in the daily European Union coordinating meetings. The European Parliament does not want to negotiate - we are familiar with the Treaties. It is not the European Parliament's task to negotiate, but we do want Parliament, the Commission and the Council to maintain unity in Johannesburg and in order for this to help make the Conference a success, it is essential that Parliament has the right to participate in these European Union coordinating meetings.
Madam President, Commission and Council, the meeting in Bali was scarcely a source of great delight. In a way, every meeting prior to Johannesburg is the cause of ever increasing depression. It would have been better if the political leadership we are now beginning to talk about had been assumed in time. At five minutes to midnight, it is a little late to begin talking about political leadership.
I do not wish to be wise after the event or to confront either the Commission or the Council but, before the Gothenburg Summit last year, we in the European Parliament said, 'Make sure that external relations are included when we devise a sustainability strategy', 'Make sure that, when we adopt our own sustainability strategy, Johannesburg is a natural part of this' and 'Do not delay'.
Rather than end up in the doldrums we are now experiencing, I should like in a way to have seen the banner kept flying a little higher en route from Gothenburg to Johannesburg. The Commission has done an excellent job and done as much as it could. On the other hand, the Council's enthusiasm in the run-up to Johannesburg has been, to say the least, conspicuous by its absence.
The European Parliament may be talked about as the advocate of good causes, but it is no use our standing here in the Chamber and pleading our own cause when we do not obtain the relationship we need, either with the Council or the Commission, on this issue. It seems a bit pointless simply to tag along to Johannesburg as a kind of icing on the cake. We must, in any event, have political influence.
Now, more than ever, do we need political direction. We need clear timetables for the millennium objective, and we need a clear division of responsibilities. It is not enough to say that the people of the world need water. Instead, we must talk about who is to arrange for the water to be provided. It is not enough to say that people must have access to food if we do not say who is to ensure that the food reaches their tables. Obviously, trade and funding must be part of the picture. These are, in a way, the lynchpins. We know that they are a part of sustainable development. What, however, I am looking for, especially on the part of the Council, in the run-up to Johannesburg is commitment, conviction and an ability to see things in context.
We must act as a bridge between the poorest countries and the G77 Group. That much is obvious. We must strike up a dialogue. That is not something we shall do in Johannesburg. It is something we must work on in the short time that remains before Johannesburg.
Madam President, all too many people in the world are starving, and all too many are living in poverty. All too many people are affected by deadly diseases such as malaria and AIDS, a fact which threatens the growth and development we all desire. The way forward is more growth and prosperity in the developing countries - growth and prosperity which must be combined with sustainability.
There are two factors crucial to growth and prosperity. There is the ability to trade freely across national frontiers - that is to say, free trade - and there is limited state power, free from corruption, in the form of a constitutional state. It is tariff barriers, and not free trade, which create poverty. Secrecy creates both poverty and stagnation, and we must therefore secure an agreement that breaks down tariff barriers and that guarantees free trade, as well as developing countries' free access to the market, and we must begin with ourselves.
We must also require something of the developing countries, however. We must require, and tighten up our demands for, democracy, sound governance and the observance of human rights. We must secure international agreements on environmental protection and the fight against deadly diseases. The developing countries are clear about the fact that, if they are isolated, their opportunities for prosperity will be crushed. Unfortunately, the rich countries often put obstacles in the way of developing countries' growth, especially by demanding duties, setting up obstacles to trade under cover of environmental regulations and subsidising their own agricultural production. In that way, the rich countries bear a large share of the responsibility for the problems of the developing countries. There is a need for a fundamental change of course. We need to break down all the tariff barriers and phase out all the obstacles to trade. Our challenge and task are to get all the rich countries to comply with the UN's objective whereby 0.7% of Gross National Product would be granted by way of development aid, but we must go on making demands of the developing countries in terms of economic reforms and better governance. In Johannesburg, we must take a decisive step in the direction of a global reform programme for freedom and prosperity. We owe that to the future, and it is something which Parliament and the EU must work for.
Madam President, the meeting in Bali was a failure. I believe that is a generally-held view. We must learn from this failure at once. We have very little time left before Johannesburg. There is a risk of a concept we do not want, the concept of the privatisation of sustainable development, being imposed at Johannesburg.
Commissioner Wallström has just referred to the voluntary partnership agreements with private companies. I believe we must avoid lapsing into ideology: we must see the partnership agreements as a potentially useful tool to complement the policies, but they must have a political framework and each party must be fully aware of the context in which they are operating. This, however, must not replace voluntary government policies, although that is clearly what certain parties involved would like, and I am thinking in particular of the United States.
I believe that the European Union, as Commissioner Wallström said, must be ambitious in its goals for Johannesburg. In order to achieve our goals, however, we need allies. Perhaps we should prioritise dialogue with the countries that expect a lot from us, that is to say the poor countries; I think, for example, that the G 77 group is one group we must certainly prioritise. In this respect, I think that two proposals would give very positive political signals to these countries. The first, as explained by the President-in-Office of the Council, would be to propose that we change the European policies which prevent developing countries and the poorest countries from making progress towards sustainable development or meeting their basic needs. I am thinking in particular of aid for agricultural exports. It is unacceptable for us to continue to maintain an aid system for exports which penalises these countries. We must therefore make a significant gesture in this area.
The second proposal would consist of promoting a legal framework imposing constraints on transnational companies to encourage them to fulfil their environmental, social and economic responsibilities. It is not acceptable that, while States are constrained by international rules, transnational companies, which are sometimes far wealthier than States, are completely free and unrestricted.
Madam President, I had a speech prepared, but that is not the speech I shall give. I too was disappointed at what I read and heard of events in Bali. However, I am also disappointed by what the presidency had to say and I should like to ask a few specific questions:
What are the real problems? What was the opposition? Who is responsible for the stalemate, or rather the failure of Bali? We are talking politics here. We did not come here to provide a shoulder to cry on. The Commissioner gave a number of details, but we need far more than that. Are you going to say anything about the deal between the United States, Canada et al and the petroleum producing countries and how it is stopping renewable sources of energy from taking off? Are you at long last going to give us a more political opinion on the increasing unreliability of important partners with whom we are perhaps still hoping to broker agreements in Johannesburg? I agree with what Mr Lannoye said about our policies; they have to change. Following Bush's policy towards American farmers, who seriously believes that there can be the tiniest change in Europe towards European farmers?
We really do need to find reliable allies. And they really are to be found among the poorest in the world. We really do have to say something to persuade them. Leadership succeeds not by what it says but by how it persuades. So, first, there is the Kyoto and the Cartagena way. We can continue along this course, even if unreliable partners pull out. There are huge efforts which can be made both on the question of trade relations and on the question of funding, without overturning what was agreed in Doha and Monterrey. And even greater efforts can be made, especially with regard to public assistance. There is the question of administration, what some refer to as gouvernance. We demand good governance on the part of developing world countries and we are incapable of good governance of the world per se, with institutions, rules, resources, funding, possibly even taxes, which we are quick to reject.
(The President cut the speaker off)
Mr President, the World Conference on Sustainable Development in Johannesburg could provide a unique opportunity for creating sustainable development, economically, socially and in environmental terms, for future generations, but it requires the rich world to sacrifice something in the interests of such development. It is unfortunate and almost embarrassing that the talks in Bali concerning a global agreement on sustainability in actual fact broke down. It shows the rich world's unwillingness to commit itself when it comes to the key issues of globalisation, trade and development. The rich countries have still not fulfilled the pledge they made in Rio. The developing countries are therefore justified in expecting these issues to be dealt with. The developing countries want, and should be given, guarantees that the industrial countries are beginning to phase out state subsidies for agriculture and that the additional aid for the environment and for sustainable development, promised to them in Rio ten years ago, is in fact on the way. The rich countries have so far been very dismissive, however. The United States does not wish to make the necessary concessions, and the EU is hesitating. The EU has staked a certain amount of prestige on making a success of the world summit but, as is clear from the speech by the President-in-Office of the Council, it has quite simply been insufficiently prepared. The EU must now, at the eleventh hour, go home and prepare itself. Hopefully, we shall have agreed, in as little as two weeks' time in Seville, to take entirely practical initiatives.
For Denmark, the world summit will be the first big international event of its EU Presidency and also a test of that presidency. Access to our markets is the key to the developing countries' being able to compete successfully, but it is no use the EU's making unduly strict demands of the developing countries as a condition of free trade, and they must certainly not be used as an excuse for the EU's and the United States's maintaining obstacles to trade. Determined work must be done on bringing the EU together in guaranteeing the world's poorest countries access to the rich countries' markets. The developing countries must be given a pledge of free and fair trade. As part of this, the EU must necessarily phase out export and production subsidies. As the country holding the presidency of the EU, Denmark should insist on all countries' complying with the UN's objective whereby 0.7% of Gross National Product is to be donated by way of aid to developing countries.
Mr President, we have to concede, and confess before every summit, that the sustainable development situation has got worse since the last one. We are running the risk of the public, who play a crucial part in all our environmental decisions and projects, slowly becoming resigned to it. The European Union's credibility in Johannesburg will be dependent on what we achieve here, on our ecological requirements and, not least, on the way we vote here throughout the year.
The industrialised states, above all the fifteen EU states, can very definitely be considered rich in economic terms, and if they are not in the lead by miles, we cannot demand that the developing countries make sacrifices. I believe that what happens at the so-called environmental summits is not as decisive as what we bring to pass in our practical work between the summits and how we get it across to our citizens.
Mr President, the results in Bali were very meagre. It is clear to me that the whole of this preparatory process has been poorly organised, with poor leadership and, of course, a lack of political will on the part of the majority of players. What is most notable, I think, is the United States's lack of interest in common solutions. This is in extreme contrast to the incredible pressure put on us by the United States precisely to seek common solutions in the fight against terrorism. I wonder why Washington does not see that these two issues are in some way interrelated.
After Bali, there is every reason to wonder what we are to do now. Four points strike me as being very important.
I appreciate that the poor countries are looking for more aid, more support and better trade regulations, but I believe it is very important also to realise that more money alone will not lead to sustainable development.
What we have to do - and I believe the EU can adopt a leading role in this area - is to review our own regulations. We must do away with subsidies that are harmful to the environment, ensure that market prices accurately reflect the full costs, and introduce norms and standards that necessarily make for greater efficiency in the way in which energy and materials are used.
We must also review policy in areas in which we know that we are at present, in actual fact, harming poor countries in particular. That applies to agricultural, trade and fisheries policies.
Finally, and as Mrs Wallström quite rightly pointed out, we must focus on a number of issues. If I were to choose just one of these, it would be the energy issue. We know that several billion people at present have no access to modern energy and, as long as that is the case, there can be no development. If, however, they were to obtain access to energy under conventional conditions, that would lead to major damage to the environment and climate. The EU will have to adopt a very radical and active approach in this area and ensure that we can develop forms of aid for solving this specific problem.
Mr President, ladies and gentlemen, I do not want right now to join in the weeping and wailing over the fiasco in Bali, and I also propose to leave out the points that have already been addressed. I would like to draw attention to the core areas which, notably with the Cotonou Agreement, we have resolved to do something about, first among them being the war on poverty. That means seeing to basic services and health care, providing clean water for all, giving all children basic education, and, if possible, facilitating the participation of adults in educational programmes. Now that is not an end in itself, but rather something without which, in the final analysis, it is impossible to gain an understanding of the problems that affect every society and everyone's quality of life.
Those for whom every day is a struggle for survival are not readily going to be won over by lofty objectives. It is our responsibility to liberate them from the need to spend every day in search of food. It should be noted in this context that women have a key role to play in all development, and that there must be forceful demands made in Johannesburg for us to help put women in a position to take an active part in the process of development and actively contribute to the improvement of living conditions. All over the world, it is women who support development processes that lead to changes in civil society.
I would also like to mention the need to facilitate access to global communications in order to make social benefits possible.
In conclusion, I will not conceal my concern at the conduct of the Spanish Presidency, which is evidently aiming to abolish the Development Council. That would send all the wrong signals to Johannesburg.
The fight against poverty can only be won if we use natural resources in a responsible manner. More than two billion people are deprived of modern forms of energy and more than one billion people have no clean drinking water. Agricultural production is on the decline while the number of mouths to be fed is increasing. Bio-diversity would have been a thousand times greater if man had not interfered with nature, and the link between a polluted environment and health is evident. Rio's political framework was sound, but its execution poor. Over the past ten years, official development aid for nature and the environment even took a serious blow and there is hardly any evidence of good governance. At the start of this century, the world leaders are given another chance, but Johannesburg can only succeed if specific implementing programmes are drafted with concrete pledges to match. Whoever declares war on poverty must make peace with nature.
Mr President, many things have been said. For my part, I am going to concentrate on the energy issues that are really vital. Today there are two billion people in the world who do not have access to energy. My question is to Commissioner Wallström: I know that the European Union was quite ambitious with regard to a specific objective concerning renewable energy. Perhaps you could tell us who is opposed to this and how we can make progress in this area.
The European Commission's lack of consistency over energy as well as farming subsidies is also regrettable. EUR 300 billion have now been allocated world-wide to nuclear and fossil fuels. If these subsidies were to be reduced, we would have substantial sums available to support investment in renewable energy and help the two billion people who do not have access to energy. I wonder if the position adopted by the European Union at Gothenburg to phase out energy subsidies still applies now.
In conclusion, a word to the Spanish Presidency. If you put as much effort into helping countries that need help to develop enough to support their population as you are into building a wall around Europe, if you channelled this energy into becoming involved once again in the Johannesburg process, then I think your Presidency would be seen in a better light.
Mr President, in the last part-session I stated that Monterrey did not augur well for the Johannesburg Summit. Now, the Bali preparatory meeting has not only confirmed this but seems to have actually consolidated this sad observation. Johannesburg, therefore, is at risk of being a total failure, with extremely damaging consequences for the environment, for the poor countries and for the planet as a whole. We need only bear in mind that around one hundred items on the agenda have still not been agreed on, notably as a result of the intransigent and inflexible position of the United States.
Given this scenario, which we must counter, the issue we need to address today is what the position of the European Union and all the Member States will be; what position they will be adopting in the preparatory phase of the summit itself. And, crucially, whether they will fall in line with the unacceptable position of the United States, which is provocatively intransigent, if we consider the recent measures of agricultural protectionism they have adopted; or whether, instead, they will be prepared to follow on from the Rio Summit, both in the field of practical aid for development and for fighting poverty, and in terms of effectively protecting the environment.
The profound contradictions that became evident in Bali, and which must be overcome, require determination and clear and judicious proposals that do not link trade with development, which seems to be a consequence of the intention to end our own Development Council. Incidentally, I must say that Johannesburg cannot be seen simply as an extension of Doha and that these measures cannot, of course, consider the environment simply to be a business, as the United States claim. We must bear in mind that failure in Johannesburg will threaten the reasonable expectations raised in Rio. The European Union, therefore, has an obligation to commit itself wholeheartedly to adopting a constructive position and strategy, which are already long overdue, given that we only have a few weeks before the summit is to start.
Mr President, Commissioner, regrettably, when we talk about sustainable development, we find it hard to be specific. The Bali meeting was disappointing and we do indeed have everything to fear for Johannesburg. A summit like this every ten years should enable us to achieve results, whether with regard to energy, water, economic development, or developing countries.We know what our mistakes are and yet we are not making any progress.
The enthusiasm present at Kyoto has evaporated amid much disappointment. The rich countries are virtually at a standstill while the developing countries are floundering in their problems, their poverty, their lack of resources. My impression is that we are appeasing our consciences by talking about sustainable development, but that this is yet another hollow promise. We all have a responsibility to future generations, and this responsibility is incumbent upon all the States; it is incumbent upon the Member States of the European Union, which, however, only too often delay the implementation of their decisions indefinitely, for no real reason.
Lastly, I also regret the attitude of the United States with regard to international commitments to safeguarding our planet. In the context of the fight against terrorism, the United States is asking for increased international cooperation. We are all in favour of developing this special relationship, and of this cooperation being included in the implementation of the Kyoto Protocol too. American industry has declared itself to be in favour of this agreement. It knows that it would be a disadvantage in the long term to remain outside the system.
I would like the United States, under the influence of this cooperation, to be able to take an active role in this fight against poverty, resource protection, energy development and climate change, following the example of Europe and, soon, I hope, Russia and Japan. Of course, it is up to the European Union to set ambitious objectives, but these must be attainable so that all the parties involved can find the necessary resources. Local communities should be given the right and the wherewithal to exercise power at their own level, and it would also be beneficial to encourage private initiatives and place more trust in civil society.
Mr President, clearly, after Bali, there is a great danger that the Johannesburg Summit will be nothing but a great media event which calls forth grand declarations of principle but which does not update or practically advance the Rio process.
With regard to this event, it has already been said that the Union will have a delicate, difficult task. It is being called upon once again to show the leadership that it displayed in reinvigorating the Kyoto Protocol. In any case, the fight against climate change is indeed the first of the four priorities on which I believe we must focus at Johannesburg, working towards the conclusion of a binding political agreement involving more countries than have already ratified the Protocol.
The second priority is the right to water. In this area too we must work towards a binding agreement regulating bilateral and multilateral relations and establishing time frames and procedures for providing the billion people who are still without access to water with a minimum level of access to this resource too.
The third priority item is biodiversity and, in particular, the minimum goal of stabilising the existing situation through an agreement ensuring that the world's genetic heritage is shared by all.
The fourth and last priority, however, is political and institutional in nature: how to establish a United Nations body which has the power to intervene in, monitor and control international environmental undertakings.
I know that there are other major issues on which decisive progress needs to be made, but the real success of Johannesburg will be measured according to the progress made in the four areas I have mentioned.
Mr President, one of the reasons that Bali was so disappointing is that people need incentives to become involved in achieving the goal of sustainable development. Every failure to reach agreement, such as this, sends out very negative signals. Action plans should focus on people because development can only be truly sustainable in its widest possible sense if it looks at people's needs but has respect for different languages and cultures as well as cultural values. There has to be partnership with developing countries and structures that respect democracy, human rights and good governance - new structures for global governance such as the World Environment Agency.
As we have heard from the other speakers, there is general pessimism about the prospects of success at Johannesburg, so I would like to ask the Commission what the EU strategy in pursuit of sustainable development will be if Johannesburg does not deliver.
Mr President, our hope is that the European Union, through the Council, the Commission and Parliament, will play a leading role at the Johannesburg World Summit, which is to assess the progress made in implementing Agenda 21, considering that sustainable development and combating poverty are indisputably two priority objectives.
As the leading donor of aid, the European Community must take this opportunity to play its rightful guiding role on the international stage - in the absence of the United States - contributing along with the other international institutions to the success of this event. However, its success will depend largely on achievable objectives being set. The recent undertaking to increase development aid will certainly be an important signal for the summit, but it is essential to establish a precise calendar and achievable deadlines without delay, together with an action plan which is realistic as well as ambitious. It will be crucial, for instance, to proceed along the path of debt cancellation, with due regard for human rights and the principles of good government, encouraging actions such as the adoption by the poor countries of a digitalised computerised complimentary accounting model which will make their accounts transparent and reassure the European taxpayer.
The FAO Summit which opened in Rome yesterday in witness to the renewed commitment towards and interest in the problems affecting the southern hemisphere paints a discouraging picture, an on-going holocaust: someone dies every four seconds. In 2030, when there will be 8 billion people, it will make a difference whether we have turned words into actions.
Mr President, I would like to thank the Commission and the Council, and I think we can rely on the Commissioner to take a very strong stand on these important issues. As she acknowledges, the European Union has a particular and important role to play: as a major donor of aid, as the biggest donor of humanitarian aid in the world and as the biggest trading block in the world. We have clout and we need to punch our weight in Johannesburg, but I acknowledge that it will be difficult.
Market access is a key issue. President Museveni, after the Bali meeting, said that talk about sustainability is all very well but that market access is the most important issue. Ghana also challenged the European Union last week, saying that the Union talks about opening borders and about bringing down barriers, but is clearly protectionist and unfair. Ghana, of course, is talking about the high tariffs that have to be paid when an attempt is made to introduce processed coffee into the European Union.
Nor can we preach about free trade when we continue to hand out subsidies to our farmers which artificially depress the prices of commodities such as cotton. We need coherence, we need consistency, we need to have an understanding of what self-reliance actually means, providing a ladder out of poverty, and we also need to understand about creating real global partnerships.
Commissioner, you need alliances in Johannesburg. The United States is blocking plans to halve the number of people who lack sanitation - two fifths of the population of the planet - while 2.4 billion do not have any sanitation, not even a bucket to use, in a world where that is one of the main causes of disease. Twenty five per cent of urban Africans have no piped water whatsoever.
The US position is always a very negative one, as it was when I was at the UN Children's Conference. The world's superpower is not prepared to address these imperatives, and I hope that we will make a clear case that we will not meet the millennium development goals unless we take strong action.
Mr President, I am glad to hear that the Spanish Presidency assures us that the Council will play a leadership role at Johannesburg. However, if it is going to, then it will have to get its act together very fast.
The Commissioner complains that the G-77 is insisting on the Global Solidarity Pact. But what they wanted was essentially the money that was promised to them ten years ago, which was supposed to pay for the implementation of the Rio agreements agreed then. No wonder they have no faith in the North, which has not produced that money yet.
On trade, the Commissioner says that if Johannesburg focuses on trade issues we will lose the focus on sustainable development. The point is that you cannot separate trade and sustainable development. If people are to have secure access to water, we cannot pressure them into privatising their water supplies under the GATS agreement. If people are to have secure access to food, we cannot keep dumping agricultural products on their markets. It seems that it was agricultural subsidies in the EU that yet again broke one of the deals on the table. There is extraordinary hypocrisy in demanding subsidy reduction and neo-liberal economic policies in the South while practising old-fashioned northern protectionism in the North.
Mr President, the preliminary meeting in Bali does not bode well for the UN Summit on sustainable development in Johannesburg this summer. I think that Bali was the last opportunity to lay down a number of priorities, as well as a concrete and binding action plan. But traditional contradictions, such as the gap between North and South and the transatlantic tensions, have quashed these goals.
Yet it all started so promisingly. Ten years ago in Rio, the environment and development were combined for the first time. In addition, the need for sustainable development was recognised by all countries. But since then, little has happened with the results of Rio. The Kyoto Protocol took forever to be established and even now, it depends on Russia whether it will actually enter into force.
The US, the largest polluter, has rejected the Kyoto Protocol because it would harm the American economy, upon which Canada and Australia pulled out as well. Washington adopted the same attitude in Bali. It appears that the Bush administration does not want any binding agreements, but favours voluntary, noncommittal agreements from the private sector. However, global warming and the future of our planet are problems that are too serious to be left to the goodwill of industry.
By the way, what gives the US the right to make demands from developing countries if the US itself flouts all international agreements? It is clear that the transatlantic gap is becoming wider. Kyoto has illustrated that, based on short-sighted political considerations, the Bush administration deems America's short-term interests more important than the well-being of future generations. The European Union, on the other hand, has assumed its responsibility in Kyoto and with it, has confirmed its moral leadership. I hope it will adopt the same consistent and decisive approach in Johannesburg.
Mr President, I would like to start with some good news from the Bali meeting: it was decided there to start a ten-year programme of work relating to sustainable patterns of production and consumption. Quarrels over diminishing but vital natural resources and decent living space may well be the cause of future conflicts or even wars. For this reason, natural resources must be brought under sustainable control and growth must be achieved without overexploitation of natural resources.
Unfortunately, as has been said here, the Bali meeting was otherwise a disappointment in many ways. We are still looking for sufficient levels of commitment to respond to the challenges of the future. The European Union must also demand full commitment on the part of the Rio+ partners to take further steps forward. The United States of America and the other industrialised countries are obviously primarily responsible, but the European Union must build a bridge to the less developed countries too. It is the European Union that ultimately has to serve as the motor that will keep development running and help us achieve these much needed steps forward at the forthcoming meeting.
For the European Union to be adequately effective, however, it must be strong internally. Consequently, all the institutions must speak with one voice. In two weeks' time in Seville we shall have the chance to do just this and make the European voice heard. By the same token, we have to make sure that the European Parliament is effectively involved in the preparation process and coordination.
Mr President, one billion people do not have access to drinking water and three million die every year from diseases caused by poor water quality or lack of water. There are 800 million starving people in the world and 24 000 people die of hunger every day. Twenty-eight million people are living with HIV in Sub-Saharan Africa, of whom 2.3 million died of AIDS last year. These figures are telling and are all too well-known.
The Heads of State and Government, however, are absent from the World Food Summit in Rome this week. These same ministers were incapable of making specific commitments in Bali. The World Health Fund is sorely lacking in financial resources. Worse still, most of the conventions concluded since Rio, ten years ago, are still not being applied. This, of course, is due to the attitude of the United States Government and the multinationals. The worst polluters of the planet deny their culpability and refuse to take action with regard to the victims, the countries of the southern hemisphere.
What are we Europeans doing, apart from pontificating as we did at Monterrey? How do we think dismissing our development advisers, as was proposed at Seville, will contribute to sustainable development? If the Johannesburg Summit fails, the European Union will have to shoulder its responsibility.
Mr President, the results of the preparation of the Johannesburg Conference would not perhaps have been so poor - and the outlook for the Conference so pessimistic - if the parties had been more willing, and above all able, to see beyond their own partial short-term interests and to realise that we are at an extremely important turning point, not only in terms of achieving sustainable development - although this alone would deserve all our efforts - but also of achieving security and governability on a world scale.
In the ten years between Rio and Johannesburg, there has been a fundamental change towards a globalised society in which social and economic inequalities seem closely linked to environmental problems and governability in all countries. The eradication of poverty is becoming a priority objective in the world because it is the only way we can guarantee security, governance and equality in a globalised world.
After almost thirty years of policies aimed at reconciling economic development, the environment and social well-being, I believe that we have a pretty good knowledge of the range of instruments and measures to be applied in order to achieved balanced growth in a globalised world: transparency and openness of the markets, management of knowledge and innovation, transfer of technologies, the efficiency of our processes and products, the acceptance and application of social and environmental responsibility in all sectors; these are some of the most important measures.
We need to approach Johannesburg by strengthening the coalition between government, civil society and the production sector, in order to jointly deal with the main challenges of global sustainability and equality. The European Union has offered clear signs of its desire to lead this process.
I hope that in Johannesburg we will be able - and I include the delegation from the European Parliament here - to defend brave, generous and worthy positions which will show us to be what we aspire to be: leaders in the new world order.
Mr President, I welcome this afternoon's debate, because if ever a process needed fresh political impetus and initiative this one does. What Commissioner Wallström correctly called a stand-off in her speech this afternoon will not be solved unless the European Union visibly shifts its position towards that of developing countries. Compromise, yes, but not a compromise which demands increasing environmental goals from the developing countries without offering them trade and economic gains at the same time. Sustainable development includes development and where is the commitment to that in the EU's position?
I welcome the limited promises made by the Commissioner this afternoon as regards seeking the extension of the "Everything but Arms" initiative worldwide, and also by the Spanish Presidency on the Tobin tax and other potential new sources of public finance for development. But I share colleagues' view that there is no point in agreeing a commitment to eliminate child labour and then relying on exclusively voluntary agreements with business to achieve this and other legitimate development goals.
I remind the Council and Commission that two weeks ago this Parliament voted for mandatory social and environmental reporting by European enterprises on their global supply chain, as a first step towards establishing a binding framework for corporate accountability. I ask you to lead that argument in Johannesburg too.
Finally, compromise with the US is one thing. Allowing the US to exercise a veto on agreement is another. Today we are left with an implementation plan with no less than 200 sets of brackets representing unresolved issues. Without stronger leadership from the EU, there can and will be no final agreement.
Mr President, the EU has good reason to be satisfied with progress on sustainable development. However, resistance to it is now becoming a reality and national and commercial interests are clearly coming into view. It is more important than ever for the EU to be able to strengthen its partnerships with third countries and other blocs.
To its credit, the Union has especially dedicated itself to slowing down and preventing climate change. The information necessary for this is still limited, though sufficient to state that there no longer exists any scientific uncertainty that human beings are causing the earth's climate to become warmer. Our prominent role, however, means the data we have needs to be coordinated and explored more fully. For that reason I want, prior to the meeting at Johannesburg, to propose that the EU should establish a special European Climate Change Agency, whose job it would be to support the Community in policy concerning climatic change. Right now this would be an important signal politically. The EU must acquire firm scientific support for its work, for example, in matters to do with trade, as our major competitor, the United States of America, is not intending to ratify the Kyoto Protocol.
It would be the task of the European Climate Change Agency to compile data on climatic change and its impact on the environment, the economy and society. The Agency would have to produce and commission studies and evaluate existing data, and thus act as the much-needed link between scientific research and the political decision-makers. All this is necessary for the EU's policy of sustainable development to gain strength and for the EU to hone its role as international leader. By acting on the best available information the EU can build international partnerships in which selfish national and financial ambitions can be constructively thwarted.
Climatic change is the most serious problem in our history and its most serious threat. It would be only reasonable to see it also taken seriously in connection with the use of EU resources.
Council. (ES) Mr President, I think that this debate has been extraordinarily informative because many things have been said, but they are all things that both the Council and the Commission have fully accepted, because we totally share the widespread disappointment felt by everyone at the outcome of the Bali conference and the concern at the almost insurmountable difficulties facing preparations for the Johannesburg conference.
Nevertheless, I should not like to end this debate on a negative note, having mentioned all the injustices inherent in the distribution of poverty in the world and the enormous problems of world trade and environmental problems and not state that Europe has the capacity for leadership. I believe the fact that the European Parliament shares this concern inspires the Commission and the Council, who are responsible for representing the position of Europe and its leadership in all these issues that are so close to us and, naturally, so close to our hearts, because they have a major impact on the conscience of European public opinion.
I should like to say that, despite the fact that the outcome of the Bali conference was not very positive, some very important goals and agreements have been achieved during these months of the Spanish Presidency, which have confirmed that the European Union is moving in the right direction. Let us remember that the European Union ratified the Kyoto Protocol at the beginning of March. Let us also remember that we achieved a compromise in Monterrey, against all predictions, committing ourselves to providing development aid; let us also remember that the European Union has, throughout recent years, maintained its leadership in development aid and in defending courageous policies on trade with developing countries such as the 'Everything but arms' directive.
We do, therefore, have experience and we are fighting for the right idea which, of course, I believe we all share - Parliament, the Council and the Commission - and which is that we have to make an effort to make the world in which we live a better place. This is a very complex world, however, in which, as all honourable Members who have spoken know because you have, of course, considerable knowledge of the dialectic at stake at the moment with regard to Johannesburg, there are great interests and enormous amounts of national self-interest, not only in the developed world, but also in other blocs of countries that have adopted radical positions and which often prevent consensus being reached.
Our thesis has to date consisted of considering that it is better to have a global agreement, even if it is relatively ambitious, than to have no agreement at all. This is the very reason we were not able to achieve anything positive in Bali but, nevertheless, our desire to conclude an agreement remains intact. This week the Committee of Permanent Representatives is debating a set of initiatives that the General Affairs Council will consider on Monday 17 June, and which will become guidelines with which the Seville European Council will continue negotiations.
Furthermore, for his part, the President of the Council intends to take this issue to the highest level at the G8 Summit in Kananaskis, in Alberta, Canada, which will take place at the end of June. The Spanish Presidency will keep up the pressure to the end and the Danish Presidency is also already prepared to take over on 1 July.
Frankly, I believe that we should not be discouraged by the fact that Bali has been a disappointment for us all; all is not lost and much can still be achieved. I also genuinely believe that the Council, together with the Commission, is capable of maintaining its position of leadership; that the Seville European Council will send a clear message to the world about our position and our commitment to the Johannesburg objectives. Similarly, we will also be working with our partners, particularly within the G8; we still have almost three months before Johannesburg opens and we hope we have sufficient experience to be able to impose, with our strength and our leadership, a solution that is acceptable to everyone in that South African city at the beginning of September.
We do not want Johannesburg, as I have said, to be a further disappointment of the type we saw in Durban and we are, therefore, willing to work on this and are doing so with the satisfaction and the relief that we enjoy the political support of this Parliament that has been expressed so forcefully in today's sitting.
Mr President, honourable Members, I wish first of all to express my thanks for an important debate and for constructive contributions which we shall of course bear in mind in our assessment of Bali and in our preparations for Johannesburg.
Let us remind ourselves of the difficult position from which we are in actual fact starting, with, first of all, a quite different political climate than that which prevailed when the Rio Summit took place. Now, we are living in a much more polarised world. The fight against terrorism and the Axis of Evil has meant that the mood in the G77 Group naturally feels completely different.
Expectations of the Bali Summit were incredibly high. There was a very long wish-list covering every political area imaginable, and a poorly focused political agenda. Against that background, it is important not to ignore what has been achieved. We had a whole range of colleagues working very hard to ensure, in fact, that we could 'clear the decks' and agree on as much as possible in the action plan. There is also a great deal which has been achieved and on which we have reached decisions.
Nor must we forget the negotiations on climate change, which also collapsed at a certain phase but which could be resumed and made to yield a satisfactory result.
It is hardly surprising that the poor countries are complaining and demanding more of us now, for the experiences in Rio were alarming. The money needed to pay for the thousands of recommendations decided upon in Rio was never forthcoming. That is why there has been such poor implementation of all these recommendations. It is therefore very important that we now prepare ourselves for our role as bridge builders. I can imagine our having to play that role very actively in Johannesburg.
We need to take more practical measures in precisely those areas mentioned here in the debate. In spite of everything, none of this is news to the Commission or the Council. These are areas which we have already discussed and in which we have already done some preparation, but we need to see what progress we can make when it comes to grants, trade, access to our markets and development aid. We need to describe still more clearly the practical objectives we have put forward with regard, for example, to water and energy issues. Perhaps we need to supplement our descriptions with calculations of costs and to demonstrate how we are to achieve our objectives successfully.
There is naturally opposition from those who do not wish to go beyond the objectives of the millennium declaration and who do not want to draw up practical timetables, deadlines and practical objectives expressed, for example, in terms of years.
We need to ensure that we can preserve the status of environmental issues in the debate. We need to rescue the whole concept of 'sustainable development'. I naturally appreciate how important it is to link it to trade and development issues and issues of funding, but it is also important to safeguard the whole idea of our being concerned here with a single whole. It is a question of seeing the whole picture, in which environmental, as well as economic and social, issues have their place.
What, finally, will happen if Johannesburg fails? These are not, of course, issues under which it will be possible to draw a line in Johannesburg. The objectives we draw up for the European Union are ones which, after Johannesburg too, we shall of course have to comply with and continue to work on. Possible failure there should not prevent us from finalising and implementing the plans we have jointly decided on.
I want to thank you again for this important debate. In our preparations, we shall bear in mind everything that was said. I hope that we can count on the support of the European Parliament and that we shall also, hopefully, be able in as active a way as possible to employ the European Parliament's delegation in the preparations.
The debate is closed.
The next item is the report (A5-0207/2002) by Heidi Anneli Hautala, on behalf of the European Parliament delegation to the Conciliation Committee, on the joint text approved by the Conciliation Committee for a European Parliament and Council directive amending Council Directive 76/207/EEC on the implementation of the principle of equal treatment for men and women as regards access to employment, vocational training and promotion, and working conditions (PE-CONS 3624/2002 - C5-0185/2002 - 2000/0142(COD))
Mr President, for the first time now, the European Parliament has participated in reforming Community legislation on equality by virtue of the codecision procedure. I am pleased to inform you all that the European Parliament has genuinely left its mark on this directive, whose purpose it is to prevent any kind of discrimination at work on grounds of sex. I believe that many will have noticed that it is the European Parliament that has made the most innovative proposals of all, which are now incorporated in this key directive on equality at work.
In response to our demands, employers in the European Union will for the first time now be obliged to take committed action to prevent sexual harassment in the workplace. The very fact that employers will be obliged to take action is very important as the problem has to be addressed through action and not just by issuing various declarations. This means that employers that fail in their obligation to create working conditions that pre-empt sexual harassment may also become liable for prosecution by the courts as a result. In practice this means that structures must be created at the workplace where an employee is guaranteed to receive help when harassment has occurred, and where any such action also has a preventative effect.
In response to a requirement by the European Parliament the directive also includes the idea that equality has to start being promoted at the workplace through concrete planning. This means that we have created a grassroots instrument that guarantees that employers and employees will, through a united effort, make a survey of areas that are unsatisfactory at their workplace and that they can eliminate them through the same united effort. In this regard I might say that developments in EU legislation are moving very much in the direction of the Nordic model. These sorts of instruments have been in place for some time now in the Nordic countries, and not just there but also in countries such as Belgium and Italy.
This directive will also afford greater protection from discrimination against mothers and fathers at the workplace. It is obviously very important that when parents, whether fathers or mothers, return to work from paternity, maternity or parental leave, they can actually be given a job equivalent to the one they did before and can also enjoy all the benefits they would have had while they were away from work.
From this you may have already concluded that fathers and men in general have now been included in the Community legislation on gender equality. This is also absolutely vital as there is much debate going on in all our Member States about how men can be included in the promotion of equality. We should also take into account the fact that men can also be victims. An employer may also discriminate against a father returning to work from parental leave or insisting on his statutory right to work a shorter working day. This directive now forbids all such discrimination.
It is also very important that under this directive all Member States must establish an authority that is in practice responsible for promoting these developments and which also monitors them. I would like to say that this will be of particularly great importance for the future Member States in Central and Eastern Europe, where the position of women has become noticeably problematic with the structural changes that have been taking place. In this way the European Union can also promote concrete improvements in gender equality in the future Member States.
Parliament should feel very pleased with the results of this conciliation process. We have in practice achieved all our objectives and I might also say that the level of cooperation among the political groups has been quite excellent.
Mr President, more than a year has passed since we gave this proposal to amend the 1976 directive its first reading, a proposal which was referred to the European Parliament in July 2000; this means that it has taken us practically two years to reach an agreement with the Council and the Commission on amending a directive that Parliament has been discussing since as early as 1996, when we received the first proposal to amend the directive.
We had rejected that proposal on the basis of my report, which was debated on 8 March 1999, and had asked the Commission to table a more robust text. For once, it is neither the Commission nor the Council that are responsible for this deplorable delay. The rapporteur lost us a lot of time, firstly by tabling her report late and secondly by overloading it with proposals that had no sound legal foundation, some of which related to other directives. At conciliation we were able to discard these counterproductive amendments that had been adopted at first and second reading against my group's wishes. If people had listened to us then, women would already have been benefiting from the new directive for at least a year now, and it does represent a genuine improvement on the text that has been in force since 1976, a text which nevertheless has had the great merit of making progress in particular on equal treatment for men and women in the workplace.
I am pleased to note that, thanks to the Treaty of Amsterdam, the positive measures have been safeguarded: the right of women to return to the same job or an equivalent post after maternity leave is essential; the right of men to the same job guarantee after a period of paternity leave is recognised, if such leave exists in the Member State of which they are nationals, and this is also the case after adoption leave, if it exists in a Member State. The definitions of sexual harassment, like those of direct and indirect discrimination, are useful and I hope that they will prove to be relatively robust, so as not to cause unnecessary litigation.
I should like to distance myself from Paragraph 9 of Mrs Hautala's report, because it states that the delegation regrets that the Council was unwilling to prohibit a general exclusion of representatives of one sex from a particular professional activity or professional training. This general prohibition is enshrined in the existing directive, the article in question, Article 2 Paragraph 1, being maintained. It would therefore serve no purpose to repeat it. I am all the more pleased with the outcome of the conciliation because finally - as I have said - my group's responsible and reasonable position has prevailed, thanks also to the Council and the Commission, who have done a great deal to talk round some over-excited members of the Committee on Women's Rights and Equal Opportunities, who had not understood that the best is often the enemy of the good. If Parliament wishes to be taken seriously as a co-legislator then it must not confuse a legal text with a resolution, in which anyone can indulge in wishful thinking and reveal all of their wildest dreams. Above all, we must not forget that a legal text has to have a sound legal base and be possible to implement. Thank you.
Mr President, this evening, we are discussing conciliation, the outcome of the negotiations on a major proposal for a directive amending the 1976 directive, and we are satisfied, whatever Mrs Lulling says. She never fails to reiterate her opinion, but if Parliament, Mrs Hautala and the entire Committee on Women's Rights and Equal Opportunities had followed Mrs Lulling's approach, we would not be here today expressing our satisfaction, for hers was without a doubt a minority proposal.
I would, however, like to thank Mrs Hautala because, despite the difficulties of the negotiations, we have succeeded in achieving an excellent result. Why were the negotiations difficult? Because the difference between the Council and Parliament's positions was considerable. Mrs Hautala's approach and the commendable cooperation of all - and I repeat - all the groups, and the willingness shown by Commissioner Diamantopoulou and the Spanish Presidency, whom I would like to thank, to find solutions, mean that the result we have achieved is significant. Why is it significant? Because, three years on from the entry into force of the Treaty of Amsterdam, we can, at last, say that things are starting to change. The Treaty of Amsterdam was a leap forwards in terms of recognition of the principle of equal opportunities and we now, at last, have a directive which provides specific, accurate definitions of direct and indirect discrimination, a directive which, in addition to providing an important definition of harassment and sexual harassment, recognises without a shadow of doubt that sexual harassment is to be considered direct discrimination and is therefore a punishable offence, a directive which recognises the importance of maternity and paternity leave and adoption and therefore the need and the right of mothers and fathers returning from such leave to be provided with equal or equivalent work, a directive which recognises the need for and compels each Member State to lay down equal and proportionate sanctions, a directive which, moreover, recognises independent bodies and makes companies responsible for producing equal opportunities plans, thus making positive actions under Article 141 possible.
I see this result as significant, Mr President, particularly because the matter is being discussed by the Convention and, on the basis of this result, we will be able to call for a further step forward to be taken in the Convention too.
Mr President, I should like to begin by thanking Mrs Hautala for the huge amount of work she has done on this report, and also the Commission for having made an active contribution to its success. It is therefore not only out of politeness that I say this but in genuine recognition of the fact that there is someone who has in actual fact been able to make a difference in this area and has demonstrated in practice that an individual MEP too can set a good agenda.
I think that, with this report and the work that has been done, we have passed a milestone in the EU's journey to equality. We have, first of all, arrived at a definition of what sexual harassment really is, and that is very useful. There are a number of countries which really had not adopted a position on this issue before. We have also obtained a ban on discrimination against women who are pregnant or who have recently given birth and, in certain cases, also against men on paternity leave, if there is national legislation on this subject. Finally, we have obtained the option of making positive special arrangements in cases where these are required by one or other gender. All in all, I think the result is splendid.
We now come to the series of commitments assumed by the Member States in connection with this directive, and I want specifically to highlight the equality monitoring bodies, as they are called. At a recent meeting with the candidate countries, the latter were very much occupied by precisely that issue because they have a lack of data and because it is necessary for them to have means of putting pressure on their own governments with a view to acquiring this data. I also believe, however, that we have to say that we shall be keeping an eye on this issue in our own countries, because it is something that the Member States can easily avoid tackling. I have unfortunately experienced a little of this in my own country, but I will not labour that subject any more. I nonetheless believe that it is up to all of us to keep an eye on this matter so that we are both of help to the candidate countries and assume responsibility ourselves in our own countries.
Mr President, ladies and gentlemen, I should like to thank Heidi Hautala for the time that she has devoted to this directive and for her work, which shows that she has been equal to this task and has merited the trust placed in her by the members of her committee. I also wanted to say how glad we are to be taking part in a codecision procedure on equal treatment and women's rights, which does not happen so very often.
I should like to say that this directive seems to me to mark progress on two extremely important fronts. The first is that its scope has finally been extended. All family-related issues, such as maternity leave, adoption and also adoption leave - and God knows how important these are for us - have been recognised. The presence of the father and the need for the father not to be penalised if he takes leave are recognised. This is what I would call an extension in favour of family life. I am very happy that all of this now comes under this directive.
In the same way, all harassment-related matters now enter into the scope of application of this directive. Here harassment is considered to be discrimination. We tend to deal with the issue of violence against women from the point of view of moral standards. Here we deal with it from the point of view of discrimination, so from the point of view of the fight for equality between men and women. I particularly welcome this and I believe that the efforts we made to draw a distinction between the two definitions of harassment were extremely worthwhile. I myself had recourse to this new standpoint last week in France, where although our law dates from 1992 it does not really include a definition. This new definition will therefore be very useful in all of our Member States. That is why I consider this to be so important.
In addition, there is also the whole dimension of obligation. If all of these things that we are asking for are to become a reality, we need obligations and not just wishes and desires. This would appear to me to be fundamental and, since I still have a few seconds left, I will take the liberty of sharing with you a discovery I made today. If you cross the footbridge and go upstairs, you will find a door with a sign indicating the room set aside for this Parliament's cleaning staff: the sign shows a woman holding a brush. I think that we still have a great deal more work to do, because I want there to be equal treatment in domestic services as well as within the large professions that we are trying to represent here.
We will have to break this debate and continue it at 9 p.m. because our agenda indicates that at 5.30 p.m. we move on to the Commission statement.
The next item is the Commission communication on the Green Paper on consumer protection and contamination of food by nitrofen.
Mr President, the Green Paper on consumer protection which was adopted by the Commission in October 2001 put forward a number of options and questions on the future of EU consumer protection policy. It suggested in particular the idea of adopting a framework directive on fair commercial practices. It also suggested developing a legal instrument for cooperation between enforcement authorities.
The public consultation launched by the Green Paper received a very wide response from business, consumers and national governments. The response gives the Commission clear support for developing a proposal for a framework directive. In particular, a very large majority of the Member States supported this option. The Council has called on the Commission to follow up the Green Paper as a matter of priority.
However, there was a general feeling amongst those who supported the idea and those who, on balance, did not, that more information, clarification and consultation was needed on the content of a framework directive. The basic structure of a framework directive outlined in the Green Paper was broadly accepted. We have therefore decided that the best approach would be to embark on a further round of consultation on the substance of a framework directive before moving on to the stage of making proposals.
The follow-up communication adopted today by the Commission responds to this need for further consultation. It summarises the results of the consultation, draws policy conclusions and sets out an action plan for further consultation. For the sake of transparency and in order to structure the debate with the Member States, an outline of a possible framework directive on fair commercial practices is attached to the communication.
This is not intended to be a draft proposal; rather it is the first in a series of working documents designed to clear the ground and provide some much needed structure and form to what has been up to now a somewhat confused debate.
Let me try and set out what a framework directive would do. It would set the standards that business will have to meet when dealing with consumers. Consumers should have the information they need to take informed decisions. They should be protected from rogue traders who seek to mislead and harass them through dishonest advertising and marketing. The framework directive will contain a general clause prohibiting unfair commercial practices detrimental to consumers.
The general clause will be supplemented by specific rules covering the various categories of unfair commercial practices both before and after sale. These categories range from misleading advertising and aggressive marketing methods to failure to provide after-sales customer assistance and effective complaint handling. A non-exhaustive list of examples could be attached to the directive in order to illustrate the scope of the general clause and how the specific rules work in practice.
My intention is that we develop legislation that focuses on the fundamental issues. Business should then be left free to apply to the principles of the framework directive in their area of competence through effective codes of conduct.
The Commission could also develop non-binding guidance to reduce the risk of divergent interpretations of the framework directive at national level. It goes without saying that such guidance cannot change the democratically approved legislation. The strong role of Parliament in the legislative process will in no way be undermined.
The follow-up communication also provides for the setting up of an expert group. The main task of this group would be to identify the common ground between national systems and the barriers to the internal market for business and consumers. It should also seek to identify the level of harmonisation needed to ensure a high level of consumer protection and completion of the internal market with the inclusion of a mutual recognition clause.
I also hope that the group will be able to find simplified solutions to consumer protection problems, although not at the cost of effective protection. Codes of conduct and the use of guidance both have a role to play here. I hope we can develop legislation that focuses on the fundamental issues. It should set benchmarks for the desired outcomes for consumers. Procedural and prescriptive rules should be avoided where possible to ensure legislation does not become obsolete.
In parallel to the work of the expert group, my services will make arrangements for consultation with stakeholders on the same issues. We will organise meetings in Brussels for EU organisations.
I hope, therefore, that the follow-up communication will provide a sound basis for moving towards a proposal for a framework directive that can command widespread support and confidence. Such a directive will be both a genuine boost for competition in the internal market and also demonstrate to EU citizens the practical and useful role the EU can play in their daily lives.
I hope that the proposed method of consultation will enable the Commission to fully understand the different nuances of the national rules on fair trading and build a consensus on a workable framework directive.
The task ahead should not be underestimated. The encouraging response to the Green Paper, however, gives confidence that we can achieve it. The consultation showed clear support for the ideas in the Green Paper on enforcement cooperation. I believe that we now have a clear political mandate to proceed on the basis of a legislative proposal in this area. In this context, I would like to stress my commitment to producing a proposal on enforcement cooperation in the near future, hopefully before the end of this year.
I regret that Parliament has not yet expressed an opinion on the Green Paper. However, I should add that I do not see this as a particular problem. The follow-up communication is itself on a further stage in the consultation process. It provides a more detailed set of ideas. I therefore look forward to the European Parliament's opinion on both the Green Paper and the follow-up communication. I can assure you that the views of Parliament will play a very important part in the Commission's deliberations at the legislative stage. I look forward to discussing this issue with you in greater detail in the months to come.
Mr President, Commissioner, I have a question on the prohibited substances. It is the case that, in future, certain substances will be banned in the European Union, as they have been in the past. How will the Commission guarantee in future that these substances will be tested for in the Member States? How are products containing these substances to be prevented from getting onto the market, as products containing nitrofen are at present managing to do in Germany? They have been banned for some considerable time, during which nitrofen has not once been tested for. When it was discovered, it was done so fortuitously.
I am not sure whether I have listened to everything with due care, but I thought that the Commissioner was also going to issue a detailed report on the nitrofen problem in Germany. I missed it. Is it scheduled for later? If so, with the President's permission, I should like to ask a question on that subject.
I too was of the view that the Commissioner was going to make one statement which included both subjects, but he has not given us his statement on nitrofen at this stage. I think you should make that statement now, Commissioner, so that colleagues can address the two subjects.
Mr President, I am sorry if I misunderstood the procedure. I understood I should make a statement in relation to the consumer protection issue, answer questions on that and then move on to this issue. However, I am of course happy to do it this way.
I am pleased to bring Parliament up to date on the nitrofen contamination in Germany. This is a very disturbing discovery. Nitrofen is a herbicide and has been a banned substance in the European Union since 1988. It is a probable carcinogen, with teratogenic effects. Consumers are quite rightly worried that control measures failed to prevent this contamination.
The Commission was first made aware of the contamination on 24 May. There were three immediate priorities. First, to establish from the German authorities the source and extent of the contamination; second, to trace and recall contaminated products; third, to ensure that the control authorities in the Member States were kept fully informed of developments. I am satisfied that very good progress has been made in addressing each of these priorities.
The origin of the contamination is now known. It can be traced to the storage of organic grains in a warehouse that had been used in the past to store pesticides. I am sure you will share my concern that such an elementary precaution as a thorough cleaning does not appear to have taken place before this very radical change of use was undertaken.
In addition, the contamination was discovered in industry tests in January but was not reported to the responsible authorities until May. This delay in notification has resulted in the circulation and consumption of contaminated material before the German authorities were in a position to react. Feedingstuffs from this warehouse were delivered to 90 producers of organic products through a firm that supplies to the organic sector. The German authorities have taken the necessary measures to block supplies from these producers unless and until they have been checked for the absence of nitrofen. This tracing exercise included some limited exports of poultrymeat to the Netherlands, Denmark, Belgium and Austria.
The authorities are also in the process of tracing smaller quantities of organic cereals supplied directly from the warehouse to an estimated 20 other producers. Products from these companies are currently blocked. The German authorities state that full tracing will be finalised by the end of this week. This tracing exercise includes a quantity of organic wheat exported to France in January. There is also evidence of storage of conventional non-organic cereals in this warehouse between 1995 and August 2001, although not necessarily in the contaminated section. The authorities are still in the process of verifying this information.
Finally, a quantity of organic lupines was also exported to Denmark. The Danish authorities have also been notified. They have traced this product and blocked what remains on the market and the farms concerned.
The German authorities are satisfied that the origin of the contamination is confined to that particular warehouse. They point out that both organic and conventional produce have been extensively tested and no nitrofen has been found.
The Commission notes the assurances that any remaining contamination is limited and can be contained. We also note the considerable efforts to trace products and remove them from the market. Member States have been kept fully informed of this entire process.
A further meeting of the Standing Committee on the Food Chain today took note of the assurances from the German authorities and agreed that there is no need to take additional measures for the moment.
The overall situation obviously remains under close watch. The standing committee will meet again on Friday to review developments. In particular it will want to learn of the progress in tracing the estimated 6% of contaminated produce which remains to be fully traced.
While there is considerable concern in all Member States, especially with the still fresh memories of recent food safety crises, only Belgium has announced national restrictions. This may be a legacy of the dioxin crisis which has understandably left deep scars in Belgium. I expect, nonetheless, that the clarifications provided in the standing committee this week will prove sufficient to lift these restrictions.
We must be careful also to focus on the broader picture. These recent events confirmed for me that our new approach to food safety is going in the right direction. In particular, the necessity for food traceability from farm to fork and for rapid and transparent exchange of information has been confirmed. Both are critical to the identification and swift recall of contaminated products.
As always, lessons need to be learned and the Commission is looking at the following issues in particular. How did such contamination occur in the first place when nitrofen has been banned in the EU since 1988? Can we be fully confident that warehouses formerly used to store dangerous substances are safe for food storage? Could more be done to ensure that federal authorities are notified immediately of incidents of contamination, allowing them to notify the Commission and other Member States, not just in Germany but in other federal countries as well? In particular, what should be done to address the fact that the contamination was known to the laboratories and industry for months before the authorities were informed? Similarly, was the rapid alert system notified of these developments as intended?
These are issues I will now be taking up with the federal authorities in Germany. A mission of the Food and Veterinary Office will take place shortly to assist in this process. Previous FVO reports on both residue control measures and controls in the organic food sector in Germany will also be taken fully into account. I can assure you that Parliament will be kept fully informed of all these developments.
I thank the Commissioner for his statement. Only in the last two sentences did he mention the role of the Food and Veterinary Office in Dublin. Since the Bureau has been in existence for some six or seven years, I wonder why it did not find this out sooner. As the Commissioner stated, the problem involving nitrofen has been around for some five or six years. If the Food and Veterinary Office in Dublin is indeed supposed to check the inspectors in the Member States, then it is a little late in tracking down this instance of food contamination. Why is that? Can the Commissioner give an explanation for this? How often, for example, have inspections taken place and how often do inspections take place in other countries to check on this type of thing and especially on organic production.
As the Commissioner stated, the problems surrounding the contamination of turkey meat in Germany are very reminiscent of those surrounding the dioxin contamination of chickens in Belgium in 1999. Then, however, the Commission levelled such heavy criticism at Belgium on account of its provision of information that due to a knee-jerk reaction in many countries inside and outside the EU, the borders closed for practically all Belgian agricultural products, with serious economic consequences. The Commission immediately introduced an export ban on possibly contaminated products, coupled with a very strict monitoring system.
Commissioner, when I now gauge the Commission's reaction to what has happened in Germany, then there is a world of difference. Germany notified too late, far too late, despite the fact that it already knew, which was not the case in Belgium. We were slightly late, but not that much. The Commission has been notified, but, unlike the affair in Belgium, no complaints have been lodged against Germany. No action has been taken, etc. Do not be surprised therefore that there is a feeling in Belgium that once again, the Commission's reaction is completely different because a large Member State is involved. I would therefore like to know why that is, Commissioner, and I would appreciate your thoughts on how you handled this situation.
In answer to Mr Kindermann's question on how we can ensure that Member States carry out their work properly, first of all it is the primary role of the authorities in the Member States to carry out their functions and to comply with the legislation. That is a responsibility that is imposed primarily on the Member States themselves. In addition to that, there is the function of the FVO in ensuring that this work is done. Their function is to inspect the inspectors. In carrying out that task, they produce reports which are published on the Internet.
In answer to Mr Mulder, that is what happened in this instance. The FVO carried out this work. There were reports on residues in Germany in July 2001 and on controls in the organic sector. These reports, which found serious weaknesses, are already available on the Internet. They have been the subject of discussion in the past. I reiterate to Mr Mulder what I said in answer to Mr Kindermann: the role of the FVO is to inspect the inspectors. It cannot ensure that every single plant is carrying out its work properly and carefully. That is a function for the inspectors employed by the Member States themselves.
The third question related to whether Belgium and Germany have been treated unequally. Discrimination means treating two situations which are the same in a different manner, or treating two different situations in the same way.
In this instance we have two different situations. They are not comparable in scale. Large sections of the pig and poultry industry in Belgium were affected at that time. In Germany an estimated 1% of the organic sector - itself a niche sector which amounts to only 2% of overall production - is concerned in this instance. The German authorities made good progress in tracing and recalling potentially contaminated products. Unfortunately the scale of the dioxin problem in Belgium made tracing much more difficult.
It is important to recall that, because we have been working together over the last two-and-a-half years, we have put in place safety measures to ensure traceability. In this instance the legislation did work. It was not in place to assist those who were in charge of the issues in 1999. There was a significant delay in reporting the problems in Belgium, resulting in the risk of dissemination of the dioxin throughout Belgium and other Member States, in circumstances where the level of contamination, particularly of pork and poultry, was very significant - much more widespread than in the present instance.
The handling of the nitrofen contamination has met with general satisfaction in the Member States. It has been discussed in the standing committee today and will be discussed again on Friday. Only Belgium considered the EU response to the dioxin crisis unsatisfactory in terms of the EU-wide ban. Third countries were also threatening measures against all EU exports, in the absence of proof that the problem was confined to Belgium. Once again, there is a significant difference between the two situations.
My first important decision on assuming office was to lift restrictions on the export of Belgian beef arising from the dioxin crisis. You will appreciate that this was not a comfortable decision for a new Commissioner for Health and Consumer Protection with responsibility for food safety on his very first day in office. Nonetheless I took it because I was advised to and the evidence that was put before me supported it. I was satisfied that the easing of restrictions was justified.
I therefore take very seriously any suggestion that the Commission may have treated two Member States differently merely because one is large and one is small. I am very sensitive to these issues, not least because of where I come from. It would be entirely wrong for anyone to think that the Commission's decisions over the last week were based on anything other than the scientific facts and the advice given to me and the standing committee which led us to conclude that our decisions were the right ones.
I insist that my decision was based solely on objective analysis, completely divorced from any consideration of the size of the Member State involved. That is my position.
Mr President, Commissioner, all credit to your consistent approach! It is sometimes helpful in federal systems for their states to be forced to take consistent action in these matters. I have three questions to put to you.
Firstly, do feedingstuffs not also have to be checked regularly, and not just the foodstuffs that, as it were, result from them?
Secondly, must this not apply particularly to imports from countries in which sprays containing nitrofen continue to be used or where large stocks of them are still available?
Thirdly, if you are - as you have hinted - resuming checks for nitrofen, are you working on the assumption that traces of nitrofen will be found in other countries and in the conventional farming sector as well?
Mr President, Commissioner, I do not normally praise the Commission but, on this occasion, I wish to do so both in view of the Green Paper, or the follow-up to the Green Paper to which you refer, and also in view of the fact that we are soon to have the opportunity to cooperate within the 'enforcement sector' in the matter of consumer protection.
I wish to put three questions:
Will any sector be excluded from a fair trade directive's being applied to it? We now see that, in spite of our having obtained a financial services directive, there is still a lot to be done.
How will the European Parliament be associated with the group of experts?
What is to happen concerning the proposal for a regulation on sales promotion measures?
I also regret that Parliament has still not been able to come up with a response to the Green Paper, but that has quite a lot to do with shortcomings in the way in which Parliament is structured when it comes to dealing with consumer issues.
Mr President, I shall also focus my remarks on the Green Paper communication. I would like particularly to invite Mr Byrne to confirm to the House that the provisions of last week's Communication by President Prodi on simplifying and improving the regulatory environment will be applied in full to the extension of his proposal.
I would also particularly like him to confirm that he will be undertaking a full regulatory impact assessment of this wide-ranging proposal and that he has not excluded the possibility of meeting the undoubted requirements he has set out for improving the quality of consumer protection by means other than a directive. In conclusion could I also invite him to confirm to the House tonight what he said to the Legal Affairs Committee the other week, namely that the sales promotion regulation continues to have his full support and is entirely compatible with the suggested proposals.
I should like to congratulate the Commissioner on the win by his home team in football today.
I want to follow in a similar vein to the previous speaker. We welcome the proposals in the Green Paper. However, Commissioner, you will agree that your ideas are progressing very fast in this area. In the light of the proposals on better government that came out last week, which Mr Harbour mentioned, I want to ask you three specific questions. What improvements do you intend to make in terms of consultation of all the actors involved - consumers, SMEs, and the government departments that will have to implement any particular laws that emerge from this? How do you intend to improve the evaluation of the impact assessment in terms of cost? Can you guarantee to make available all consultations on the web so that these will be available for consultation?
I would like to thank your staff for providing me with previous consultations. However, it has to be said that they are all in different languages. I cannot read all of them; and if there is to be transparency on these issues they need to be available publicly on the web and in languages that people can understand.
Commissioner, your explanation to Mrs Smet is not satisfactory to me. The crisis has been going on since September. The German Agriculture Minister has known since 21 May. This is now almost three weeks ago. We worked together on the regulation concerning the European Food Safety Authority. This is the first test for this regulation. And what does Article 53 of this regulation state? That when a serious risk to the health of the public, animals or the environment is established, the Commission must, or can, take a number of measures without delay. This includes, for example, the suspension of introducing products onto the market. You have failed to do this, you have reassured us, while I have been given some information that tells me that somewhere, I do not know where, there is 100 tonnes of contaminated wheat. You claim that there is only one source. You have the information that there is only one source, while the contamination has been in progress since September, and while we all know that this warehouse in Vorpommern has been in use since October. So you are not convincing me. I really have the feeling here that a large Member State has been given preferential treatment compared to a small Member State like mine.
I do not want to enter into the discussion of large and small countries. However, I have two specific questions.
Did I hear the Commissioner correctly when he said that we have actually known since June 2001 from inspectors that nitrofen had been found. Why did rapid alert not work? This is my first question.
My second question concerns the assertion of consumer protection. In my view, this presupposes strong and independent consumer protection organisations. Especially in consideration of the nitrofen scandal, this also presupposes additional measures, particularly with a view to new countries joining. What will the Commissioner do about supporting strong and independent organisations in the candidate countries? I would be interested to find out.
Mr President, Commissioner, in one minute nobody should confuse attitude with platitude. I will be quick, firstly could you come back to this House when you know more about the timescale of the German contamination issue, particularly whether the rapid alert system worked effectively. There are more similarities with the Belgian case than I think you imply today.
Secondly, would you accept with respect to consumer consultation that you need to be looking at the duty not to trade unfairly and the accumulation of case history in that field, as well as setting out the duty to trade fairly, which in your country and mine, and some others, is a fairly new concept.
Commissioner Byrne stated that the European Parliament had not yet expressed an opinion on the Green Paper on consumer protection, but that he did not see this as a particular problem and that, moreover, the Commission had enough of a political mandate - if I understood correctly - to determine the broad outlines of future consumer policy.
For my part, before asking my question, which will be quite straightforward, I should like to say that at this stage the European Parliament has not given any political mandate to the Commission to determine broad outlines of any kind. My question is therefore as follows: to what extent does the Commission intend to take account of the European Parliament's opinion; is it still worth its even issuing an opinion when clearly the broad outlines have been defined and the major decisions made, whether it be on the choice of a framework directive as the preferred legal instrument or on legal principles, fair commercial practices, mutual recognition, or even to deregulate existing provisions?
Mr President, that remains the case. I understand why Members from other countries are displeased. Let me say as a German that I think what has happened in Germany is a scandal, and our farmers are the ones who are suffering from it. Mrs Künast, our Minister for Consumer Protection, Food and Agriculture, has done nothing except make announcements at the top of her voice. Functioning channels of communication need to be created, and very soon. This has not been achieved. At the time of the Lannoye report, our group wanted mandatory reporting by the authorities to start at an earlier date. We asked for 2003, and 2005 was what we got. What I want to ask the Commissioner is this: what do you think about that in the aftermath of this scandal? Should we not, after all, impose this obligation on the authorities earlier?
In answer to the first question by Mr Graefe zu Baringdorf, the situation here is that there are residue monitoring plans in place at both EU and Member State level. These plans include banned substances such as nitrofen. The plans have proven their effectiveness in recent months. The presence of chloramphenicol, for instance and, indeed, nitrofen were identified by this procedure. They are both banned substances that were brought to light by the use of this procedure. Finally, such testing extends to both imported and domestically produced products. A number of Members raised that point.
Food and feedingstuffs must be safe, irrespective of their origin. The residue plans from third countries, which are obligatory under EU legislation, are carefully checked to ensure that the necessary controls are in place. The same issue arises with candidate countries. We exercise the same degree of care to ensure compliance.
The second question relates to the Green Paper and whether any sectors are going to be excluded. The financial sector will be excluded and the whole area of food safety legislation will not be covered because it has its own separate legal regime. Parliament will be involved; not only will Parliament's opinion on the original paper be taken into account, but also we await the opinion on this follow-up paper. So Parliament has an opportunity to present an opinion on both papers. The reason we moved ahead was not, I can assure you, through any disrespect to Parliament, but because there was a considerable degree of pressure by the Council and others. Also it was felt that the first paper was not as detailed as people wanted. I felt that it was useful to make the follow-up paper more detailed to assist Parliament in reaching its conclusions and perhaps providing an even more valuable opinion for me to take into account when we come to draft the final framework directive. Obviously Parliament will have a full role, as it normally does.
I was then asked whether I would take into account the better regulation communication by President Prodi last week. I confirm that I will and I also confirm what I said in the Committee on Legal Affairs and the Internal Market some weeks ago, that I was involved in the work on the sales promotion directive. My services and I support that. That piece of legislation is compatible with this communication and with our general plans on unfair trading practices.
Mrs McCarthy is concerned that we are moving very fast. That is probably true. However, it is intended to consult fully with stakeholders. As I said, there will also be provision for stakeholders on all sides to have a role in the operation of the legislation when it becomes operational.
Mr Staes goes back to the point about Belgium and unequal treatment. I can only repeat what I said earlier. Neither I nor my services were motivated by any considerations of the size of the Member State.
To Mrs Oomen-Ruijten I can say that we in the European Union have only known about this since 24 May, although private laboratories in Germany have known since January. We are very unhappy that it took so long to notify the federal authorities. As I said earlier, this point is being taken up with the federal authorities. This is an issue of some concern and I know it is a concern in the countries with a federal structure, where sometimes there is perhaps not the same speed of communication between regions or Länder and the federal authorities. But I must insist that at European Union level our interlocutor is the federal government and therefore the institutions of the European Union cannot be mollified by responses from Member States with a federal structure that really there is nothing they can do because the problem resides in their Länder or regions. That is not a response that we at European Union level can accept.
As regards third countries, I can only repeat what I said earlier in response to Mr Graefe zu Baringdorf. They are treated in an equivalent manner to Member States.
Mr Whitehead then asked if I would come back again when I have more information. I am always happy to come back to Parliament with up-to-date information on any issue, particularly an issue of such importance as this.
On the second question, he asks me about the accumulation of case-law and fair trading. People used to a common law system are often anxious that what we are trying to do here is move closer to a codified system which they would not feel totally happy with.
I addressed this issue before when I was here and I said on that occasion that I am sensitive to this point, both because of where I come from and because of my professional background. In our thinking on this and in the legislation put in place, we will seek to ensure that existing legal systems in the European Union are fully taken into account.
Mrs Patrie then asked me about the Green Paper. She may have misunderstood what I said earlier, or I may not have expressed myself very well. In bringing forward the paper at this time I did not intend any discourtesy to the House in not awaiting the opinion, but it was important for us to add further detail to the first proposal and give Parliament an opportunity to produce an even better opinion on our work in this area.
Finally, in response to Mrs Keppelhoff-Wiechert, I agree that there are problems in Germany and that there were delays. One of the federal agencies in Germany knew about this for quite some time and failed to inform the federal authorities. It was not just a question of the Länder knowing and failing to pass on information. A federal agency had that information and failed to pass it on.
There is one other issue I have some small concern about, or maybe it is a serious concern. Very often private laboratories have information on food safety issues. Under confidentiality clauses, they fail to disclose this information to the relevant authorities. We have resolved that to some extent with the food law that we passed here a couple of months ago, but unfortunately the requirement and the legal obligation for private laboratories to disclose relevant information to the public authorities will not become operational until 2005. This is a problem. It is something that has to be addressed by Member States, particularly those with a federal structure, to ensure that information available to private laboratories is made available to those who make public health decisions.
We are running 20 minutes late at the present time, Mr Staes, so I will not give the floor to anyone else. The subject will not go away. Sometimes Commissioners are very deft at making sure they do not fall into traps. Sometimes they do fall into traps. But I am sure that you, of all people, will find ways in which to maintain this subject on the agenda one way or another.
The debate is closed.
The next item is Question Time (B5-0252/2002). The following questions are addressed to the Commission.
Part I
Question No 3 by Paulo Casaca (H-0401/02):
Subject: Creation of European sugar-refining cartel with Community support
Article 81(1) of the Treaty prohibits cartels at European level, notably those having as their object the restriction or distortion of competition within the common market. However, as the Court of Auditors' special report No 20/2000, Paragraph 91, points out, there is no true common market in the sugar sector, and competition between the various sugar-refining enterprises does not exist. The suspicions raised by the Court of Auditors concerning the creation of an industry cartel with the endorsement of the European institutions are fully confirmed by the movements, or non-movements at international level, within the sugar and cane trade and by sugar prices on the European market. The Commission's ban on the sending of sugar consignments to the EU by refineries which do not have agreements with the European cartel amounts to a substantial reinforcement of this cartel's power.
Can the Commission explain why its services responsible for competition have still not launched any kind of investigation - whether within the Commission or externally - into the European sugar cartel's long-standing and visible practices of dividing up the markets, price-fixing, and dumping on to territories where no controls apply? Does the Commission not consider its own failure to act to be clearly in breach of the Treaty?
Mr President, contrary to the criticisms levelled at it by Mr Casaca, the Commission is confident that it has fully discharged its responsibilities in the sugar sector, which has been the subject of a number of proceedings regarding competition. In this regard, the Commission would like to point out that, over almost 30 years, it has collected evidence for a number of cases relating to the sector and has imposed penalties for both cartels at European level and agreements at national level and abuses of dominant position. All these decisions were subject to the control of the Court of Justice, which confirmed that they were fully justified.
In 2001, a fresh inquiry was opened following a claim, but the investigation did not yield proof of the alleged facts.
The sugar sector has, moreover, been the subject of specific inquiries in the context of the Regulation on the control of concentrations between undertakings. On the other hand, as Mr Casaca is aware, over a year ago, the Commission presented an initial reform of the common organisation of the market in the sugar sector. The objective of this reform was clearly to open the sector up further to competition. However, the European Parliament and the Council rejected the Commission's proposals by a large majority. Nevertheless, the Commission published a call for tenders for the performance of an external study on competition in the sugar sector and on the impact of the common organisation of the market in sugar. The results of this study should be ready early in 2003.
Mr President, I am actually astonished to hear the Commission state that there is no cartel operating in the sugar sector. Commissioner, we do not need studies, surveys or investigations. I would simply ask you to pick up the telephone and claim to be the owner of a supermarket in your country, telephone another Member State, such as France, Germany or the United Kingdom, and say that you want to buy sugar. Do this and see what answer you are given. You will be told that there is no sugar, because the market is completely sewn up by a cartel, with the blessing of the Commission, which fiercely defends this cartel whenever it is under attack, as in the Autonomous Region of the Azores. These are the facts. None of your justifications appeared in the report by the Court of Auditors when it stated the same thing and in fact the Commission said only that this situation was due to the nature of the sector.
Mr President, allow me to recall the many occasions on which the Commission has intervened in the sugar sector. Without claiming to be exhaustive, I should like to remind you that as early as the beginning of the 1970s the Commission adopted a decision penalising no less than sixteen companies for being in breach of Article 81 of the Treaty. In 1988 the Commission penalised British Sugar for abuse of a dominant position; in 1997 the Commission also penalised Irish Sugar for abuse of a dominant position. In 1998, the Commission penalised a price cartel on the British market in industrial sugar which had lasted for nearly four years. In 2001, a complaint was submitted to the Commission stating that sugar producers in one Member State had collectively refused to sell. Nevertheless, as I have just said, the investigation did not prove that there had been a coordinated refusal to sell. All of the parties have been informed that proceedings have been closed and the complaint has been withdrawn.
Finally, I should also like to recall that the Commission pays particular attention to these problems when monitoring concentrations. The Commission finds it regrettable that the European Parliament and the Council should - as I have just mentioned - have rejected the proposals it tabled more than a year ago by a large majority, proposals which specifically sought to introduce more competition in this market.
Question No 1 by Roy Perry (H-0387/02):
Subject: Extension of the 1993 Cable and Satellite Directive
To receive national TV channels by satellite outside their country of origin, it is necessary to obtain either an illegal decoder or a pirate card. Does the Commission agree that the Cable and Satellite Directive 93/83/EEC
Mr President, the Commission is of the opinion that, within the internal market, citizens should be able to receive television services from other Member States. It is therefore far from satisfactory that citizens should encounter difficulties in gaining access to programmes broadcast from other Member States via satellite.
Certain rules concerning copyright and rights related to copyright, applicable in particular to cross-border satellite broadcasting, are already laid down in Directive 93/83 in order to prevent certain difficulties. Nonetheless, while preparing the reports on the application of that directive, the Commission has been informed of existing problems and has highlighted them in a document which should be submitted to Parliament before summer.
In that context, the Commission would inform the Member who has tabled this question that it is currently reviewing the various aspects of this issue.
Mr President, I was hoping to be able to congratulate Commissioner Bolkestein on a normally forthright reply, but I listened to that reply and I wonder what I have heard. "The Commission is reviewing it." I am asking the Commission, are they going to do anything about it? We have a situation where we believe in the Single Market, where citizens move now in increasing numbers around the continent. They would like to be able to watch French television in Germany; they would like to be able to watch British television if they retire to Spain.
The reality is that the Single Market is not working. I would like to have just a glimmer of a more positive statement from the Commissioner that not only is he going to review this problem, but he is actually going to do something about it and make a positive proposal to the Parliament.
I agree with Mr Perry that the situation at present is highly unsatisfactory. As far as the broadcasting of television programmes is concerned, the internal market does not exist. The difficulty is that the possibilities for the Commission are restricted. The sad fact remains that the directive I referred to earlier, which was adopted in 1993, does not give the Commission a sufficient legal basis for infringement proceedings which might have been available to the Commission if the legal situation had been different.
Therefore it is not open to the Commission to start the infringement proceedings that I am sure Mr Perry would consider desirable. So all the Commission can do is carry out the study, which is nearing completion and will be submitted to Parliament as soon as it is ready - before the summer recess - so that Parliament can draw its own conclusions.
Mr Perry is completely right in expressing his serious dissatisfaction with the state of affairs. The Commission lacks any legal basis for any infringement proceedings that Members of Parliament might want to undertake. It is an unsatisfactory situation and the Commission is looking into the problem. Its analysis will come before Parliament as soon as possible. At the moment this is all I can say.
Obviously Mr Bolkestein is finding this a difficult one to square with his own principles of the Single Market, and I sympathise with him in that. Clearly, Directive 93/83 is unsatisfactory. Surely therefore the Commission can go back to the Treaty of Rome and the basis of the whole Community. As I understand it, the Commission's role is to make sure that the Community operates as a community and in accordance with its founding treaties. It should therefore work towards the Single Market by bringing forward a new directive which in fact implements the Single Market in television without frontiers.
Mr Purvis' reasoning is perfectly understandable and logical. On the other hand, the Commission issued a document on better regulation last week. The document, as Mr Purvis will know, prescribes a certain level of consultation, in particular as regards consultation with Parliament. Consultation is best carried out if it is based on a paper that analyses the problem at hand, and that is precisely what the Commission is doing.
I do not want to contradict the wishes of Mr Purvis or any Member of Parliament for a more satisfactory legal basis. Perhaps, indeed, it may be necessary to reach the same conclusion as Mr Purvis; but that conclusion should be based on a serious analysis, and my staff and I are engaged in that process. I repeat that we hope to submit the analysis to Parliament before summer.
We are very grateful to Mr Perry for this question because Parliament has in numerous reports asked for a revision and for the Commission to do something about this. We had a report on digital television where this same issue was raised. I cannot say whose name this report bore, I am too humble for that. So, there were a number of reports where we asked for that as well. It is ironic that we have a directive called television without frontiers while the copyright and the rules on collection societies are preventing us from doing anything.
I would ask the Commissioner about this review and the study that he is going to undertake: are you also going to look at the differences in operation between cable and satellite that also exist in the directive and are also unsatisfactory? In your report will you look at the role the collecting societies for the copyright owners are playing in this field which also prevents the functioning of the internal market?
May I remark that Mrs Thors is certainly not too humble to mention the title of any directive that she wishes to refer to. As far as her question is concerned, may I assure her that the document which my services and I are now preparing will discuss all aspects which are germane to the problem, the problem being the lack of an internal market in the case of television. Mrs Thors is quite right that whilst the directive is called télévision sans frontières - television without frontiers - it does not provide this. As I have already said to Mr Perry and Mr Purvis, it is a highly unsatisfactory state of affairs.
Question No 2 by John Joseph McCartin (H-0395/02):
Subject: Cattle growth hormones
In relation to the Commission's recent statement (IP/02/604) and press coverage on same ('new evidence of risk to humans from cattle growth hormones'), can the Commission state specifically what this new evidence shows and elaborate more fully on the type of health risk that could possibly arise, and does the Commission accept that, in the interests of transparency and credibility, the information they give to the public should be much more specific? Would it also be true to state that the Commission has found no firm evidence of a specific risk to human health from the use of such hormones?
The EU Scientific Committee on Veterinary Measures relating to Public Health was asked to review its previous opinions of April 1999 and May 2000 in the light of any new information, including the results of the studies launched by the Commission. In its opinion of 10 April 2002 the committee confirmed the risks posed by growth-promoting hormones to consumers that it had identified in its earlier opinions. In particular the committee concluded in its 1999 opinion that for 17ß-oestradiol there was a substantial body of evidence that it has to be considered as a complete carcinogen and that it exerts both tumour-initiating and tumour-promoting effects. No safe threshold could be established for any of the six hormones evaluated, and prepubertal children are the group of greatest concern because of their extremely low levels of endogenous production of hormones.
It was also concluded in 1999 that the adverse effects included developmental, neurobiological, genotoxic and carcinogenic effects. In saying that "no amendments to those opinions are justified", the scientists confirmed the validity of the previous opinions. New evidence was reported on the disposition of esters of 17ß-oestradiol and their accumulation in edible animal body fats.
This evidence needs to be considered in any exposure assessment as well as the consequences of the newly recognised, more complex metabolisms for synthetic hormones such as trenbolone, zeronol and melengestrol acetates. The possible adverse effects on human health of these residual metabolites require further assessment.
Finally, recent evidence was noted regarding possible adverse environmental effects. The Commission considers that its approach to consumer protection in this area is fully justified by scientific advice. The Commission shares the honourable Member's views concerning the importance of transparency and credibility, which is why the committee's opinions are immediately published on the website of the Commission's Directorate-General for Health and Consumer Protection, together with other relevant information on this issue.
I tabled this question not out of concerns about health or trading issues but out of concern for the credibility of the European Commission. I was in this Parliament when the ban was introduced originally and I voted for a minority report that was proposed by Professor Tom Raftery, an expert on all these matters. He firmly believed that the motivation behind the proposal to ban these products was political. As a German Member of Parliament told me: "Professor Raftery is right, but there is a wave of hysteria in Germany so I must vote against him". I do not think that a wave of hysteria is sufficient grounds for legislation by the European Commission.
My understanding is that the Commission's position is not supported by the best scientific evidence from the United Nations, the United States, Canada, New Zealand or Australia. These people are not noted for putting the health of their own citizens at risk, and they too base their policies on what they regard as sound scientific advice.
I want to ask the Commission if it agrees with me that in the present climate, when the European Commission is being put into a position of banning so many products and processes - even research itself in some instances - it is extremely important that what we do is seen to be soundly based and reliable. To do anything else will undermine the long-term credibility of the European Commission. I believe that we are doing that in this case.
I fully agree with the honourable Member's assessment of the situation in the sense that I believe that it is absolutely essential that the credibility of the Commission and of Parliament and of the institutions of the European Union be maintained in all respects, but particularly in this respect. I fully agree with that.
However I have to say, at the risk of repeating myself, that the relevant scientific committee has looked at this now on three separate occasions. They have furnished their opinions on those occasions, most recently within the last couple of months when they took into account the earlier opinions but also all the relevant up-to-date scientific opinion on this particular issue.
They have come to the conclusion that I have presented to you. I have to say that when I am engaged in the exercise of risk management, I have to follow the advice of the risk assessors, I have to follow the advice of scientific evidence and scientific opinion. If I fail to do that, or if any of us fails to do that, in my view we are completely lost. We are then at sea without a compass. That is why it is important for us to follow closely the advice that we are given. And I have to reiterate this is the advice that we have been given and that is why we have followed it closely on this issue.
May I make one further point, while I am on my feet: We are at the moment bringing through legislation in relation to this issue which is in response to the opinion of the WTO some years ago where a particular infirmity was found with our position by the WTO. That related to only one issue, and that was essentially a procedural issue. That issue has now been addressed in the amending legislation that is before this House and no doubt it will be discussed by you, Mr McCartin, and indeed other Members when this piece of legislation comes before the House on second reading.
Commissioner, a moment ago, we failed to see eye to eye because I felt you were not answering my questions. This time, however, I have to give you my unqualified support and say to Mr McCartin, who is usually such a congenial man who I work with very well, that the Commission does carry out very serious work in this area. Following on from the dispute in the World Trade Organisation, the Commission has commissioned scientists to carry out sound work. Seventeen studies have been submitted, and it is now beyond scientific doubt that the mutagen 17-beta-ostradiol is genotoxic and carcinogenic. This is an argument in our dispute in the World Trade Organisation. I would ask Mr McCartin not to cast any doubt, not even among farmers. It is clear that the six hormones used in the United States are not as healthy as is claimed, and very much harm public health.
I would like to ask the Commissioner whether you believe, based on the scientific information at your disposal, you now have sufficient arguments in order to finally settle the WTO dispute in favour of the European Union?
I thank Mr Staes for his support on that issue and I also thank him for his description of Mr McCartin as a friendly man, an opinion with which I would fully agree as a fellow countryman.
There is nothing much I can add to that, other than to say that the purpose of the legislation we are proceeding with at the moment is to bring us into conformity with the WTO ruling.
I do not wish to impose conditions on your questions, but I would remind you that this is Question Time and that you are entitled to argue, but this is not Statement Time.
Mr President, I just wanted to say that it should be announced that we have got on to Question No 2, as otherwise the Members in the House will not be aware that we have already moved on.
Technology has momentarily failed us; although the information appears on our little screens, it does not appear on the big one. I must state that I am unable to resolve the problem. Members sitting in their offices must count on these events occurring. We shall appoint you defender of Members' interests.
Question No 4 by Francisca Sauquillo Pérez del Arco (H-0403/02):
Subject: Court case in Equatorial Guinea against leaders of the democratic opposition
On 23 May a court case opens in Equatorial Guinea, without the minimum legal guarantees befitting a constitutional state, against various leaders of the democratic opposition, including Plácido Micó, the leader of Convergencia para la Democracia Social (Social Democrat Alliance); one of the lawyers representing the accused is under house arrest.
This court case yet again demonstrates the lack of any will on the part of the régime to meet the commitments given to the international community, including the EU, that it would begin the transition to democracy.
In view of Article 5 of the Lomé Convention and Article 9 of the Cotonu Agreement, has the Commission provided for any measures to penalise the continuing rejection of democracy by the regime in Equatorial Guinea?
The Commission and the Member States on the ground have closely monitored the recent trials in Equatorial Guinea and are deeply concerned at the procedural irregularities they observed. The EU has called on the relevant Guinean authorities to take the necessary measures to have the sentences reviewed to ensure that the fundamental rights of the accused are respected.
As regards cooperation, following a period of suspension from 1992 to 1997 the Commission signed the national indicative programme for the eighth EDF in July 2000. The only project approved to date is aimed at supporting democracy, human rights and good governance. However, it has not yet begun. The eighth EDF programme specifically provides that the release of other funds devoted to water and sanitation will be conditional upon a positive evaluation of the human rights situation in the country. The Commission can therefore take measures without resorting to Article 9 of the Cotonou Agreement.
Mr President, many thanks for the answer given by the Commissioner, which stated that irregularities have indeed taken place. I would say that what we have seen are more than irregularities: the trial was a farce and should be declared null and void. As the Commissioner knows very well, thanks to the media and to the international observers, the witnesses arrived having been tortured the day before and the trial ended with the leaders of the democratic opposition being sentenced to twenty years in prison. By acting in this way, the Government of Equatorial Guinea has proven that it fails to meet the minimum requirements of democracy and good governance.
The President of the European Council made a fine statement yesterday expressing his concern, but I do not think this will be enough. What is needed is for tangible measures to be taken; the President of that country cannot be allowed to continue travelling freely in Europe. I would, therefore, like the Commissioner to tell me what tangible actions the Commission foresees taking apart from those he has already mentioned.
I note what the honourable Member has said in her supplementary question. In particular I am aware that my colleague, Mr Nielson, who is the lead Commissioner on this matter, will fully take into account the issue she has raised.
Mr President, Commissioner, when Mr Obiang, the President of Equatorial Guinea, visited Brussels two years ago and met President Prodi, he gave him commitments to democratisation and to respect human rights, commitments which have been blatantly flouted, something made crystal clear by the trial - if it can be called a trial - that has just taken place.
Furthermore, it is also true that the European Union, only a few months ago, voted in the United Nations Human Rights Commission for a Resolution stating that the regime in Equatorial Guinea was taking steps towards democracy and towards respecting human rights.
I think that what has happened clearly shows that the commitments Mr Obiang gave to Mr Prodi have not been met. And the issue is this: is Mr Prodi - as President of the Commission - going to speak to Mr Obiang - as President of Equatorial Guinea - to demand explanations as to the degree to which those commitments are being complied with in view of this trial - I repeat, if it can be called a trial - that has taken place?
I know that contact has been made with the government in question. Views have been expressed and opinions imparted to them so that the government there is in no doubt as to the views of the European Union relating to this issue.
Before proceeding to the next question and because I share Mr Rübig's concern, I must clearly state that the corresponding questions do not appear on the screen because the system has broken down. Members who are now in their offices and who wish to follow this debate should take this into account and come down into the hemicycle.
Question No 5 by Jorge Salvador Hernández Mollar (H-0404/02):
Subject: Illegal immigration to the EU from Morocco
The Association Agreement with Morocco includes among its areas for priority action the need for dialogue to deal with illegal immigration and the conditions of return and the need to reduce migratory pressure. The 'action plan for asylum and migration' for Morocco emphasises that Morocco's failure to require visas of emigrants crossing its territory facilitates the entry of illegal immigrants into the EU and makes returning them difficult since proofs cannot be supplied. On 18 September 2000, the General Affairs Council mandated the Commission to negotiate a general EU-Morocco agreement on the return of immigrants.
Can the Commission state what initiatives for dialogue are under way under the Association Agreement? Does it consider it possible to use financial cooperation with Morocco as a lever for ensuring compliance with Title VI of the Agreement? Does it believe that pressure can be put in the immediate future on Morocco to make visas compulsory for third-country nationals, as a means of preventing irregular entry into the EU? Can it provide information on the state of play as regards negotiation of the above-mentioned agreement on the return of immigrants? Can the Commission take steps to ensure that the Member States and the European Parliament are kept informed, now and in the future and on a regular basis, on the progress of the negotiations?
Part II
As you can see: at the fifty-fifth minute of this Question Time we are on Question 5 and the honourable Member has asked five distinct questions in his question. I shall respond to them all.
On question 1, in the framework of the agreement the parties have established a working group on migration and social affairs. It has met twice so far and migration issues have been discussed in three categories: socio-economic development, support for legal migration and combating illegal migration. A series of informal thematic meetings on specific issues in these categories is anticipated this year and next year. In addition, a dialogue to prepare the MEDA-funded projects related to migration has been established.
On question 2, the Commission continually monitors the implementation of projects and programmes to ensure fulfilment of the said objectives. The dialogue on migration is making good progress and there are no indications that cooperation will not sustain progress in future. The Commission will of course take the satisfactory implementation of the association agreement into account when it decides on the allocation of future funds.
On question 3, the introduction of visas for third country nationals is a measure that the Moroccan authorities will need to consider. We can discuss that in the dialogue under the association agreement. If a visa system did help to curb the influx of illegal migrants through Morocco's southern and eastern borders the Commission could look favourably at supporting Moroccan initiatives for introducing such arrangements.
On question 4, in September 2000 the Council approved negotiating directives for a Community re-admission agreement with Morocco. After several high-level meetings last year, the Moroccans eventually agreed to enter into an informal dialogue on re-admission. The Commission has suggested formal negotiations being launched before the end of next month.
Finally, on question 5, whenever the Commission is authorised or mandated by the Council to negotiate a Community re-admission agreement with a third country it conducts negotiations in accordance with the relevant directives and in full compliance with the procedures set down in Article 300 of the Treaty. That makes provision for Parliament to be comprehensively informed about, and consulted on, the final outcome of negotiations. In addition, of course, the Commission is manifestly ready to inform the relevant parliamentary committees whenever it is invited to do so.
Commissioner, I am grateful for your answer but I want to say this: in the last five-year period, 4 000 Moroccan and sub-Saharan immigrants have died in the waters of the Straits of Gibraltar and off the coasts of the Canary Islands and, unfortunately hundreds of Moroccan minors crossing borders into the Spanish towns of Ceuta and Melilla are causing reception centres to overflow and have furthermore been committing serious attacks on the employees of those centres.
I feel, Commissioner, that Morocco must shoulder its responsibilities and these facts prove that it is not fulfilling its duties. I therefore ask you again, Commissioner, do you not think, given the gravity of this situation, that the current financial framework of aid to Morocco should be made dependent on its fulfilling its obligations in the field of immigration and of the control of its borders with the European Union?
I am grateful to the honourable Member as he points out the consequences of efforts to reach the continent of Europe are often terribly tragic, involving large numbers of casualties and deaths. The pressures on the system in Spain and other countries are self-evident. There is, however, a dilemma in seeking to use a financial framework for the purposes of moving the Moroccan authorities more in the direction that the honourable Member would want. I am sure he is conscious of that dilemma and aware that any risk or threat to financial support could weaken the system even further, and that would simply exacerbate the problem we are dealing with.
I can reassure him that the Commission is very actively engaged in trying to ensure that the best standards are set and maintained and will use all its endeavours to that end.
Mr President, with the association agreement that is currently being negotiated with Morocco, this is now the time when this issue is beginning to gather strength and when the agricultural concessions that will be granted are to be discussed.
European farmers are extremely concerned at the negotiating proposal that is being planned by the European Commission or which, at least, has been announced in the press. The Commission appears to prefer to negotiate over the export of cereals, milk, meat and oilseed rather than to go for a 5% annual increase, but is echoing Morocco's calls to reach 217 000 tonnes of the tomato quota, which is something that really concerns European farmers, especially all fruit and vegetable growers.
I should like to ask the Commissioner whether what has been written in the press is true or whether the Commission's idea is that this burden of proof should be divided equally among all European countries and that it should not always be the farming sector that foots the bill for the association agreement being negotiated with Morocco.
I have the feeling, Mrs Redondo Jiménez, that we are talking about illegal immigration. I am not going to interfere, however. The Commissioner is, of course, entitled to answer the question if he wishes.
As you point out, Mr President, the question raised by the honourable Member is not the question that has been tabled. I can assure her, however, that there is no sphere in which the Commission will act irresponsibly. We strive to ensure that there is effective burden-sharing, but I am mindful of the fact that we are counselled continually by those who are expert in this field that a more liberal attitude towards the purchase of goods from Third World countries would do more to stimulate world trade and conquer poverty, and thereby stem immigration, than possibly any other measure.
Mr President, the question actually referred to illegal immigration but, in this context, I should like to ask the Commissioner whether he sees that immigration is the other side of the coin of development and whether he understands that we are talking about many illegal immigrants who come from Morocco and from throughout northern Africa. How can we accept the contradiction that the MEDA Programme has been shrinking in the current three-year period and that the reduction in the preliminary draft budget for 2003 is quite drastic - 470% less in real terms? Does the Commissioner not see that this is crazy and that in order to combat this illegal immigration we have to undertake development programmes on the other side of the Mediterranean?
The honourable Member is right to indicate that the spur for migration - indeed including legal migration - is frequently poverty and the sense of hopelessness about the future that makes people desperate enough to uproot themselves and to seek to move to countries with which they have no familiarity either in terms of language or custom. It is true to say that development policies must be partly geared to trying to combat poverty to provide people with a workable, reasonable alternative to moving themselves and their families to other parts of the world.
It is important, however, that when the Community allocates funds for trying to combat poverty and provide the basis for sustainable development, those funds are fully and effectively spent. Upon examination, what the honourable Member will see is not any meanness or narrowness in the attitude taken to the MEDA programme. On the contrary, the attitude towards financing the MEDA programme has much more to do with a desire to ensure efficient, value-for-money spending with proper, generous effects for the people who should be the recipients of such development support, rather than simply having figures on a budget which can look impressive but have less impressive consequences.
Question No 6 by Christopher Heaton-Harris (H-0431/02):
Subject: The Berlaymont Building
What are the latest developments in negotiations between the European Commission and the Belgian Government over the renovations to the Berlaymont Building? What are the current projected costs? When does the Commission expect, if ever, to reoccupy the building? Will the Commission forward the cost-benefit analysis of the Berlaymont project to the European Parliament? Does the Commission feel that European and Belgian taxpayers are receiving proper value for money? Is the Commission satisfied with the quality and efficiency of the work being carried out on the Berlaymont Building?
Mr Heaton-Harris has put six distinct questions. I will answer them all, but it will unfortunately take a few minutes.
The first question: firstly, in the memorandum of understanding signed by the Belgian Minister Mr Rik Dams and me on behalf of the Commission on 17 July 2001, it was anticipated that the negotiations on the Berlaymont should be concluded by the end of December 2001. However, on 14 December, I was informed by the minister that Belgium would not be ready to discuss financial questions until February because he was expecting the outcome of relevant audits. The audit reports eventually became available to him in March and intensive negotiations then started.
Since then, the positions of the Belgian Government and the Commission have become closer, but we have not yet reached final agreement on the price that the Commission would be willing to pay or on legal guarantees which are required by the Commission. Negotiations are therefore continuing.
I will take questions 2 and 3 together. The Belgian authorities have confirmed that the current estimated costs of the basic renovated building are EUR 605 million and the Government has confirmed its intention to make the building fit for reoccupation by 31 December 2003. The history of this project means, however, that the Commission considers that certainty about the realistic hand-over date can only be established when a specific date has been fixed in a contract that will also make provision for financial penalties for late delivery.
Question 4: Before the Commission enters into a binding contract with the Belgian Government, we will naturally provide the budgetary authority with an analysis of the outcome of the negotiations held with the Belgian government. As I have indicated on several occasions, the Commission's negotiating position is based on an independent analysis of the total cost as well as on those costs that are due to the numerous delays encountered in the renovation project.
Question 5: I can confirm that throughout all the discussions and activities related to the Berlaymont question, the Commission has been motivated by the absolute need to ensure value for money in the use of Community funds. That will continue to be a major pre-condition for a satisfactory conclusion of the negotiations with Belgium.
Finally, question 6: The technical description of the building will be legally binding and there will be legal guarantees for the quality delivered. By these means, we will ensure that the final product satisfies high standards of quality.
As regards efficiency, the Commission has made it very clear that we are deeply dissatisfied with the fact that the original deadline was not respected and, even more importantly, that it has changed on numerous occasions. As I have said to Parliament and to the Belgian Government, I believe that many of the difficulties encountered in this project are due to serious management problems that originated with the management structure of Berlaymont 2000.
I have a couple of supplementary questions. In principle is the Commission absolutely committed to reoccupying the Berlaymont building? If not, when do you believe the final decision will be taken within the college of the Commission? Is there any sort of timetable within the Commission for looking at these procedures? How will the final cost of EUR 605 million be borne within the European budget?
I am grateful to the honourable Member because he provides me with an opportunity to further spell out the Commission's approach. The EUR 605 million is what the negotiations are all about, so I am not yet in a position to be able to say to him whether that overall price is satisfactory to us, whether it meets the needs we have or what our eventual position following the conclusion of negotiations will be about that price.
As far as the final decision in the College is concerned, that too is dependent on the satisfactory outcome of negotiations; and I have specified the fundamental considerations there. The price, if we are to reoccupy the Berlaymont, has to be satisfactory; the quality has to be acceptable; there have to be legal guarantees; and these are preconditions for our eventual reoccupation of the Berlaymont. Until those conditions are satisfied, I cannot specify a date for a final decision in the College. I hope that it will not be long delayed. It is in nobody's interest for the existing uncertainty to be continued.
I have, then, virtually answered the first question as to whether we are absolutely committed to reoccupying the renovated building. It is our preference to do so for a large number of reasons, not least the fact that possession of the building in something like 27 years would give us a very valuable piece of real estate in an extremely intensively developed part of Brussels. We are also aware that the logistical convenience of the Commission would be served by being able to reoccupy that building, but we will not reoccupy under any conditions; and therefore it is crucial that if we are to consider, finally, reoccupation of the Berlaymont Building, we are confident that the requirements relating to price and value, which we have made very clear throughout, are satisfied.
I would like Mr Kinnock to elaborate on his last answer and just to confirm, in the light of the very extensive organisational reforms, and all that is implied in some of the changes of responsibility, out-sourcing, and the new technology, whether he is really satisfied that the Berlaymont is going to be the appropriate home for the new re-focused Commission.
Alongside that, I wonder if I might invite him, given that yesterday this Parliament finally received formally the package for the reform of the Staff Regulations, to say what his expectations are in terms of our scrutiny of this very important package given that it is of course tied in with a number of important considerations, such as the pay package, 'le méthode', and what he would like to see the Parliament do in terms of timing and other work on this important package.
I am grateful, as ever, to Mr Harbour for illuminating questions. On the second point, I should like to take this opportunity of saying what I told the Bureau of Parliament earlier today, and I have said it to many parliamentarians: the package of proposed reforms of the Staff Regulations are now before Parliament and the Council. Everyone's interests would be served - in particular Parliament's interests - if it were possible for Parliament to arrive at its opinion this year, simply because that would then facilitate consideration of any revisions that Parliament proposed or any opinions that it presented. Consideration of those features could then take place properly in the early months of 2003. If we receive Parliament's opinion late, then that, obviously, would put pressure on the time available for the proper consideration of Parliament's opinion.
On the first question, we believe that a properly equipped modern facility Berlaymont would, at the right price, be an appropriate home for the European Commission. There is no doubt about that. Certainly, with the additional pressures that are coming with an unprecedented enlargement, that emphasises the case. However desirable and however appropriate the Berlaymont is - and we have made that clear throughout - the acceptability of the Berlaymont is conditional upon the satisfaction of standards of quality and the negotiation and conclusion on a reasonable price. Until those conditions are satisfied, we cannot conclusively say that we would definitely go back into the Berlaymont, however desirable it may be in terms of location and facility.
Thank you very much for your cooperation, Commissioner.
Questions to Mr Liikanen
Mr President, it is a real procedural motion this time. By this, I mean that some MEPs, myself included at times, take advantage of this possibility, but this is a real procedural motion. I am a loyal customer of question time. I therefore prepare my questions. I knew that Mr Kinnock would be present, and I therefore asked Mr Kinnock a very specific question. This is question No 18 about language use in the European institutions. The services of Parliament have included this question in the third section, that is, the second question in the third section, although it was an explicit question for Mr Kinnock. I do not understand this. I will now only receive a written reply, while I might have wanted to ask Mr Kinnock additional questions. Can you explain to me how the procedure worked in this case, and why a question addressed to Mr Kinnock still ends up in the third section?
I take very good note of your comments, but as you know, and as laid down in the Rules of Procedure, it is the President, together with his cabinet, who sets the order and the allocation of questions to the Commission, and the Commission decides which question each Commissioner shall answer. Your question has been scheduled for the end of the day, in the third part, which is certain to be answered in writing. These are the provisions laid down in the Rules of Procedure and we will not be entering into a debate on the matter. This is how things stand.
As the author is not present, Questions No 7 lapses. Question No 8 by Pat the Cope Gallagher (H-0383/02), which has been taken over by Mr Crowley:
Subject: Measures to boost the European tourism industry
Following the recent informal meeting of tourism ministers and the stakeholders' seminar organised by the Spanish Presidency, can the Commission indicate what concrete measures it will propose to boost the European tourist industry, given the particular importance of the industry and job-creation potential within regions which, because of their peripheral location, have few other generators of economic growth and prosperity?
In its Communication "Working together for the future of European Tourism", the Commission proposed an operational framework with the aim of strengthening European tourism.
This Communication and the Parliament resolution on European tourism, and the Council Resolution on the future of European tourism, provide the basis for concrete measures to be undertaken.
But first of all, I would like to thank the European Parliament for its high involvement in promoting tourism as is shown by this question from the honourable Member. Recently, just in May, we had an opportunity to debate tourism, when the European Parliament adopted the report of Ms Torres Marques. The resolution supports our proposals and encourages us to implement and follow them up carefully.
Let me now turn to some of the concrete measures which will be taken.
The main objective is to incorporate tourism in Community policies and measures favouring an integrated approach.
We need to improve cooperation between tourism stakeholders, notably social partners, including an annual European Tourism Forum. We will organise this forum for the first time in December this year in Brussels. We want to promote stakeholder access to Community instruments, involving also local authorities and the private sector.
We are mobilising existing survey, analysis, competence and support centres for the development of knowledge and observation regarding tourism. This has been a major request by the European Parliament.
More specifically, we will look at Tourism Satellite Accounts to measure the economic impact of tourism, and on a European Agenda 21 for tourism to promote the sustainable development of tourism.
Finally, we need to strengthen the position and image of Europe as a diverse and attractive set of destinations. This was a major discussion point at the informal meeting of the tourism ministers, to which the honourable Member refers in his question.
These measures benefit all types of regions in Europe, also those with a peripheral location.
A considerable share of Structural Funds made available to the Member States supports tourism, both directly and indirectly. Less densely-populated, rural or peripheral regions can therefore make good use of the possibility offered in this context to create jobs and to generate economic growth.
For the mainstream programmes which represent over 90 % of the financial envelope available in the Structural Funds, the Commission has set clear guidelines which explicitly encourage the support of a balanced and sustainable development of tourism, in particular through three activities:
Firstly, the modernisation of tourism-related infrastructures and the improvement of their efficiency;
Secondly, upgrading skills and professional profiles in order to respond better to the expectations of tourists and the needs of the industry;
Thirdly, encouraging business-to-business partnerships, public-private cooperation and networking in order to improve the integration of the different services involved in the 'tourism chain?.
In the context of the diversification of activities in rural areas, there are also funds allocated in the framework of Rural Development Programmes by the European Agriculture Guarantee and Guidance Funds.
These measures try to improve the attractiveness of the villages and rural areas, protecting nature and historical and cultural heritage. Tourism related measures are also financed with the Funds allocated to the Community Initiative LEADER+ improving the quality of life of the rural areas.
In conclusion, tourism development should be carefully planned so as to take into consideration the carrying capacity of the site with regard to environmental, social and economic impacts.
I should like to thank the Commissioner for his response to the question. I have three follow-up points in relation to what you have said.
Firstly, with regard to sustainable tourism, obviously tourism is best dealt with where you have human populations. Therefore maintaining people in rural areas and in peripheral areas of the European Union is a better way of encouraging more tourism to those areas. On that particular point, would a proposal with regard to the worldwide marketing of the European Union as a tourist destination be considered - not necessarily funded or put in place, but just considered?
Secondly, can we utilise already existing airline hubs to ensure that peripheral areas can be serviced into those areas as well? The European Commission has already given approval for marketing support to small regional airports because of their importance in creating tourism and economic development.
There is a necessity and an urgency with regard to ensuring that those people who make investments in the tourism product and the tourism area are given the necessary back-up marketing and structural supports from the European Union programmes, which are sometimes denied them because they have already made capital investments themselves.
In reply to the honourable Member, I would say this: first of all, we discussed in a ministerial meeting - and since that we have included in the Europe Action Plan 2005 - a possibility to create a European-wide portal which would provide easy access to all European destinations. If this were to be done as a project between the Member States, of course according to their choice, these kinds of peripheral, lesser-known but exciting areas would be better marketed.
Secondly, I agree with you that in those areas where there is a rural population it is easier to guarantee sustainable development. If the marketing is well done there are a lot of tourists who will chose these types of destinations. But it is difficult for companies to reach rural populations. Concentrated Internet marketing would be the cheapest way.
Finally, on the investment issue, I should know more of the details of the fund which the Member is talking about. I am sure that we can come back to this issue later.
Mr President, ladies and gentlemen, I wish to ask the Commissioner what he will do to get the effects of Basle II to promote tourism enterprises? The present situation is that tourism enterprises do not, as a rule, have equity capital, are financed in the long term, and rating is too expensive for them. In the Budget guidelines, Parliament proposed the drawing up of an action plan, quite simply in order to avoid mass bankruptcies and a great increase in unemployment in this sector.
As far as Basle II is concerned, thanks to the great attention paid to this issue by Parliament - and Mr Rübig in particular - the Commission is carefully following and participating in the preparations. Before any decisions are made, we will have open consultation with all the stakeholders so that nobody will be taken by surprise. The interests of European SMEs have indeed been communicated for inclusion in that preparatory work.
I fully agree with you that SMEs in general and tourism enterprises in particular, which often do not have much equity capital, are most vulnerable if borrowing or lending become too tight. We need to pay particular attention to that. The problem is that real banking activities are run in Member States by private financial institutions. Our scope is therefore limited.
Question No 9 by Astrid Thors (H-0449/02):
Subject: Migration to an open API
How does the Commission intend to encourage and organise migration from existing APIs to a single open API in the following months? How does the Commission intend to organise the dialogue on such migration? Will the Commission restrict this dialogue only to industry and technical experts, or is it willing to open this dialogue also to consumer groups and members of the European Parliament?
The honourable Member's question concerning migration to an open API for application programs is about operational compatibility for interactive TV services. There are three parts to the question.
First part: How does the Commission intend to promote and organise migration from existing APIs to a single API?
The provisions of Article 18 of European Parliament and Council Directive 2002/21/EC on a common regulatory framework for electronic communications networks and services (Framework Directive) includes a legal requirement for the Member States to promote transparency when it comes to making APIs available for application programs.
The provisions do not include a requirement for any particular API technology or a single API. The standard for multimedia home platforms (or MHPs) fulfils the requirements for operational compatibility and transparency in this area. We are therefore encouraging industry to introduce this standard voluntarily. The MHP standard will be included in the list of standards published in the Official Journal of the European Communities in accordance with the directive. The Member States are responsible for encouraging use of the standards included in the list. We anticipate the list's being published this autumn.
According to the directive, the Member States must also carry out a review of operational compatibility and user options before July 2004. The directive contains a procedure for making use of a standard compulsory. That is one of the issues which will be addressed in the proposed review.
The second part of the question is as follows: How does the Commission intend to organise the dialogue in connection with such a migration?
The Information Society Directorate-General has initiated a dialogue with industry on operational compatibility for interactive TV services. Operational compatibility has been set up as the most important objective, and standardisation is part of the solution. There is a lack of agreement within industry as to what operational compatibility actually involves. We have therefore taken measures to give some impetus to the dialogue.
First of all, we have asked the Digital Video Broadcasting (or DVB) Group to investigate the technical operational compatibility of interactive services. Secondly, we have begun an investigation of the strategic aspects of operational compatibility so as to have access to an independent analysis later this year. Consumer issues are among those covered by the analysis.
Finally, we have asked the standardisation body, CENELEC, to carry out a preliminary investigation of the standardisation of digital TV and interactive TV services. Their brief will be to analyse the present technical position and come up with recommendations.
The third part of the question concerns whether the Commission will restrict the dialogue exclusively to industry and have it cover only technical aspects. In fact, it is also willing to open the dialogue to consumer groups and Members of the European Parliament. I am very well disposed to participation by MEPs and consumer groups.
The dialogue must, however, have a stable technical basis, and that is what we are at present concentrating upon. The political debate must be preceded by careful investigations of issues such as operational compatibility. The decision makers must understand what alternatives there are and what the consequences of these would be. It is a process which shows that the Commission is following up the commitment it made in the December plenary.
The Commissioner is right in saying that the decision makers should ideally understand what they are talking about. That is something on which we completely agree. I am also pleased that you indicated the timetable for publication of the standard. If, however, we look at developments in Europe and at the almost daily contributions to Finnish newspapers too, there is a prevailing uncertainty - even in Finland, as one of the countries to have signed a memorandum of understanding - as to whether the same standard will be used by cable, satellite and terrestrial operators.
The question, therefore, is: Does the Commissioner think that 2004 is adequate as a deadline? In fact, we are in something of a 'chicken and egg' situation where developments within digital TV are concerned. May I ask the Commissioner if the issue of digital TV is in some way to be touched upon again before Seville?
I want to give two answers. Where the Seville Summit is concerned, digital TV will be included in the Europe 2005 action plan. I personally believe that digital television will play a major role in the information society in the longer term because the Internet must also be available via television if we really want the whole population to use it.
In December, we decided that industry should be given a year in which to adapt, once the directive had entered into force, and we must keep to that commitment. I very much appreciate, however, that we perhaps must do more in the course of time to guarantee that everyone who participates in the process is aware that, if a solution does not come about on a voluntary basis, the Commission has a mandate to act.
Question No 10 by Gary Titley (H-0450/02):
Subject: Regulatory impact assessments of SMEs
The European Commission's Communication on the creation of an interinstitutional network to develop instruments of impact assessment is most welcome. Indeed, attempts to achieve better regulation will only be successful when the European institutions cooperate. Since the Parliament enjoys the power of codecision in many business-related domains and MEPs' votes therefore have a direct impact on the regulation, how is the Commission planning to take forward its proposals and what concrete plans has it to involve the European Parliament in its strategy?
The Better Regulation package that the Commission adopted last week sets out a number of fundamental principles that will be followed in future policy and legislative proposals.
In particular, it establishes that all the Commission's proposals presented in the Annual Policy Strategy and later in the Work Programme will undergo a proportionate integrated impact assessment and that all departments will follow uniform minimum standards on consultation. Briefly, it aims at more transparent, efficient and cost-effective lawmaking.
Such tools should significantly contribute to improving the quality and coherence of policy design by the European institutions.
A strong and solid knowledge base for policy making is crucial if the European institutions are to improve the regulatory environment. The challenge is to ensure a high level of protection for European citizens in sensitive areas such as the environment, health and consumer protection, while avoiding over-regulation, which damages growth and employment prospects.
However, to meet our common objective of simplifying the Union's legislative environment, in particular for European small and medium-sized enterprises (SMEs), there is a need to increase interinstitutional cooperation, including cooperation on impact assessments by Parliament and the Council.
The Commission has been calling for this, proposing that a permanent interinstitutional mechanism be created to implement its Action Plan, in order to ensure the quality of legislation. In addition, during his presentation of the Better Regulation package to the Conference of Presidents at Parliament on 5 June, President Prodi renewed the appeal for an interinstitutional agreement on some of the proposed actions.
Hopefully, progress will soon be achieved. Encouraging discussions have already started between the three institutions.
In formally adopting new tools for impact analysis and consultation, the Commission also wants to promote a new culture of transparency, participation and challenge. All parties concerned by its proposals will be invited to contribute with their views and expertise.
Parliament has a crucial role to play in this process of cultural change.
I welcome Commissioner Liikanen's statement and his communication, which is a major step forward.
Could the Commissioner tell me if, as part of the impact assessment that the Commission will be carrying out, there will be a rigorous cost/benefit analysis of the Commission's proposal, taking into account all factors?
Secondly, given that the Commission proposes to do this before making proposals which then go before the Council and Parliament, how does it envisage following the amendments being made by the Council and Parliament to ensure that there is an impact assessment of those amendments?
I recognise that what he has done is lay down the gauntlet to Parliament to get its act together on carrying out assessments of its own amendments. Far too often Parliament passes amendments on important legislation with no consideration for its impact. I hope the Commission will be able to work with Parliament and the Council in order to ensure an on-going process.
As far as this impact assessment on the business side is concerned, we are very advanced. We had a two-year project to consolidate methodology on business impact assessments, we have organised a public hearing and consultation on that and I am happy to give all this information to the honourable Member. So it is well advanced and I hope that by the end of the year we will be in the phase that all the new major proposals will go through this kind of profound assessment.
As to the role of the other institutions, in the spirit of open and transparent legislation it will be important that the Parliament and the Council also include the same logic. That is not for the Commission to decide. If the Parliament, the Council and the Commission agree on the principles, the Commission's impact assessment already must have analysed different parameters and that information will be available and helpful to assess the amendments. If any further work needs to be done, I am sure the Commission is very willing to cooperate.
Mr President, ladies and gentlemen, the following assessment is of great and special importance for us, as bankruptcies have gone up over the past year by an average of 19% in the European Union, and in Germany by 32%. As regards the impact assessment, Commissioner, will you now have it worked out in the planned Green Paper on entrepreneurship, what European legislation has contributed to it and what can be done so that there are fewer bankruptcies in future?
I agree that it is important to have fewer bankruptcies, but this paper on entrepreneurship is intended to be a more basic analysis of the entrepreneurship dilemma in Europe: why are entrepreneurs so respected and appreciated and yet so few people want to become entrepreneurs?
The second problem is that those who want to become entrepreneurs want to stay manager-owners but do not want to grow. Why are so few prepared to take risks? We will analyse that in the broader sense but without neglecting Mr Rübig's point of view.
I would also like to compliment Mr Liikanen on the work that he has done on business impact assessment. I would like to press him a bit further, first of all, on the timing about when he expects this consistent methodology to be working throughout the directorates of the entire Commission.
Secondly; does he feel that there is a need for some independent assessment? Might there be a danger that the impact assessments being done by the directorates-general themselves would perhaps be a little too favourable towards the proposals?
Thirdly, would he agree with me that the logic followed through by my colleague Mr Titley, is that we really ought to be thinking in terms of having an independent regulatory assessment unit operating institutionally, which would provide a true external verification on impact assessment for all the European institutions?
On the first question, the commitment of the Commission is to start impact assessment gradually from the beginning of next year for all major proposals. That is a commitment for the whole Commission. I am sure the President will ensure that all the Directorates General will follow that.
I agree that an independent view on the assessment is a very valid one. When discussions take place between institutions, that is a good question to raise in that context. The Commission has no final view on that matter. I am ready to pass this question to my colleagues. I am sure that you will also discuss it in your context.
Thank you very much, Mr Liikanen.
Mr President, on a point of order, it was a big disappointment that President Prodi did not present his reform package on regulation to a Conference of Presidents open to all Members. Could you transmit this back to President Cox to say that many of us felt that as it was such an important announcement we should all have been involved in that announcement. I am sure the Commission would have benefited from that.
We take good note of your comments. We thank Mr Liikanen.
Questions to Commissioner De Palacio
Question No 12 by Joachim Wuermeling (H-0364/02), which has been taken over by Mrs Müller:
Subject: Dramatic increase in east-west traffic
Heavy goods traffic between the European Union and the candidate countries is increasing steadily owing to growth in trade. In the last five years, for instance, the number of lorries passing through customs clearance at border crossings between the Czech Republic and Bavaria has risen by 50%.
What further increase in road freight traffic is the Commission expecting in the next few years, in particular after accession?
Are Member States' road-building plans sufficient to accommodate the additional volume of traffic?
What action is the Commission taking to prevent bottlenecks that are emerging?
Mr President, the White Paper on European transport policy lays down that, unless new and wide-ranging initiatives are adopted, by 2010 traffic from heavy goods vehicles will increase by between 40% and 50% in comparison to its 1998 levels.
Experience suggests that the growth of transport, especially in border regions, will speed up as a result of enlargement. In the aim of dealing with the bottlenecks caused by this situation, the White Paper puts forward a policy designed to ensure a return to balance between the various forms of transport. It is appropriate that a considerable part of this growth in transport should take place in infrastructures other than roads, such as the railways, inland waterways or maritime transport.
The broad aim of the Commission proposal revising the decision on the guidelines for the trans-European transport network is to reduce bottlenecks. In this context, the Commission has proposed adding a set of links to the applicant countries. In order to improve East-West corridors, it has also proposed two new priority projects, which are: the combined transport project, the high-speed Stuttgart-Vienna rail link and the project to improve the Danube between Vilshoffen and Straubin.
Furthermore, the Commission has proposed amending the Regulation laying down general rules for the granting of Community financial aid in the field of trans-European networks, increasing the upper limits for cofinancing, from the current 10% to 20%, of investment costs, in exceptional cases, including projects carried out at borders with candidate countries.
The Commission intends to carry out a broader review of all the trans-European networks in 2004, bearing in mind the new shape of the European Union, in other words, the shape arising from enlargement.
With regard to the transport of goods by rail we have already presented, not only the first rail package that was adopted a year and a half ago, but also the second rail package that is intended, precisely, to boost the rail transport of goods, producing a railway fit for the twenty-first century, which is dynamic, competitive with roads, geared towards the customer and which, consequently, provides a high-quality service. I hope that the work in this Parliament and in the Council of Ministers will enable us soon to give the green light to these extremely important measures.
Lastly, in the field of logistics, thanks to the new Marco Polo project, designed to promote interoperability and to subsidise the development of alternatives to road transport, companies in the candidate countries will be able to obtain economic aid if they make their request for it in conjunction with a European Union company.
Thank you, Commissioner, for giving such comprehensive information. Mr Wuermeling and I are generally concerned about this as, in the border regions from which we come, the increase in the volume of traffic is not merely between 40% and 50%, but in excess of that figure. People living along the main roads in border areas have to cope with traffic jams, noise and gas emissions. When they travel to work, they constantly do so trailing behind HGVs from the Czech Republic, Slovakia, Romania and Bulgaria.
As a supplementary question, I would like to ask, as you have mentioned that railways are to receive special support, whether, in the meantime, measures have been taken or supported to transfer freight from road to rail in border regions, and whether you have had discussions about this with the German railways. That is my supplementary question.
Clearly, the increase in traffic will indeed be highly concentrated in border areas and for this very reason, we are promoting, through various projects, a return to rail goods transport in the fifteen current Member States of the European Union and also the maintenance of railways as a mode of transport in the candidate countries. In other words, even with the pre-accession funds, we are trying to ensure that the candidate countries do not dump their transport onto the roads and that they maintain a percentage at least equivalent to the current figure in the rail sector.
I am aware of the problems, the trouble and the annoyance caused to communities living next to major road transport arteries and this is why we are looking at how we can improve the quality of this traffic.
We have spoken with Deutsche Bahn, of course, and, next year, the first railway package will enter into force, which will mean, first of all, that the European Union will have, for the first time, a European railway network, which does not currently exist, that we will be able to move beyond national railway networks and that we will integrate these national networks into a European network.
Through this European network, the various transport operators, Deutsche Bahn amongst others, will compete against one another, enjoying non-discriminatory access to it. I believe that with these systems, and then with the introduction in the coming years of common or at least interoperable technical standards, we will be able to build a genuine European rail network that can really compete with road transport.
Madam President, I am very grateful for that reply. I must start by apologising for my somewhat late arrival, but I am glad that I managed to get here. As you will be aware, we are reforming our Rules of Procedure, a process in which I play a part as a shadow rapporteur, and people are getting very touchy about it all.
I would like to start by thanking the Commission for committing itself to plugging the gaps between the trans-European transport network in the European Union and the TINA network in the candidate countries. That is very important. It has submitted proposals for completing the trans-European networks and has also made financial commitments in this connection. This is, in my view, a very good thing. In the regions we live in, individual infrastructure projects are now, of course, the subject of heated debate. The reason why I am putting this supplementary question is that we still do not have a more or less reliable indication of by what percentage freight traffic, in particular, is expected to increase. It would be very important for us to know that, as it would also be for the public, for whom new transport links bring disadvantages to be endured.
Ladies and gentlemen, we do not know the exact percentage. We only have projections and forecasts and, as I said in my first speech, the forecast is of an increase of around 50% in road transport - between 40% and 50% - in the next ten years, in other words, by 2010. This is the general forecast; it is clearly quite possible, however, that the rate will be greater in some areas. The basis for this is the latest extensions to have been made: for example, the Iberian Peninsula - in its road link with France through the Pyrenees, or the integration of the Scandinavian countries, in their road links with the rest of the continent, or Austria.
There is no doubt that enlargement automatically produces a qualitative and quantitative increase in road links, but we cannot give you more specific figures, apart from the general forecasts of around 50% by the year 2010.
Question No 13 by Alexandros Alavanos (H-0369/02):
Subject: New unlawful aid granted to Olympic Airways
In its letter set out in Official Journal C 98 of 23 April 2002, the Commission addressed to Greece an 'order to provide information on the implementation of Article 10 of Council Regulation (EC) 659/1999
Mr President, on 6 March 2002 the Commission decided to initiate a normal review procedure, pursuant to Article 88(2) of the EC Treaty, with regard to the possible illegal use of State aid authorised by the Commission in previous decisions in 1994 and 1998, as well as the legality of new aid that has just been granted to Olympic Airways.
The Greek Government was notified of the decision and sent its comments on more than one occasion. The Commission's decision was also published in the Official Journal, so that interested third parties could send their comments to the Commission within the space of one month. This deadline ended on 23 May 2002, the date on which the Commission received comments from the parties concerned. The Commission will take a final decision once it has studied in great detail the comments sent by the Greek authorities and by interested third parties who have made a formal representation on the matter.
The Commission cannot comment on fundamental issues before issuing its final statement on the allegations made in its decision of 6 March 2002.
I thank the Commissioner. But one thing puzzles me. The question of the 1994 aid, which the Commission approved, is being reopened but, at the same time, the Commission has failed totally to react to comments made in the European Parliament by Members such as myself on the competition for the sale of Olympic Airways. What I should like to ask the Commission is this: first, who are the third interested parties? And secondly, is it the Commission's objective and is the Commission interested in the survival of Olympic Airways which, as we know, is vital to air travel in Greece?
Mr President, ladies and gentlemen, the Commission's aim is to foster the development of the air sector in the European Union and to help airlines to consolidate, to be competitive, to provide a good service for passengers. The Commission also wishes to enable economic development to take place.
I am fully aware that Olympic Airways is an extremely important company for Greece's economic activity and that it also has a marked affect on the economic activity of the European Union as a whole. Having said all of this, however, I must add that what we are talking about here - as I said before about 1994 and 1998 - is simply the way in which these decisions have been implemented, having been authorised at the time in line with the information that was available to us. We have, furthermore, requested confirmation and details from the Greek administration.
What I would most like to see, however, and I repeat, is for the Olympic affair to be resolved in a positive way, for all the initiatives and the work undertaken by the Greek authorities to privatise Olympic to reach a positive conclusion and simply not to see this type of information about further alleged aid from the Greek Government. I cannot tell you how much happier I would be if Olympic had no problems and if we were not having to look into this matter now.
As the time allocated to Question Time is at an end, Questions Nos 11 and 14 to 70 will be answered in writing
The next item is the continuation of the debate on the report (A5-0207/2002) by Mrs Hautala on behalf of Parliament's delegation to the Conciliation Committee on the joint text approved by the Conciliation Committee for a European Parliament and Council directive (PE-CONS 3624/2002 - C5-0185/2002 - 2000/0142(COD)) amending Council Directive 76/207/EEC on the implementation of the principle of equal treatment for men and women as regards access to employment, vocational training and promotion, and working conditions.
Mr President, we are all extremely satisfied to have reached the end of the procedure to reform the 1976 directive on equal treatment for men and women, a directive which has played an important part in the life of working women in Europe.
The new text, which we trust the European Parliament will adopt, reflects the outcome of systematic efforts by and successful cooperation between the three institutions of the European Union. It also reflects changes in economic and social conditions in the Member States of the European Union and efforts to update our social model. However, it also reflects the roles which women have to play today if we are to achieve our development targets and the obligations and responsibilities of the state and society towards working women.
The new directive will therefore be an important tool in achieving sexual equality in the workplace. New concepts have been included in the area of discrimination, such as sexual harassment, as have company action plans and employer's responsibilities. Equality monitoring bodies are to be created and, more importantly, subsidised at the insistence of the European People's Party. We believe this is an important directive and we must all work to ensure it is implemented, because our ultimate objective is the impact it will have on the life of working citizens. So we need to ensure that it is transposed into law in the Member States as quickly as possible and, more importantly, that information is broadly available to citizens, especially women, social agencies, the judicial system and the administrative system.
We must not overlook the importance of this information and awareness raising, because we all know that we have progressive legislation and policies in our countries, but they are not applied, which is why we have the effect of discrimination against women in the workplace. This directive must give laws and policies on equal treatment a chance to flourish and be applied.
Mr President, the conciliation procedure on the Equal Treatment Directive has produced a respectable result, for which heartfelt thanks are due to our rapporteur, Mrs Hautala. I am convinced that this amended directive will prove to be a milestone in the improvement of women's career opportunities. It was quite literally at the last minute that we managed to come to a compromise on the definition of the concept of sexual harassment in the workplace, one which prohibits any form of unwanted verbal, non-verbal or physical conduct of a sexual nature violating the dignity of the person affected. For the first time direct and indirect discrimination come within the scope of an EU law, with binding effect in fifteen Member States and soon in ten more.
It also constitutes a breakthrough of massive dimensions that women may not suffer any disadvantage in employment in connection with pregnancy or motherhood, and that they are accorded the right to their former job or an equivalent post after maternity leave. It has taken a tenacious struggle to give paternal leave to fathers and the protection of the directive to adoptive parents as well.
The Member States and the candidate countries now have until 2005 to see to it that businesses are required to set up independent units to draw up equal treatment plans, also to take preventive action and equip themselves with the resources they need to do this. Real sanctions are to be imposed for non-compliance. It is an open question whether the arrangement in Germany, with a voluntary joint commitment by the federal government and the employers' associations which goes in this direction, will meet the high standards of our EU directive. If businesses do not noticeably redouble their efforts to promote women, it is inevitable that the way ahead will be via a referral to the European Court of Justice.
Mr President, Mrs Hautala really deserves the recognition she is receiving today. In spite of stubborn and, in certain cases, fairly uninterested and uncommitted ministers, Mrs Hautala succeeded in crafting an excellent agreement.
The work on equality within the EU has taken a major step forwards. Both women and men can now call upon the law in avoiding sexual harassment. We know that it is women who all too commonly suffer harassment of this kind. Now, we are obtaining a legal definition in EC law, and the employer is being given a clear responsibility.
Many European women have had their working days ruined by men who will not take no for an answer. Between 40% and 50% of professionally employed women in the EU have at some point been exposed to sexual advances.
I am also particularly delighted that the right to parental leave is being strengthened, and for women as well as men. I should nonetheless have preferred clearer wording concerning people's right to return to the jobs they had before taking parental leave.
Finally, I would once again thank the Commissioner responsible for her assiduous work. I would also thank my fellow MEP, Mrs Hautala, for the characteristically Finnish refusal to give in that she has shown in the interests of European work on equality.
Mr President, it is with great pleasure that I thank Mrs Hautala for this serious piece of work. Mrs Hautala has not just lived with it herself but has also involved quite a few political groups in the course of a very long period, and that has paid dividends.
I wish particularly to mention that both parents are now entitled to return to the same, or similar, jobs following parental leave. That only applies, however, if this right is established in the Member States' legislation.
I really do hope that knowledge of this directive will quickly be disseminated among people and also be taken due note of by those Member States which still do not have this type of legislation.
It is also worth mentioning that the directive in actual fact gives concrete form to the political ambition always expressed in formal speeches: namely, that of being able to combine family and working life. The directive entails practical action that can contribute to realising this ambition. A lack of will and understanding is revealed when our political ambition collides with employers' absolute unwillingness to reflect upon their role when it comes to low birth rates in the European Union.
Finally, I would remind you, regarding Paragraph 9 of the report, that, in this area, the church and the army have proved to be two solidly reactionary elements in society.
Mr President, ladies and gentlemen, amendment of this directive had become urgently necessary in order to do justice to the Treaty of Amsterdam, which includes new provisions on equal opportunities for women and men, but many wide-ranging rulings by the European Court of Justice - for example in the Kalanke and Marschall cases - also provide grounds for adapting the directive. Both in Parliament and with the Council, we have striven long and hard for a workable compromise, never losing sight of our objective, which is to safeguard equal treatment for men and women as regards their access to work.
The definition of sexual harassment was being honed right up to the end, although opinions can still differ as to whether it should form part of a legal text. A compromise was reached on the setting up of one or more independent units to analyse and oversee the transposition and implementation of the directive. Units of this sort, which can also form part of existing facilities, are worthy of support. The directive also deals with the rights of adoptive parents in those Member States in which adoption leave is recognised. The right to return to a former job or to an equivalent post at the end of maternity leave has also been incorporated.
The Member States will now be obliged by this directive to introduce a range of binding measures on equal treatment, but businesses should not, in my view, be left to implement these on their own. To do it, they will also need support. It is only when the family, the raising of children, and the care of the aged are the responsibility of men and women equally, and only when men avail themselves of educational leave for family commitments as a matter of course, that we will have moved nearer to the goal of equal opportunities, equal rights and equal duties.
Mr President, we have a definitive text, approved at the conciliation meeting of 17 April, which rounded off a long period of work.
We in the Committee on Women's Rights and Equal Opportunities have sought to reach agreement on the most important points of this directive. It has not been easy; we have all made concessions, but we have managed to produce a text that satisfies the majority and which the Council agreed on following many meetings, both formal and informal. The directive addresses issues as important as the definition at Community level of sexual harassment; it bans discrimination against women on the grounds of pregnancy and maternity in the workplace, and also includes the issues of adoption and paternity, guaranteeing the employee's job or an equivalent job; positive measures have been included for sectors in which one gender is under-represented; preventive measures have been drawn up to prevent discrimination in the workplace on the grounds of gender - especially harassment and sexual harassment - ensuring that real sanctions will be imposed in the event of non-compliance with the directive; equal treatment in the workplace is to be planned and systematic, and reports are to be drawn up every four years to help us determine the real situation women have to cope with.
I believe that this is a good directive, which deals with the problems women face far too frequently, in the workplace and in professional life and will be a genuine tool to prevent discrimination. The excellent work done by the Spanish Presidency deserves mention as well as its efforts to ensure that the Council and the Commission were able to reach agreement.
Mr President, ladies and gentlemen, on behalf of my colleague, Mrs Diamantopoulou, who sends her apologies for not being with us this evening, I should like to congratulate all of you, and in particular Mrs Hautala, on reaching an agreement with the Council on this extremely important directive.
This agreement would not have been possible without Parliament and the Council's willingness to compromise. The political agreement of 17 April 2002 considerably strengthens the text of the common position which was adopted in June 2001. We can all be very proud of what we have achieved, because we have taken a significant step forward towards our shared objective of equality between men and women.
I think that we have successfully resolved all of the major issues and that we have, to a large extent, met the European Parliament's concerns. The dossier was a complex one and provoked various amendments. I believe that the final approved text is a compromise in the noble sense of the word, because we are giving the men and women of Europe a tangible result, a very robust directive. We have made considerable progress in the fight against discrimination on the grounds of sex and we have ensured that a fundamental principle of the Treaty will be implemented effectively in the Member States for the foreseeable future.
A striking feature of the new directive is its clarity, which guarantees legal certainty and ensures consistency with similar legislation seeking to combat discrimination. I particularly welcome the new provisions that have been introduced: the approval of a common European definition of sexual harassment, with a responsibility for employers; the prevention of harassment and sexual harassment and the establishment of company equality reports, and the extended mandate given by the directive to bodies responsible for implementing the principle of equality. The institutions have shown their determination to reach the compromises necessary to conclude this dossier, and I hope that this will set a precedent for future collaboration between them.
Mrs Diamantopoulou would certainly have been better to look at, but you have certainly dealt with the subject matter just as well as she would have done.
The debate is closed.
The vote will take place tomorrow at 11.30 a.m.
The next item is the joint debate on the following debates:
A5-0211/2002 by Mr van Velzen on behalf of the Committee on Industry, External Trade, Research and Energy on the amended proposal for a Council decision (COM (2002) 43 - C5-0212/2002 - 2001/0122(SNC)) adopting a specific programme for research, technological development and demonstration: 'Integrating and strengthening the European Research Area' (2002-2006);
A5-0206/2002 by Mrs Zorba on behalf of the Committee on Industry, External Trade, Research and Energy on the amended proposal for a Council decision (COM (2002) 43 - C5-0213/2002 - 2001/0123(CNS)) on adopting a specific programme for research, technological development and demonstration: 'structuring the European Research Area? (2002-2006);
A5-0210/2002) by Mr Piétrasanta on behalf of the Committee on Industry, External Trade, Research and Energy on the amended proposal for a Council decision (COM (2002) 43 - C5-0214/2002 - 2001/0124(CNS)) adopting a specific programme for research, technological development and demonstration to be carried out by means of direct actions by the Joint Research Centre (2002-2006);
A5-0209/2002 by Mr Alyssandrakis on behalf of the Committee on Industry, External Trade, Research and Energy on the amended proposal for a Council decision (COM (2002) 279 - C5-0333/2001 + COM (2002) 43 - C5-0215/2002 - 2001/0125(CNS)) adopting a specific programme 2002-2006 (Euratom) for research and training on nuclear energy;
A5-0208/2002) by Mr Schwaiger on behalf of the Committee on Industry, External Trade, Research and Energy on the amended proposal for a Council decision (COM (2002) 279 - C5-0334/2001 + COM (2002) 43 - C5-0216/2002 - 2001/0126(CNS)) adopting a specific programme 2002-2006 for research and training to be carried out by the Joint Research Centre by means of direct actions for the European Atomic Energy Community.
Mr President, Commissioner, ladies and gentlemen, first of all, I should like to express my thanks to the Commissioner and his cabinet, to the representatives of the European Commission, the Spanish Presidency, the secretariat of the Committee on Industry, External Trade, Research and Energy, the consultants, the shadow rapporteurs and all those who have been involved in the preparations for this report. In the final analysis, this is about the specific programmes for research, technological development and integration and reinforcement of the European Research Area. Mr President, I think we can only say that thanks to fruitful cooperation in this House - this is also true of the Caudron report - the European Parliament can be satisfied with the results which will be voted on tomorrow.
As I have said before, we are building on the successful work of Mr Caudron. Accordingly, we have adopted the structure and the appropriations of the Sixth Framework Programme as they are in the specific programmes, without making any changes. In that way, we are actually making history. For the first time, as far as I know, we are therefore voting twice in plenary about more or less the same amendments. Tomorrow, we will be voting again on the amendments which we had discussed before and adopted in the framework of the Caudron report and which we, in informal trilogue with the Council and Commission, have decided to transfer to the specific programmes. This seems to me to be an historic event.
What are, in fact, the items of the specific programme that have been added since Mr Caudron's Sixth Framework Programme? Needless to say, I will not enter into each and every detail, but simply allow me to mention a few points that are very close to my heart.
I will naturally begin with bio-science. We were right, in my view, to focus mainly on cancer research, among other things. We want European support for fundamental and experimental cancer research that is centred on issues related to a much more effective diagnosis at an earlier stage, for this is ultimately the basis for patient survival. We naturally also want more support for preventive measures. Last week, we held a discussion with a number of very prominent cancer specialists, and the word 'prevention' was very much on everyone's lips. I believe that we can make an important contribution to this by means of the Sixth Framework Programme. Furthermore, we also naturally want a much faster transfer of the results between experimental work and what ultimately benefits the patient, and we refer to this with an unusual word, namely 'translational research'. This is what it is all about.
We also support new approaches in the case of cardio-vascular diseases and diabetes, however, with the specific aim to try to establish a link between research in the field of the human genome and the application of new technologies and new research methods. In my view, we can make a lot of headway with this new approach of genetic engineering etc.
We are, however, also looking into other developments. We are, for example, looking into how nanotechnology can be used in order to treat heart attacks more effectively and faster, and how we can use advanced innovative technologies in surgery relating to cardio-vascular diseases. If we close our eyes and consider what we can offer our citizens in the next ten years in the form of new technologies, better research methods, etc, then you will appreciate the huge importance of this programme.
In the field of food safety, we also rightly focus in this programme on the fundamental role of food, diet and life style in people's health.
In my view, it is of enormous importance in Europe's information society to establish the link between mobile communication on the one hand and new technologies in the field of digital television, and the potential in the field of broad-band communication on the other. In this total package, we, as European industry, can play a much better role in employment too. In the final analysis, this is what matters.
I should also like to draw your attention to the INTAS project. We are always talking about a much stronger partnership between Europe and Russia. Thanks to the INTAS project, we can considerably strengthen cooperation with Russia, and that is of great importance, partly to combat the brain drain in Russia.
Finally, I should like to note that our Commissioner Busquin displayed a great deal of forward thinking when he established the Sixth Framework Programme in this manner and guided it in the direction of a European Research Area. He particularly played a pioneering role in Barcelona when he persuaded the Member States to make joint efforts in order to get industry, the national governments and the European Union ultimately to commit to 3% of GNP for research. This is when actual jobs are created in Europe, this is when dedication for a competitive Europe is evident, and I would thank the Commissioner for this forward thinking. You should see this programme in that light too. It is essential that all groups give their full support to this programme tomorrow so that it can be implemented at the earliest opportunity.
Mr President, a basic political problem has overshadowed all our debates over recent months: how to resolve the structural weaknesses in all areas of research in Europe. I think that, together, we can find suitable solutions which will ensure that the European Union can safeguard the future and respond to its citizens' expectations, given that today's European economies and societies are going for knowledge-based development.
As far as the specific programme for structuring the European Research Area is concerned, the Commission proposal did in fact contain all the ingredients we needed to identify sensitive points and I am grateful for the cooperation we enjoyed in committee and, vitally, from the Committee on Industry. As luck would have it, the Barcelona Council approved the Commission proposal on increasing overall expenditure on research during the course of our work. This was encouraging and came just at the right time.
These are a few of the basic points I should like to comment on: inter- and multidisciplinarity, which is, I think, crucial if we are to break traditional moulds and move on to more daring, innovative plans, to move into new research areas, rather than mere collaboration between various research areas. I think that, if we move in this direction, we shall release creative powers which will allow us Europeans to beat other forces in this field in the forthcoming race for international competitiveness.
The second point is collaboration between and the mobility of researchers. Attracting new researchers and overcoming obstacles is something which concerns not just the countries of Europe but candidate and third countries as well. I think that the Marie Curie fellowships will help here, which is why we are calling for the Commission to monitor mobility, so that the European Parliament has reliable statistics over coming years. Europe has much to gain from researchers from third countries. Not only must we avoid underestimating the importance of fellowships to them; I think we must also make some kind of commitment. And if I reiterate this issue, Commissioner, it is because I think that you agree on its importance.
The third point is the European Higher Education Area. Research and higher education have mutual benefits and are interconnected vessels. There is, of course, a degree of competition, the question of teaching rights. But I think that the Bologna procedure and the common initiative we are waiting for from Commissioners Busquin, Liikanen and Reding will be of immense interest here.
Society and science: the fears and expectations of European citizens from research and science are greater now than ever.
Not only do we need more systematic public dialogue, but this public dialogue needs to be structured so that it has a real impact on our society, provides food for thought and educates. Dialogue implies a two-way relationship and should allow European research to understand the needs of our citizens and to respond to social demands, which is why we insisted that social sciences and human sciences take priority. However, I believe that a great deal of work still needs to be done in the society and science area, mainly strategic, structural planning.
Finally, I should like to believe that, politically, we have done what we could, cautiously and by common assent, and have resolved some of the problems before us. From now on, as far as implementation is concerned, the Commission now has the baton, although the research community will play the leading role in applying the programme and we trust that it will not gainsay our political choices.
Mr President, the specific programme for research and training on nuclear energy provides EUR 940 million for activities in three priority areas - controlled thermonuclear fusion, management of radioactive waste and radiation protection - as well as other activities in the field of nuclear technology and safety. The bulk of the funds - EUR 750 million - is proposed to be used for nuclear fusion research, with a maximum of EUR 200 million provided for ITER, the Next Step tokamak device. Subject to a positive outcome of the international negotiations, a specific decision is expected in the period 2003-2004, so that construction of ITER could effectively start during the period 2005-2006. This will be a major step towards sustained production of energy from nuclear fusion, which is expected to become an efficient source of energy within a few decades. In view of the limited deposits of fossil fuel, the importance of this development cannot be underestimated. Consequently, the associated research fully deserves the proposed funding. Given the fact that the final decision on ITER has not been taken yet, the flexibility in partitioning funds between ITER and other fusion activities is an important element of the proposal.
Other activities within the field of controlled nuclear fusion include the Associations' programme in physics and technology and the exploitation of JET facilities. The Associations' programme includes, among others, studies of magnetic confinement schemes other than the tokamak, in particular the continuation of the construction of the Wendelstein 7-X "stellarator", research on fusion materials and keeping in touch with civil research activities on inertial confinement and possible alternative concepts.
The Joint European Taurus (JET) in Culham, England, has been a highly successful machine and its facilities will continue to be exploited, but will have to be phased out at an appropriate time to enable the corresponding resources to be redirected to ITER.
Regardless of the future of nuclear fusion reactors, the problem of radioactive waste - in particular long-lived waste - will be with us for several thousands of years. Consequently, it is only by an increase of the research efforts that we may hope to decrease the dangers emanating from them. The specific programme provides for EUR 90 million to be used for research on geological disposal and the development of concepts to produce less waste.
Radiation protection takes up to EUR 50 million. Finally, the chapter of "other activities" covers the evaluation of innovative concepts and the development of improved and safer nuclear energy processes, education and training in radiation protection, improvement of the safety of existing installations, for a total of EUR 50 million.
The Committee on Industry, External Trade, Research and Energy welcomes the Commission's proposal and expresses its support for fusion research in general and ITER in particular. A European site for ITER will confirm the worldwide leadership of the European Union in fusion technology, acquired through, among other things, the JET facilities, which should not be abandoned before exhausting its capabilities.
A number of amendments proposed by our committee refer to nuclear waste and nuclear safety. Ways of dealing with waste should be not only acceptable to society, but also intrinsically safe.
At this point, I should like to point out that there is a mistake in the French translation of Amendment No 4, where the original English text "both safe and acceptable" has been transmuted into "both healthy and acceptable". Could the President ensure that this is corrected?
The research on interim disposal, waste characterisation and waste packaging, should be funded, together with research on geological disposal. Research on innovative concepts and techniques that produce less waste should include the high-temperature reactor, light-water reactors, gas-cooled reactors, fast reactor technologies and co-generation.
Overall, the adoption of the report by the Committee on Industry will mark an important step towards more efficient and safer nuclear energy.
Mr President, Commissioner Busquin, ladies and gentlemen, my report deals with the direct actions for the European Atomic Energy Community that are implemented and realised in the Joint Research Centre and in its installations at Ispra, Petten, Geel, Mol and Karlsruhe. This specific programme has several focal points, the policy objectives of which I would like to discuss in detail now.
I will start, though, by saying a bit about education and training. Both advocates of atomic energy and its critics will surely agree that it is very important that an adequate number of young and superbly-qualified workers in the field of nuclear research in Europe should make an active contribution, by their research over the coming decades, to ensuring nuclear safety in the operational nuclear power stations and also, if need be, controlling the fuel cycle where this is a source of risk. The same applies to the safe storage of nuclear waste over the next few decades, and to its being able to be decontaminated as soon as possible.
That is why it is important to maintain the Joint Research Centre's high standards and build on its research capacity by training young scientists on courses and scientific practical placements which can, inter alia, be carried on in networks of international, national and regional facilities at the various levels.
More needs to be said about the general principles, but I do not want to go over the details again, as we had an in-depth discussion of them in the Sixth Framework Programme. However, there are two principles to which I want to give particular attention. The first principle is adherence to general ethical guidelines, which are also binding on EU researchers, and especially Euratom's. The public acceptability of research in the Member States plays an important part in this. You will be aware, Commissioner, of the misgivings that remain as regards some areas of scientific research, biotechnology for example.
Secondly, adherence to the principle that women researchers should have equal opportunities. This relates both to their training and also to the award of important research contracts, whether these are to be carried out by researchers acting on their own or in a team.
Now for the Joint Research Centre's specific objectives. I see research's principal contribution as being to the safety of the atomic power stations and of their fuel cycle. Europe's citizens can demand that the safety of atomic power stations meets the highest standards even in an enlarged European Union. The stringent western European rules, which the Member States have framed in exacting terms, but which have not to date been harmonised, must be recapitulated as part of the acquis communautaire and must also apply to the atomic power stations in the central and eastern European candidate countries.
The Joint Research Centre's expertise and the results of its research and that of the national authorities in the European Union should be drawn on in establishing a European code of nuclear safety, which should be ratified before enlargement takes place, enabling it to be put before the candidate countries as being valid in law. The candidate countries would have to accept this code as part of the acquis communautaire before their accession and would then have to put it into practice.
The Commission, especially Vice-President De Palacio, gave these ideas from the Committee on Industry, External Trade, Research and Energy a favourable reception and supported them. I also assume that you yourself will welcome these suggestions.
It is, then, our desire that a Commission proposal on this topic be submitted as early as this summer. To take an example, the continued operation of the as yet unmodified atomic power station at Ignalina in Lithuania is not acceptable. Another possibility would of course be for it to be decommissioned before Lithuania joins the European Union.
Taken as a whole, the European Union and the Joint Research Centre have a great deal of research capacity to hand in the field of nuclear safety. Maintaining that capacity for decades is a safety requirement for the public, who have to be able to live in safety, protected from the radioactivity from nuclear waste.
The second is the non-proliferation of nuclear weapons and, of course, of fissile materials. The safeguards in the Euratom Treaty do indeed provide for this control, but it must also be extended, by means of the whole range of expertise within the Joint Research Centre, to the non-proliferation of fissile materials, which can of course also be used in terrorist attacks. Thefts like those which have recently occurred in Germany are a warning signal in this respect. This of course applies equally to the tracking down of stolen nuclear material and its safe storage.
I will conclude by highlighting the cooperation between the Joint Research Centre and the medical sector's national and regional research centres, for example the cancer research carried on by the Institute for Transuranium Elements jointly with the German Cancer Research Centre.
Mr President, I am going to be presenting the non-nuclear section of the report on the Joint Research Centre (JRC), which represents two thirds of its budget. In the Sixth Framework Programme, the Joint Research Centre will be refocusing its activities so as to strengthen its organisational role and participate usefully in the European Research Area.
Its work programme has three distinguishing characteristics: concentration, openness and networking, and consumer-orientation. To this end, the Joint Research Centre has restructured its non-nuclear activities around two main areas, supported by specialist skills: food, chemical products and health, and sustainable environment and development. These areas will be supplemented by horizontal activities: technology foresight, reference materials and measurements, and public security and anti-fraud.
The total budget allocated to the JRC's activities stands at EUR 760 million. Its decision to adopt this new strategy and restructure its services was inspired by a report published last year by a high-level working party chaired by Étienne Davignon. These changes are intended to make the Joint Research Centre better adapted to the needs of political decision-makers and privileged users: the Council, Commission Directorates-General and Parliament.
The JRC will also be active in giving impetus to the European Research Area and the Sixth Framework Programme. It will work on setting up a Community system to harmonise measurements and will participate in European and global networks. The JRC will be a high-profile player throughout the implementation of the Sixth Framework Programme, in terms of participating in both networks of excellence and integrated projects. It will be able to make an active contribution to developing the new European citizenship by providing a common knowledge base of scientific and technological references and by facilitating dialogue between scientists and decision-makers. It will also be expected to help with the 'operational' implementation of the new tools, including the stairways of excellence - as far as it is competent to do so, of course - and with integrating research into local development.
In certain thematic areas, proposals from the Joint Research Centre would appear to be essential for specifying the public contracts that may be awarded, for example in the sustainable development sector. This sector encompasses all of the issues relating to ecosystems. For example, the JRC has spent more than a year and a half working on establishing the criteria for ecosites and will help to set up a European network. This also applies to food safety, where the JRC will help to establish a reference and standardisation system, and to the protection of individual privacy in information and communication technologies.
The Joint Research Centre's role as an advisor on European policy needs to be enhanced. It is improving networking and cooperation with public and private institutions in the Member States. It is also finalising a human resources and mobility plan, which involves in particular training young scientists and arranging exchanges with national research institutions. The point is not that it should become a research centre competing with other centres to research the scientific questions at issue in several Member States, but that it should ensure linkage between these centres when it comes to implementing the results and achieving the objectives of European directives. In the same way, the Commission must be able to turn to it for the most rapid response possible. It therefore needs to have teams that are capable of adjusting readily to requests made and reacting immediately. To do so, they must have knowledge of their fields permanently at their fingertips, keep up to date with upstream research, and even carry out additional research in areas that have not been covered by the national institutes. The JRC has an important part to play in the process of opening the programme up to the accession countries, to the countries of the Mediterranean region and to those involved in international cooperation under the MEDA and TACIS programmes.
Let us not forget either the role of mediator that the Joint Research Centre has been called to play in the risk-management sector, on issues such as risk exposure, impact assessment, damages, and nuclear safety and waste problems, creating synergy in particular with the initiatives launched under the EUR-OPA Major Risks programme.
The Centre should further develop its work on implementing practical projects on saving energy, in particular in the construction sector, and on renewable energies. It must not confine itself to research on photovoltaic energy, but must also promote demonstration projects in other areas, such as wind energy. It might also monitor the assessment of the introduction of fuel cells.
Given the growing popularity of organic food products and traditional, locally-grown produce, the JRC will develop methods to ensure their authenticity and quality. It will also study ways of optimising their impact on the environment and local development.
Finally, to make it possible for us to provide better guidance and if necessary to refocus particular studies in accordance with political developments on science, I think that it would be desirable for a monitoring committee to be set up that is in contact with Parliament, so that we would be kept abreast of its activities on a more regular basis, which would allow us to build on the fruitful exchanges we have had so far.
In conclusion, the Joint Research Centre's main objectives will therefore be to remain close to its users - the European Parliament and the Commission - to develop its role as a recognised centre of excellence on issues of safety, health and the environment, and to develop its activities as a promoter of research networks.
The Joint Research Centre can therefore be expected to make a success of its commitment to reform and to justify its unique position within the European Commission. I should like to thank Commissioner Busquin and his services for having done all they could to help us to prepare this report and its conclusions which we are presenting to you today.
Mr President, I shall refer to five reports - and two minutes times five makes ten! I readily concede, though, that atomic power and nuclear energy do not affect agriculture to that great a degree if we disregard the wind, which has just been mentioned. I will therefore try to keep my comments brief.
It is on the basis of principle that the Committee on Agriculture and Rural Development regrets that there is no specifically agricultural core area in the Sixth Framework Programme, but that projects are divided up between the chapters on food safety, protection of the environment and development. What makes that all the more regrettable is that we claim to have a multifunctional approach to agricultural policy, with a concern to highlight the interaction between the technical, economic, environmental, social and cultural dimensions. It would be appropriate for it to have a research package to itself as, in terms of extent and practical implementation, agriculture is, along with atomic energy and pharmaceuticals, one of the major areas in which the results of research are put to use.
Moreover, research in the area of agriculture and new technologies always essentially has to do with issues of genetic engineering, biotechnology being a much broader area in that it includes the production of both butter and beer. Let it not be thought that research is only just beginning - it was indispensable to past generations' means to live and enjoy life, and indeed to those of our own generation, and that far more so than new technology would have us believe. If we are to talk about food safety in connection with new technologies, then it certainly offers an opportunity to explore the possibilities of the secure supply of safe food and to make a contribution to this. It must be clear to us as well, though, that new technologies can endanger food safety. When there are problems in the food sector, we often find that they have to do with these new technologies. for example, research into the use of seeds is not, or at least not primarily, concerned with the development of resistance; rather, attempts are made to use gene manipulation to bring about the creation of resistance, mainly even to build up resistance to plant protection in the synthetic sector.
There is, though, not only the chemical sector, but also the organic sector. If only this were about getting research to investigate natural substances with a view to finding potential ways of protecting plants. If only this were about improving resistance in seed by means of research into the natural process of seed development, and not so much about mapping out core areas in the new field of genetic engineering. On the other hand, we have the problem that the use of the new genetic engineering leads to contamination, which researchers for the firms that operate in this area had initially ruled out. The crossover of genetically modified rape onto a related weed was formerly considered impossible, yet now it has happened. Now, we also find transference from applications in conventional sectors into the organic sector, where it is banned and ruled out by current European Union legislation, and contamination of the latter by the former. Organic businesses are not allowed to work with genetically modified organisms, so more research seems to be needed into how research into genetic engineering can be prevented from contaminating other areas. Little has been done other than to put forward theories.
As you can see, agriculture generates a whole lot of issues. Speaking as I do on the committee's behalf, I make it clear that we are very definitely not opposed to new technological developments. We are only against the risks inherent in the application of something that research has produced. I have listed a number of points. What matters is that the risk in the application is not passed on to the farmers and, in the course of food production, on to the consumers. As we have prescribed in the atomic energy sector, there must, rather, also be damage limitation and assessment of the damage and risks involved in practical applications and of what harm biotransfer can do to other sectors, so that we are not always only learning from our own mistakes but benefiting from research that can give us advance warning of potential risks.
Thank you, Mr Graefe zu Baringdorf. You have indeed said what had to be said well within the time allocated.
Mr President, Mrs Zorba's report is very sensible and the PPE-DE Group will support it and almost all the amendments by the Committee on Industry, External Trade, Research and Energy. These add to the Commission's impressive project of developing a valid European research area. The only amendments we will oppose are No 6, - which excludes European funding for research aimed at military purposes. We do not look for research specifically aimed at military ends, but research might have military as well as civilian applications, for example research into new materials. By including this prohibition clause, there could be unnecessary impediments to genuinely beneficial research projects.
We also prefer the committee's Amendment No 24, regarding the budget, to Mrs Zorba's Amendment No 26, which specifies an amount for the Marie Curie International Fellowships. It is surely better to leave the EUR 1.630 billion for human resources unspecified, so that there is more flexibility. We certainly have nothing against the Marie Curie fellowships.
Our group has tabled a clarifying Amendment No 25 which specifies that participation will be permitted by those who hold doctoral degrees where those degrees were obtained in three, rather than four, years. I trust that Mrs Zorba will accept that this is a sensible clarification.
I would like to concentrate on the specific programme for science and society, which is essential for re-establishing the necessary level of trust and mutual understanding between the scientific community and civil society at large. This is vital if Europe's research effort is to be supported widely and with continuity and thereby realise its full potential. We have seen a lamentable breakdown in this relationship, perhaps as a result of faulty assertions by scientists and politicians in previous crises. Perhaps it is even more attributable to a lack of willingness by science and industry to communicate clearly and systematically. Our hope is that this programme will promote much improved communication and that the public will be much better informed about the objectives, the results, the applications, the achievements, the recognition of the ethical and environmental constraints and the practical usefulness of scientific endeavour.
We hope, above all, that more young people will be attracted to science as a career. We badly need them for all our futures. We wish Mr Busquin, his team and this programme well.
Mr President, I should like to congratulate the five rapporteurs and the Commission, who have steadfastly showed their willingness to listen to the European Parliament, both in the Caudron report and since. I will speak briefly about each of the reports.
First of all, I welcome Mr van Velzen's emphasis on life sciences other than genomics and his advocacy of translational research, which means rapid transposition into clinical applications. This is something which will appeal to the public.
I also welcome our amendment, which adds nanosciences to nanotechnology. The recent excellent STOA report on nanotechnologies makes it clear that we are still at the stage of nanoscience. That must be emphasised.
As far as aeronautics is concerned, I am glad that there will be some attention to the health of passengers. I support our amendment on space science. Indeed I would like more attention to the big science projects in the European research area outside the framework programme. Of course I support Parliament's new emphasis on health and safety at work.
I support Mrs Zorba's conclusions. Like her, I was delighted with the increase in funding for science and society. However, I agree with her that some funding should come from the priority thematic areas for the science and society implications. Multidisciplinary research, yes; a European higher education area, with the synergies that implies for the European research area. We should be training people in research management and ethics.
Mr Piétrasanta has made an excellent analysis of the new tasks of the JRC as a technical reference body and a support mechanism for decision-making. I greatly welcome his emphasis on the need for monitoring and the need for the European Parliament to be involved in such monitoring - not just in the JRC.
As far as Mr Alyssandrakis' report is concerned, I would welcome a breakthrough in fusion research, not least because it is far less dangerous than nuclear fission and we need to have an alternative to that form of energy.
I am fairly sceptical about whether or not ITER will proceed within this framework programme, but we will see. Every citizen wants action on radioactive waste. The Royal Society in the UK emphasised that recently. It has not been solved yet. I am a great advocate of transmutation and partitioning and welcome any support that can be given to those technologies. I am not, however, a supporter of spending EU money on research into new reactors. This is something that should be funded by the nuclear industry itself. We are not in the business of giving industrial aid to that particular sector. That is not what the public is calling for.
As far as Mr Schwaiger is concerned, he is absolutely right to say that we must have, before long, some sort of aquis communautaire in the sector of nuclear safety. So congratulations to everyone for their good work and cooperation and good luck to all our scientists.
Mr President, Commissioner, ladies and gentlemen, I too should like to thank all the rapporteurs, the Spanish Presidency and, naturally, the Commission for the pleasant and efficient cooperation, as a result of which we have completed the total package of the Sixth Framework Programme this week after all. This will receive the unqualified support of the Liberal Group.
Europe must become more innovative. Research results must be translated into new products. The Sixth Framework Programme offers the opportunities to do this, especially by deploying new instruments so that, for example, multi-disciplinary teams within integrated projects can work together. Innovations mainly take place on the cutting edge of disciplines, and it is important in this respect to clarify how the integrated projects will be implemented and how the loose ends will be tied up from an administrative point of view. For clarity is still completely lacking in this field. The Commission therefore has an important task to fulfil. An area of attention in this respect is the late payments by the Commission, which can thus cause huge problems for projects and innovation.
I am delighted with the budget for information and communication technology of EUR 3 600. After all, ICT, being a horizontal technology, makes a huge contribution to innovation within all other disciplines. My proposal to increase the budget for the participation of small and medium-size companies to 15% has been adopted by the Commission and the Council, and this underlines the importance of small companies in terms of dynamism in our economy and employment. This participation, however, should, according to the Liberal Group, feature within thematic programmes. This would guarantee cooperation between large and small companies, for small companies lack the know-how and the manpower to go it alone. It is not acceptable for the best part of the limited research budget that is available to be used for flanking policy by the Commission, since that is not a European task.
With regard to the Joint Research Centre, I should like to comment on its tasks in relation to nuclear safety, currently a very controversial topic in the Union. For what transpires? The acceding Member States boast a large number of nuclear power plants which do not meet our safety standards. Eight nuclear power plants have now been closed. It is, in fact, very odd that we in Europe have high safety standards for our water intended for swimming in, as Mrs De Palacio pointed out recently, but that there is still no joint approach in the field of nuclear safety. Binding rules across the EU are essential. As we cannot distinguish between the current and acceding Member States, it is necessary to amend the Euratom Treaty so that the JRC can complete the tasks imposed on it via this specific programme in a clear, transparent and effective manner.
Mr President, I should like to thank all the rapporteurs for their hard work. I will confine myself to the nuclear question.
The Euratom Atomic Energy Community was founded in 1957 and is now well past its sell-by date. It is a closed institution and is regulated solely by the Council. Codecision with Parliament is excluded. We really need to change this.
Its separation from other EU norms is also highlighted by Euratom having its own framework for its research programme. This nuclear technology is the only area to have its own ringfenced budget. Moreover safety requirements, as Mr Schwaiger has pointed out, are not at all coordinated. This is more than regrettable.
The nuclear fusion budget remains the largest single area - EUR 750 million - of energy research and proposes funds allocated to the development of the next generation of fusion research. Most experts anticipate that if fusion is ever to achieve commercialisation it will not be for at least another 50 years. Therefore the fusion budget is a financial black hole in pursuit of an ever-receding holy grail of fusion energy.
Despite around half a century of commercial operation of nuclear reactors, the solution to the long-term management of nuclear waste remains unsolved. The framework programme for additional funds to research geological disposal of radioactive waste means that EU-funded research for what is effectively a commercial waste problem represents yet another subsidy to the nuclear industry. This is unacceptable.
Mr President, in the proposal for a Council decision on the Euratom programme of research in the field of nuclear energy, submitted to us by the Commission, I note that the Union's needs appear to have been identified correctly in the short and long term, but that a medium-term vision seems to be completely lacking.
As far as the short term is concerned, the budget should be increased, but the research topics selected are, in any case, relevant. In fact they are by their very nature essential. They consist, firstly, of managing ultimate residues and spent fuels: advanced reprocessing and transmutation into products that are less and less radioactive and have shorter and shorter lives. This is the top priority and it is absolutely essential that we provide the resources necessary to ensure that we deactivate this final waste.
Secondly, they concern the safety of nuclear installations and radiation protection. Even though European nuclear installations have already demonstrated their high safety standards and are the subject of very rigorous control and environmental protection measures, work on this must continue.
In the long term, by which I mean after 2050, when any oilfields that are easily accessible will be exhausted, it is nuclear fusion that will take over and it is important that Europe is not left behind by its American and Japanese partners in perfecting this technology.
However, the medium-term proposals, the central link between the two, are, paradoxically, completely inadequate, in terms of the funds devoted to research into the new generation of fission reactors that will have to replace those currently in service.
In ten years' time, on average, the reactors that now provide us with heat and light will have reached the end of their lives. They will therefore have to be replaced by reactors incorporating new designs: high-temperature reactors, new pressurised water reactors and new fast neutron reactors. The latter - I would stress this point - are currently the focus of publicly funded research in the United States, while the previous French Government recklessly abandoned the technology.
This is a field in which Europe is recognised as having genuine expertise - it is a world leader - and our objective has to be to maintain our technological advantage. We therefore need to invest the necessary research effort. Our American and Japanese partners have embarked on independent policies and the Union and its Member States, Mr President, must not be left behind.
Mr President, ladies and gentlemen, in essence, all our objectives can be summed up in health well into old age, as well as, at the end of the day, the utilisation of the gigantic research potential of small and medium-sized enterprises. We know that the JRC focuses its efforts on nutrition, chemical products and health, as well as, in particular, the environment and sustainable development, technology foresight, reference materials and measurements, but also public safety and the combating of fraud. I would particularly like to thank Mr Schwaiger for pushing so hard for a code of safety standards for atomic power stations, because it is the prevention and containment of accidents that has recently become especially important, and Parliament is agreed that atomic power stations and atomic materials need a specialised approach in order to guarantee their safety in future.
It should also be said that, of the EUR 11 billion allocated to specific priorities, at least 15% must of course be used for research projects for small and medium-sized enterprises, with a special allocation of EUR 430 million for horizontal research projects. Then there is the 'stairway to excellence', where particular account has to be taken of SMEs, just as European SMEs and European industry will in future work more closely with universities and colleges, institutes of higher education and research organisations.
Finally, there is a need for small and medium-sized enterprises also to be allowed to cooperate with small research groups, newly established and distant research sites and with organisations in the candidate countries. I believe that it is of vital importance to involve small and medium-sized enterprises, especially in the networks of excellence and in the integrated projects. We must surely be aware that the 18 million small and medium-sized enterprises in Europe account for two-thirds of the workforce and, in the final analysis, for 80% of tax revenue, a fact which, I believe, entitles them to work closely with others in research and thus help to shape Europe's future. For us, at the end of the day, good research policy, skilfully applied, makes for the best social policy, for it is always the case that first you have to create the necessary economic conditions, and then you can be generous when distributing the gains.
Mr President, ladies and gentlemen, Commissioner Busquin, as rapporteur on the sixth RDFP, I should first like to say how pleased I am to see the deadlines for the adoption of the specific programmes being respected. This will allow the broad guidelines on European research, which we adopted in last May's part-session, to be implemented in the best possible conditions.
Admittedly, the adoption of the rules for participation has been postponed to July. The tight deadlines - so we have been told - left no alternative. In any case, the RDFP package - the specific programmes and the rules for participation - will be adopted before the summer recess, which will allow them to be implemented properly on 1 January 2003. We will therefore be respecting the undertaking that I gave to you back in February 2001, and I am particularly pleased about this.
Turning now to the specific programmes, which are the subject of tonight's debate, I should also like warmly to congratulate the rapporteurs, Mr van Velzen, Mrs Zorba, Mr Alyssandrakis, Mr Piétrasanta and Mr Schwaiger. Personally, at this stage in the work, I followed progress more particularly on Mr van Velzen's report on the specific programme on the first and third aspects of the RDFP. Once again, I can testify to the quality of Mr van Velzen's work, all the more so when he had to rework his report several times: he firstly had to take into account the outcome of the votes at the second reading of the RDFP and then had to transfer several of the amendments adopted en bloc at the same vote into the specific programme.
The end result is a report which is absolutely consistent with the results of the votes on the sixth RDFP, and this in three respects, the first being the seven priorities. There is no point my reminding you of the list, but I will mention in particular the first of these priorities to say that in the specific programme we have better clarified the status of health and the fight against major diseases, separate from research on the genome.
Secondly, the report is consistent in terms of budget. Parliament very much welcomes the increase in certain budget lines and the inclusion of footnotes giving guidance on allocation within some budget lines, as we requested. Thirdly, and finally, it is consistent in terms of the transition between the new and old instruments, which had been a source of concern to Parliament and several Member States.
Finally, the report specifies the research areas adopted at an appropriate level of detail. For example, mine clearance, research into the solar system, doping practices, safety in the workplace and biological agents used by terrorists. We managed to steer clear of a further debate on the ethical issue. Some were nevertheless tempted, but common sense won through and the interests of the majority prevailed: I should like to thank all colleagues for this.
I will conclude by praising the excellent spirit of cooperation between the various political groups, the Commission representatives and Commissioner Busquin, the Council and the Spanish Presidency. Thanks to this we will have adopted, by the appointed time, an excellent work programme that the European scientific community will now be able to implement from 1 January 2003.
Mr President, this is a historic framework programme. For the first time the preparatory work is on schedule - even ahead of schedule - and agreement has already been reached in the first round. Thanks go to everyone who has been involved.
This time I am particularly interested in Mr Alyssandrakis's report as I myself was the rapporteur of a similar report in the fifth framework programme. Fusion is the energy solution of the future, and when it becomes established we can forget discussions about the energy deficit, the overly large share of imported energy in Europe, and greenhouse emissions. The enormous potential associated with fusion means we must make it possible: the more resources we invest, the faster we shall achieve results. For this reason, the ceiling of EUR 200 million the Commission has set for the ITER programme is misguided. Hopefully more of us next time will look further into the future and have the courage to set aside more resources for fusion research. It is in Europe's interests to hold onto ITER. ITER, if a Member State is to be chosen as its location, will bring a massive increase in know-how to Europe, as well as hardcore technical skills and new technology.
There already exist workable methods for the temporary storage of high-active fuels so there is no need to use the framework programme to finance this sort of research. For this reason Amendment Nos 7 and 8 should be deleted. There is a ready-made model for bedrock disposal already in Finland, although new alternatives can always be examined. Nuclear power research and the issue of safety associated with its proper use are largely one and the same thing.
The Commission has recently indicated a desire to create common, pan-European minimum safety standards. This carries with it its own risks. Whenever there is harmonisation there is a danger that we will go with the weakest link. On the other hand we have very good experience of cooperation between authorities. This way the bad learn from the better, and there is no need for compromises, which the weakest cannot achieve, and which at the same time would lower standards of safety in the most advanced Member States. Regulators already practise excellent, impartial cooperation. For this reason I support Amendment No 17.
Any development of harmonised regulatory approaches falls outside the scope of the framework programme. The responsibility for following western safety regulations rests with the Member States, and responsibility for monitoring rests with that most viable of organisations, the Western European Nuclear Regulatory Association.
Mr President, Commissioner, ladies and gentlemen, structuring a united and mutually supportive European Research Area is part of building European citizenship and this is the subject of the structured dialogue between science and society that is proposed in this programme. A dream that I simply want to tack on to this specific programme? Perhaps. But above and beyond the dream, in a tangible and precise way, we Members of the European Parliament are thus affirming the existence of Europe with all the strength of the creative intelligence that it holds in reserve, whether in its industry, in its universities or in its researchers, and thanks in particular to their mobility.
It would be inconceivable for us to maintain the obstacle course that researchers have to negotiate on a day-to-day basis so as to gain the space to be able to devote themselves to their actual work, faced with rules and regulations, the minefield that is social security and the administrative mazes for obtaining visas and resolving career problems. That is why we have a very clear affirmation in these programmes that a vital prerequisite for their successful implementation is mobility: mobility that crosses natural, cultural and economic boundaries, that champions gender equality and that will enable the exchange of research practices. Perhaps the DG responsible will have to launch a mobility support service very soon: today it is just a freephone number, tomorrow it will be a crossroads towards a Europe on the move.
We should add that upstream it is necessary to develop interdisciplinary doctoral courses that will open up a new concept of the mental, technical and scientific plain on which research is conducted, a concept which meets the expectations and needs of the public. For the universities it is a strategic challenge to encourage both teaching and research staff to open their minds to this possibility.
Promoting new skills and new attitudes that we need to adopt to place ourselves in the vanguard of research while taking into account the European dimension; taking stock of this potential, of these reservoirs of grey matter, networking them, creating the prolific alchemy of the European Research Area; is this a dream? No. Because, building the European Research Area is to rely on the strength and potential of our researchers, on the reservoirs of talent in our universities and schools, on mobility, which opens the way for the exchange of knowledge and expertise, and thus create a powerful catalyst that will make it possible for Europe to exist, to embody the very substance of the European Research Area of this millennium, with the people of Europe, for the people of the world. Thank you to those who gave us this vision.
Mr President, ladies and gentlemen, I am grateful to the rapporteurs for the excellent work they have done, and I support these reports. I give particularly strong support to the reports by Mr van Velzen and Mrs Zorba, which I believe improve on the Commission proposal and take us in the right direction. I attach great importance to what Mr van Velzen had to say about cancer research, on which European assistance for research must continue to focus. We fought hard for that when the Framework Programme was going through Parliament, and so we need to underline it again today. As regards sustainable development, research needs to be used to deal with environmental problems. I have tabled a number of amendments on this, which have met with the committee's support, for example one on research into sustainable biofuels. I disagree with what Mr Graefe zu Baringdorf said, and believe that biotechnology can play a thoroughly positive role, in which it would also benefit the environment.
I would just like to say, with reference to the ethical aspect of research, that I urge the Commission to support Amendments Nos 17 to 20. These were part of the package in the Caudron report, and could give a positive indication that we support those technical solutions that offer alternatives to what has very frequently been a matter of dispute here in Parliament. So this would be a positive and constructive approach.
We have refrained from resubmitting the celebrated Nisticò amendment on cloning and stem cell research, about which we have argued so much. The main reason for this is that serious problems with specific parts of this amendment arose in Council. I still do not understand why the Council was not able to come closer to this amendment. Parliament wanted to go further than the Common Position had done. I now hear, though, that a statement by five Member States has moved the Council to start discussing ethics, which cannot but be satisfactory from our point of view, and I call on the Commission to take a constructive approach and smooth the path to an agreement in Council. Parliament will certainly not raise any objections if something is introduced in the ethics field approximating more closely to our amendment than the Commission's declaration and the Common Position did.
Mr President, the specific programmes for implementing the Sixth Framework Programme deal with each thematic priority in detail, clarifying their content and certainly making them more effective. They will make substantial changes contributing to the success of the whole programme in that they are based on the focusing of financial aid on a restricted, specific number of priority themes throughout Europe. This will give researchers a closer system of cooperation and will increase their mobility, for the aim is to create an attractive working environment for them in Europe too.
As regards the employment rules, the Sixth Framework Programme, on which work began over a year ago and to which the Committee on Employment and Social Affairs has contributed, has preserved the very themes highlighted by our committee as well among the priorities, particularly employment, health and safety at the work place and the integration of the socially excluded and disadvantaged such as people with disabilities. Indeed, we must not forget that the whole point of research is to serve the people: it is not an end in itself.
In addition, particular stress has been placed on support and research for small and medium-sized businesses, precisely because of their function of an economic catalyst in Europe. Moreover, the restructuring of the Common Research Centre has made it more efficient and the confirmation of the budget is an important step towards the creation of a European Research Area.
Lastly, I am pleased to welcome the inclusion of an amendment tabled last June on employment in Europe. Our request that research should be extended to the development of operating systems and hardware in Europe has been included in the specific programme aimed at integrating and strengthening the European Research Area. That will certainly help to boost employment and put the brakes on our current growing dependence on the United States and Japan in what is considered to be a crucial sector for the new economy.
Mr President, from the point of view of the Budget, it is certainly to be welcomed, and in equal degree indispensable, that the Community Research Framework Programme is to be given more concrete form. The sum of EUR 17.5 billion approved by the Council was, in any case, up for debate, which means that it was available for distribution. However, I had to resign from the position of spokeswoman for the Committee on Budgets which had been entrusted to me; this was not out of any refusal to do the job, but rather because the committee had resolved not to take up a position this evening, as we are dealing here with new methods of integration and coordination, which are not to be assessed ex ante.
I would nonetheless like to make use of this time, as practical experience has brought to my attention something I regard as crucial. I refer, Mr Busquin, to the Commission's negotiation of contracts with small and medium-sized enterprises with regard to proposals eligible for support under the Framework Programme. How is it that projects with what I regard as excellent content are doomed to failure because the applicants cannot stand up to the Commission's assessment procedure? An assessment procedure, which, in my view short-sightedly, insists on profit margins and liquidity, utterly disregarding the firms' capacity for innovation and willingness to make investments. An assessment procedure that faces SMEs in particular with safeguards that constitute high obstacles, and, in the final analysis, an assessment procedure that is humiliating and has a demotivating effect on firms working in an essentially innovative way and with less emphasis on profit, which should therefore actually be favoured partners in the Framework Programme.
Cofinancing requires that we ensure that private traders do not misuse Community funds or misdirect investment of them. That much is clear, but such an audit needs decision-making parameters that are more accurate and more responsive to individual cases, or else innovation and initiative will be systematically ruled out rather than supported, and we will end up, as we did with the European Structural Fund, with an accumulation of funds and wasted resources.
Mr President, ladies and gentlemen, I turn first to you, Mr President, to express my regret that you have not been able to take the floor, because in your capacity as Vice-President, you have always strongly supported the idea of the European Research Area, but I imagine that you will continue to do so. I should firstly like to thank Mr Caudron once again for having ensured that the Sixth Framework Programme was put to the vote during the May part-session, which has made it possible - as you rightly said - to keep to a timetable that is in the interests of the entire scientific community, as well as European industry, and to adopt this framework programme, the specific programmes and the rules for participation within the allotted time. Once again I should like - on behalf of the scientific community, essentially - to thank Parliament and all those who have made it possible for us to achieve something that you have rightly described as very positive, that is to adopt these rules in due time, so that we can prepare for 1 January 2003 in the best possible conditions.
Today, however, it is the specific programmes that are at issue, and thus another important stage in the process, and here I should like to thank very warmly the rapporteurs for the five specific programmes, Mr van Velzen, Mrs Zorba, Mr Alyssandrakis, Mr Piétrasanta and Mr Schwaiger, for the quality of their work.
I should also like to thank the other members of the Committee on Industry, External Trade, Research and Energy, who may not have been rapporteurs but have taken part in this work and made useful contributions. I should also, for the benefit of Mr Graefe zu Baringdorf, who issued an opinion on behalf of the Committee on Agriculture but who has now left the Chamber, like to make it clear that there was never any question of defining research on a sector-by-sector basis. We did not champion a particular sector - we focused on research - but we are not by any means indifferent to agriculture and it is evident in many areas. Very special attention is paid to it in an area that he did not mention, in the context of support to Community policies, where agriculture will play a very important role. Moreover, the multifunctionality of agriculture is included in its own right, as are aspects of sustainable rural development and support for biodiversity, which shows clearly that we are not concerned about genomics alone, but also about biodiversity, as a natural process, which may be of interest in many respects.
One very positive point is that the specific programmes have turned out to be absolutely consistent with the framework programme, which, as you know, has been finally approved by the Council and has now been officially in force since 3 June. In any case, the framework programme is only a basis. I note that the rapporteurs have done some very high-quality work and that even now the Commission can definitely accept a very large proportion of the amendments in their present form, in terms of both their principle and content.
I should like, furthermore, to echo Mr van Velzen's praise of the initiative that has been taken - which qualifies as historic - to table en bloc the amendments adopted en bloc at the May part-session, which, if adopted, will be incorporated into the text as described in the statements issued by the Commission and the Council when the framework programme was adopted. We have therefore complied fully with the agreement that we concluded and I think that this is an interesting and new element from an institutional and methodological point of view. As Mr Caudron rightly stressed, clearly when we work in a spirit of mutual trust in this field we are able to make progress more rapidly, and I too wished to underline this myself once more.
Some of the amendments are useful clarifications and provide more detailed descriptions of the scientific content of the framework programme; of course, they must be taken into consideration. Sometimes, however, I have to say that the proposals go into too much detail and, although we can accept them in principle, in some cases it would be more appropriate to include these suggestions in the work programmes.
I now turn to the individual reports. Mr van Velzen's report, which is very wide-ranging and covers the first and third aspects of the European Research Area, that is integrating and strengthening the European Research Area, is clearly very comprehensive and we can confirm even now that all of his amendments are to a very large extent acceptable. We can accept all of the amendments concerning the process of implementing the framework programme, as Mr Caudron also stressed: the transition from the fifth to the Sixth Framework Programme, the budgetary proposals, of course, which have been included, and the need for a flexible transition, where we have accepted your proposed form of wording. I believe that here Parliament is making an important contribution to a Commission position which - we have to admit - was rather too isolationist; Parliament has shown wisdom and understanding on this issue of the transition from one framework programme to another.
We will of course also have to ensure that the programme is implemented in an integrated way, and we will be sending Parliament some information in this regard, in particular on drawing up the work programmes. I hope that we will be able to continue to work together in the implementation phase, that we will be able to keep you informed on a regular basis about the various aspects and that you will obviously let us have your views and thoughts on any problems that may arise. We all agree that it will be necessary to evaluate the contribution made by the framework programme to establishing the European Research Area, and I would remind you that there will be an evaluation of the new instruments after two years. All of this is work that we can do together.
As far as the priority of genomics and biotechnology for health is concerned, the Commission will of course take on board all of the amendments relating to research into cancer, of whatever form: genetic, clinical and others. In particular, as you also mentioned, translational research is a very important aspect, as are, of course, strategies for prevention. In the same way, we will not forget diabetes and the new opportunities opening up here, as Mr van Velzen has just stressed.
I should like to say to Mr Liese, who tabled an amendment in plenary, that in my view, where palliative care is concerned, it is quite clear that this point can be taken into account in what we call the coordination of European policies, and in the support for research into diseases, which must in any case be approached holistically. There will not therefore be any problem with incorporating this idea that you expounded in plenary.
On the other hand, I can assure you that the Commission will not be able to accept any of the amendments on life sciences that have just been tabled in plenary if they compromise the balance that we all worked together to achieve between genomics and non-genomics research in the Sixth Framework Programme.
As far as the other thematic priorities are concerned, overall the Commission can accept all of the amendments, apart, however, from those which go into too much detail on the specific programmes, such as on food safety and quality. These are details and issues that do not fall within the scope of the specific programmes as described in the Sixth Framework Programme.
Turning now to an amendment that has just been tabled in the plenary, by Mr van Velzen I think, on space and satellites, we need to engage in a process of reflection and carry out research, but this must also be done in collaboration with the European Space Agency, which is moreover responsible for implementing space policy. Although I have sympathy for the substance of your proposal, we will have to adjust the wording to find a way to make collaboration possible.
Generally speaking, I can safely say that the entire contents of Mr van Velzen's report are an accurate reflection of the wishes that we have all expressed, even though some points are obviously too detailed for us to take on board as they stand, but we are certainly on the same wavelength, a fact that I can only welcome.
The same obviously goes for Mrs Zorba's amendments. They are all acceptable and have even introduced an extra dimension into the reflection process by establishing a link with the notion of multidisciplinarity and by putting greater emphasis on researcher mobility. I also agree, Mrs Zorba, with the comments just made by your neighbour, Mrs Zrihen, on the notion of Europe, because Europe's wealth lies mainly in its human resources - in its researchers - and we must capitalise on them by strengthening the link between the research process and the so-called Bologna process, so that we can establish a Europe of knowledge. This was, moreover, stated at the Barcelona Summit. Europe's greatest challenge will be to maintain high-quality human resources, and I will be coming back to this when I address science and society and attracting young people into careers in research.
There is also, as you said, support for the creation of the European Higher Education Area. I think that this idea of science and education has a bearing on our debate on the rules for participation, which is obviously important, but we also think that we need to ensure complementarity with contrasting and similar actions within the thematic priorities.
Turning now to Mr Purvis, who addressed a drafting problem in the text of an amendment tabled in plenary, which seeks to clarify the eligibility criteria for experienced researchers, I should like to say that we intended our text to mean four years of experience or a doctorate. The original wording is therefore unsatisfactory. We are now proposing a much simpler text, which reads, four years of experience or a doctorate, and is therefore along the same lines as the amendment that you are tabling in plenary. This is the crucial point, and I think that you were right to stress the fact that where we wrote 'including', this was not perhaps sufficiently clear and that it was therefore better to replace 'including' with 'or', which is much simpler. There you have a very precise answer to an amendment that is going to be put to the vote in plenary.
On the other hand, Mrs Zorba, we find it difficult to accept the amendment setting a fixed budget for international fellowships, because I think that fixing amounts in advance introduces a degree of inflexibility that is not entirely appropriate. We can assure you, however, that we will monitor the individual fellowships in the spirit of your amendment, because obviously they are one of the entry points into the framework programme. But we do not agree that we should start classifying all mobility actions in an excessively rigid way, because this would end up being damaging.
However, where your amendments on science and society are concerned, we fully agree with those which call for greater involvement of the general public and the stakeholders - such as patients' organisations and environmental associations - in the science and society debate, and those which underline the important role played by teachers and the media in developing a better understanding of science. Nevertheless, we do not think that it would be appropriate to mention issues relating to science and society explicitly in the thematic priorities, because this is an area that cuts across the thematic priorities and covers science and society as a whole. We would therefore be downgrading it if we were to include it solely in the thematic priorities. Having said that, these are details compared with the general thinking behind your proposal.
Next, and this is an important point, I note that Parliament has ensured that greater priority is given to 'science and society'. We have to recognise that this is actually the first time that this subject has been addressed explicitly in a framework programme, and you have increased its budget, which is a good decision in my view.
Turning now to Mr Alyssandrakis's report and the additional comments made by Mrs Matikainen, I believe, Mr Alyssandrakis, that all of your amendments serve to clarify the Commission proposal. The Commission is willing to accept all of them, subject to some minor drafting changes, although this will not affect the general thinking behind them. This applies, for example, to all of the amendments concerning radiation protection, which is of course a major issue.
On nuclear fusion, we can take on board the majority of the amendments that advocate funding for the activities concerned, but we have to make it very clear that the ITER project is a new initiative. I believe that you and Mrs Matikainen are saying more or less the same thing, but the ITER project really does have to be seen as a next step and it is therefore essential that it also be included in the specific programme because it is one of the projects on which the future of nuclear fusion depends. This does not mean that basic research and research in general should not be pursued in areas other than implementing ITER, as you rightly stressed, for example on JET and other types of tokamak, such as the stellarator. But our objective has to be to make ITER our next step. Moreover, substantial progress has been made in international negotiations on ITER in recent weeks: today we have a proposal for at least three sites, two, maybe three, in Europe - Mr Vidal-Quadras will understand what I am getting at because Spain is doing marvellous work in this field - and one site in Japan. Negotiations are progressing well here and that is significant.
The Commission fully recognises the importance of the management of radioactive waste. However, the amendments tabled tend to introduce deadlines that are too restrictive for the purposes of research. They cannot therefore be accepted in full, because we have to keep research into the management of radioactive waste fairly open-ended: there may not be just one solution, but several.
I turn now to Mr Piétrasanta's report. We should like to thank you, Mr Piétrasanta, and through you the entire Parliament. We wish to thank you, as Mrs McNally mentioned, for taking such a keen interest in the Joint Research Centre and for ensuring that it is supported in the framework programme. It is very important for Parliament to realise that in the Joint Research Centre the European Union has an instrument at its disposal that can help to make certain political objectives a reality. It will be useful in helping us to establish the European Research Area by creating common bases of knowledge and measurements and also, as you stressed Mr Piétrasanta, by fostering links with national centres. This is an interesting point and you did well to highlight it.
While we are on the subject, I should like to inform you that the Commission intends to make a statement for the Council Minutes indicating that it welcomes Parliament's intention to set up an ad-hoc group of Members, a kind of monitoring committee, to act as an interface with the Joint Research Centre. I think this idea was already in the Avignon report, but you were right to take it up again. From an institutional point of view, we will see that we make a statement to the Council and have it noted in the Minutes. This is a good idea and it enjoys parliamentary support.
We consider the amendments to be acceptable, including those that emphasise the priority that must be given to environmental issues, in particular the protection of ecosystems and food safety. You will be aware that the Joint Research Centre is considered to have some of the best expertise in Europe on traceability, for example of GMOs. It will therefore be an important tool in the run-up, in particular, to enlargement, when the Centre is opened up to new members: I will return to this point when I address Mr Schwaiger's report.
Mr Schwaiger, I should like to say how timely your amendments are; this comes as no surprise given that you are very familiar with the issues and that you insisted on visiting the JRC. We do not have any problems with them; quite the opposite. We think that your report puts forward additional arguments in favour of integrating the Joint Research Centre into European networks, and in particular networks of excellence, and we agree with the principles that you mentioned, both on ethics and openness.
I should like to make it clear, however, that the same goes for research into both efforts to harmonise nuclear safety criteria and the nuclear fuel cycle, which is vital. Here, recent events show that the nuclear fuel cycle needs to be subjected to ever more stringent controls, and the agreement on disarmament that has just been concluded by Russia and the United States assumes that Europe will also play a part in this discussion. I met officials from the International Atomic Energy Agency in Vienna who asked us to pool some of our expertise with theirs, precisely so as to gain a better understanding of these dissemination issues. Your comment, Mr Schwaiger, could not therefore have been more pertinent and is highly topical. This therefore needs to be taken into account when considering the general issue of dispersion and non-dissemination, and Europe needs to make its contribution to the joint effort. Mrs De Palacio and I also support the technical aspects of your proposal. As you emphasised, the safety of some nuclear power stations, including those in Lithuania, gives huge cause for concern and the JRC has a degree of expertise and a training capability here that could be exploited.
There you have it: I think that I have now dealt with all of the reports and I should like, by way of a conclusion, to respond to some of the interventions made in the debate. I have already said to Mr Purvis that on the issue of the Marie Curie fellowships we will correct the text along the lines that you suggested. I would stress that you were right to say how important 'science and society' is for young people. How can we encourage young people to study science, a point also made by Mrs McNally? This is where we need the actions to converge. As you know, we have drafted a 'science and society' action plan. We will have to consider how to implement it and we can do so together.
Mr Liese mentioned biofuels: his proposal is highly relevant and we can support his amendment. Besides, it is along the same lines as Mrs De Palacio's directive on the same issue. As I have already said, we can support the ideas on palliative care that you mentioned in the debate. Mr Souchet has left I think, but his question on nuclear energy is clearly a general one.
In conclusion, I should like to address some more general issues related to the economy. Today, in adopting the framework programme and the specific programmes, I think that we have shown how essential research and innovation are to achieving the Lisbon objective of becoming the most dynamic economy in the world. With this in mind, I think that the July part-session, as Mrs Quisthoudt-Rowohl and the Committee on Industry, External Trade, Research and Energy proposed yesterday, will obviously be very significant, because it is then that we will be in a position to make the Sixth Framework Programme a reality as part of the European Research Area.
In this respect, I can tell you that the response to the calls for expressions of interest - a new initiative that we have just launched for the first time and that we issued to the scientific community and industry - has been startlingly successful, and has even been rather difficult to manage because we have received more than 15 000 expressions of interest. This shows that the European research community and the European Research Area are gathering momentum. The problem is that we risk being the victim of our own success and running into management difficulties. But 15 000 expressions of interest is quite something!
Success on this scale reflects the efforts we have all made - that you have made - to provide information and raise awareness. I think that this work has been very worthwhile because it points to the emergence of an awareness of and willingness to foster research and innovation in Europe. You are right about this and I should like to respond to a number of the points made about research and innovation, by Mrs Plooij-van Gorsel, who stressed the issue of the link between research and innovation, and by Mr Rübig, who mentioned the problem of small and medium-sized enterprises. It is clear that we need to move into the implementation phase, and that we have to achieve our target of 15%, which is not always easy because doing so relies on providing information and raising awareness. In the implementation phase we will have to pay particular attention to the practical measures we can take to reach this objective. For an SME the difficulty lies in the costs and in saying this I am responding to Mrs Langenhagen's comment: I think that you are right to highlight this issue of guarantees for small and medium-sized enterprises.
When it comes to implementation, we are trying to ensure that the guarantees no longer constitute an additional source of fear or present additional difficulties for small and medium-sized enterprises. So much then for the issue of implementation, based on the rules for participation, of what we will call the admissible costs. This is what we have in mind at the moment, but the debate is ongoing because, as you know better than anybody, we are talking about public money and we cannot commit it any old how. The debate is underway though, and I hope to have the opportunity to discuss it with the Committee on Budgets and, of course, the Court of Auditors. In this way our proposal will be able to cater for this difficulty, while ensuring that we do not run any unacceptable risks.
Mr Mantovani, you also mentioned SMEs. This is an objective that we all share and I think it is important for us to launch an information campaign and reflect on the modalities. If you wish, I would be quite happy to have a meeting with you about this issue, to listen to your proposals and consider how we might best implement the SME strand; in any case they will benefit from over EUR 2 billion under the next framework programme, which is a very significant sum. We must also ensure, as you said, Mr Rübig, that our work complements that of the European Investment Bank, which is prepared to deploy additional resources in this area.
In conclusion, Mr President, ladies and gentlemen, I think that we are going to try to create some momentum, given that in Barcelona we agreed on the objective of 3% of GDP. I should like to thank Mr van Velzen for having underlined once more that the future of Europe is at stake here, that we need to boost research and innovation in Europe, and that we need to do this together; this is what Parliament wanted. I remember that when the idea of the European Research Area was first floated, you insisted on the objective of 3% of GDP. We are going to achieve this, thanks to you, thanks to the scientific community, and thanks to the desire to make research and innovation a priority at European level. I should like to thank you in any case for your work and I hope that we will all have played our part in moving things forward.
Thank you very much, Commissioner.
The debate is closed.
The vote will take place tomorrow at 11.30 a.m.
. (PT) The purpose of this report is to revise Article 6 of Parliament's Rules of Procedure concerning: (a) the concept of the 'appropriate authority' of a Member State to request that immunity be waived; (b) the appropriate procedure for verifying the competence of the authority submitting the application for the lifting of immunity of a Member facing prosecution; (c) the procedure Parliament should follow when examining a request for the waiver of a Member's immunity; and (d) the procedure to be adopted when Parliament needs to assert the parliamentary immunity of a Member. I fully supported the initiative, especially the part - which I consider to be most relevant - which closed an obvious gap in the Rules of Procedure, which has been clearly illustrated in the cases underlying the MacCormick report, which was debated and voted on at the same time. These were cases in which it was not the Member State authorities requesting the waiver of immunity but instead a Member requesting that his status be guaranteed in the event of prosecution in any given Member State. As in the specific case of the Italian system, the onus is on the Member himself or herself and not the authorities to submit the request for immunity.
. (PT) The drafting of this report was prompted by the cases brought by the Italian courts against individuals who are Members of the European Parliament. In the course of these proceedings, certain provisions concerning immunity were not complied with, because it was not the Italian authorities that asked the European Parliament to consider waiving immunity, but the Members concerned themselves. The difficulty was then knowing whether or not the European Parliament could take the view that it had, in fact, been consulted on the matter, given that Rule 6 of its Rules of Procedure requires any request to be addressed to the President of the European Parliament by the competent authorities of a Member State. It must be clarified that, in the proceedings in question, it was the Members themselves who submitted these requests to Parliament, in line with the Italian practice according to which, when the issue of waiving the immunity of a Member facing prosecution is raised, it is the responsibility of that individual to submit the request to the Assembly of which he or she is a Member. It is in this context that the rapporteur suggested a specific procedure that is not intended to replace the request for a waiver of immunity submitted by the competent national authority as laid down in Rule 6 of the Rules of Procedure, but instead to prevent national authorities, in the formal absence of such a request, being able not to take account of the protection afforded to the Members of the European Parliament. The procedure suggested by the rapporteur deserves our total support, because it is the best way of dealing with the loopholes in the texts currently in force. Only a comprehensive reform such as the one suggested in the Duff report, which was studied and voted on the same day, will provide a complete and structured response to this type of problem.
. (PT) The vote took place at a time when the Committee on the Environment, Public Health and Consumer Policy had delivered the following opinion on the aspects that remained the most sensitive in political terms: firstly, an immediate ban on the sale of new cosmetic products tested on animals where other validated methods of testing exist; secondly, a total ban, in five years' time, on the sale of all new cosmetic products tested on animals; thirdly, a ban on testing on animals by the end of 2004. It is well known that if plenary pursued this approach, we would face the prospect of a major disagreement with the Council which, in turn, will give up not only on the idea of banning experiments on animals but also on the idea of banning sales. In other words, we would face the prospect of a heated and lively conciliation process. This is my position exactly, because I am disappointed with the degree of conformism that I discerned in the prevailing Council positions and because I am convinced that it is absolutely crucial to push forward with the positions held by the industry in this field, in order to achieve a balanced weighting of the values involved.